Exhibit 10.1

 

 

 

AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

HELIO LLC

 

by and among

 

EARTHLINK, INC.;

 

SK TELECOM USA HOLDINGS, INC.;

 

HELIO, INC.

 

and

 

HELIO LLC

 

Dated as of October 25, 2005

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

DEFINITIONS

1

 

 

 

1.1.

Certain Definitions

1

 

 

 

ARTICLE 2

THE OPERATING COMPANY AND ITS BUSINESS

8

 

 

 

2.1.

Formation; Effectiveness

8

2.2.

Name

8

2.3.

Term

8

2.4.

Filing of Certificate and Amendments

9

2.5.

Purpose and Powers.

9

2.6.

Principal Office: Registered Agent

9

2.7.

Names and Addresses of Members

9

2.8.

Partnership Treatment

10

 

 

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

10

 

 

 

3.1.

Representations of SKT Holdings, EarthLink and the Management Company

10

 

 

 

ARTICLE 4

TRANSFER RESTRICTIONS

11

 

 

 

4.1.

Transfer Restrictions

11

4.2.

Prohibited Transferees.

12

4.3.

Right of First Refusal

12

4.4.

Tag-along Right

13

4.5.

Limitation on the Right of First Refusal and Tag-along Right

14

4.6.

Put-Call on Contribution Breach

14

4.7.

Sale of Operating Company

14

 

 

 

ARTICLE 5

RESTRICTED SERVICES

14

 

 

 

5.1.

Restricted Services

14

5.2.

Products and Services Outside the Business Plan

15

5.3.

Wimax Enabled Devices

15

5.4.

CDMA Laptop Cards

16

5.5.

ASP

16

5.6.

Future Services

16

5.7.

Exclusivity

16

5.8.

Right of First Negotiation

17

5.9.

Availability of Injunctive Relief

17

 

 

 

ARTICLE 6

MANAGEMENT OF THE OPERATING COMPANY

17

 

 

 

6.1.

Management of the Operating Company

17

6.2.

Compensation

18

6.3.

Issuances of Membership Units

18

6.4.

Officers

18

 

i

--------------------------------------------------------------------------------


 

ARTICLE 7

MEMBERSHIP UNITS AND MEMBERS

19

 

 

 

7.1.

Membership Units

19

7.2.

Powers of Members

19

7.3.

Partition

19

7.4.

Place of Members’ Meetings

19

7.5.

Meetings

19

7.6.

Telephonic Meetings

20

7.7.

Notice of Meetings

20

7.8.

Waivers

20

7.9.

Quorum

20

7.10.

Proxies

20

7.11.

Voting Power

20

7.12.

Written Consent

20

7.13.

Liability

20

7.14.

Designation of Tax Matters Member: Tax Matters

21

 

 

 

ARTICLE 8

ADMISSION OF ADDITIONAL MEMBERS

21

 

 

 

8.1.

Admission

21

8.2.

Acceptance of Prior Acts

22

 

 

 

ARTICLE 9

CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS

22

 

 

 

9.1.

Capital Contributions.

22

9.2.

Membership Units; Capital Contributions

23

9.3.

Capital Accounts

23

 

 

 

ARTICLE 10

TAX ALLOCATIONS

24

 

 

 

10.1.

Allocation of Profits

24

10.2.

Allocation of Losses

25

10.3.

Special Allocations

26

10.4.

Other Allocation Rules.

27

 

 

 

ARTICLE 11

DISTRIBUTIONS

28

 

 

 

11.1.

Distributions

28

11.2.

Distribution of the Proceeds upon Dissolution

28

11.3.

No Withdrawal

29

11.4.

Mandatory Tax Distribution

29

11.5.

Special Distributions to Management Company

29

11.6.

Limitations on Distributions

30

 

 

 

ARTICLE 12

ANCILLARY AGREEMENTS; OPERATING BUDGETS; FINANCIAL REPORTS

30

 

 

 

12.1.

Ancillary Agreements

30

12.2.

Operating Budgets

30

12.3.

Financial Reports.

30

12.4.

Books and Records

31

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 13

TERMINATION OF THE OPERATING COMPANY; LIQUIDATION AND DISTRIBUTION OF ASSETS

32

 

 

 

13.1.

No Dissolution

32

13.2.

Events Causing Dissolution

32

13.3.

Survival

32

13.4.

Winding Up

32

13.5.

Filing of Certificate of Cancellation

32

13.6.

Material Breach

32

13.7.

Claims of the Members

32

 

 

 

ARTICLE 14

WITHDRAWAL OF A MEMBER

33

 

 

 

14.1.

Withdrawal of a Member

33

14.2.

Effect of Withdrawal

33

 

 

 

ARTICLE 15

EXCHANGE AND PRE-EMPTIVE RIGHTS

33

 

 

 

15.1.

Exchange of Membership Units

33

15.2.

Public Offering of Class A Common Stock

34

15.3.

Issuance and Conversion of Preferred Stock

34

15.4.

Equity Plan Compensation

34

15.5.

Availability of Authorized and Unissued Class A Common Stock

35

15.6.

Preemptive Rights

35

 

 

 

ARTICLE 16

ADDITIONAL AGREEMENTS

36

 

 

 

16.1.

Maintenance of Parent Entity as a Party

36

16.2.

Certificates

36

16.3.

Security

37

16.4.

Lost or Destroyed Certificates

37

16.5.

Most Favored Company

37

16.6.

Most Favored Pricing

37

16.7.

Change of Control

37

16.8.

Standstill

37

16.9.

Non-Hire and Non-Solicitation of Employees

38

16.10.

Members’ Expenses

38

16.11.

Insurance

38

16.12.

Freedom of Action

38

16.13.

Indemnification

39

 

 

 

ARTICLE 17

DISPUTE RESOLUTION

39

 

 

 

17.1.

Dispute Resolution

39

17.2.

Right to Injunctive Relief Before Appointment of Arbitrators

41

 

 

 

ARTICLE 18

MISCELLANEOUS

41

 

 

 

18.1.

Governing Law

41

18.2.

Notices

41

18.3.

Compliance with Applicable Laws

43

 

iii

--------------------------------------------------------------------------------


 

18.4.

Severability

43

18.5.

Counterparts

43

18.6.

Headings

43

18.7.

Successors and Assigns

43

18.8.

Entire Agreement; Amendment; Waiver

44

18.9.

No Relief of Liabilities

44

18.10.

Further Assurances

44

18.11.

Third Party Beneficiaries

44

 

Exhibits

 

Exhibit A

Business Plan

 

 

 

 

 

 

 

Schedules

 

Schedule 9.1.1

Capital Accounts

 

 

iv

--------------------------------------------------------------------------------


 

THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (the “Agreement”)
of HELIO LLC, a Delaware limited liability company (the “Operating Company”), is
made and entered into as of October 25, 2005, by and among SK Telecom USA
Holdings, Inc., a Delaware corporation (“SKT Holdings”), EarthLink, Inc., a
Delaware corporation (“EarthLink”), the Management Company (as defined in
Section 1.1) and the Operating Company.

 

WHEREAS, the Operating Company is a joint venture established by EarthLink and
SK Telecom Co., Ltd., a corporation with limited liability organized under the
laws of The Republic of Korea (“SKT”), for the purpose of developing and
marketing branded wireless telecommunications services, including, without
limitation, handsets, voice services, data services (including CDMA laptop cards
and related software), stand-alone and other wireless services within the United
States;

 

WHEREAS, SKT, SKT Holdings and EarthLink entered into the Contribution and
Formation Agreement under the terms of which the Initial Members agreed to
contribute certain assets to the Operating Company;

 

WHEREAS, the Members desire to restrict the sale, transfer and distribution of
the JV Securities as provided herein and to set forth certain terms and
conditions by which the operation and management of the Operating Company will
be conducted;

 

WHEREAS, the Members desire to amend and restate this Agreement in order to
change the way profits and losses will be allocated among the Members as set
forth herein;

 

WHEREAS, the Members further desire to convert each Membership Unit that is
owned by a Class B Member and outstanding immediately prior to the amendment and
restatement of this Agreement into a Preferred Membership Unit.

 

NOW, THEREFORE, in consideration of the premises, mutual promises set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which is acknowledged, the Parties agree as follows:

 


ARTICLE 1
DEFINITIONS


 


1.1.         CERTAIN DEFINITIONS.  FOR THE PURPOSES OF THIS AGREEMENT, THE
FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH BESIDE THEM IN THIS
SECTION 1.1.


 

“Act” shall mean the Delaware Limited Liability Company Act, as amended.

 

“Additional Capital” shall have the meaning set forth in Section 9.1.2.

 

“Additional Member” shall have the meaning set forth in Section 8.1.

 

“Adjusted Capital Account Deficit” shall have the meaning set forth in
Section 10.2.2.

 

--------------------------------------------------------------------------------


 

“Affiliate” shall mean with respect to any Person, any Person directly or
indirectly Controlling, Controlled by, or under common Control with such other
Person at any time during the period for which the determination of affiliation
is being made.

 

“Agreement” shall have the meaning set forth in the introductory paragraph.

 

“Ancillary Agreements” shall mean, collectively, the Stockholders’ Agreement,
the Contribution and Formation Agreement, and the Registration Rights Agreement.

 

“ASP Items” shall have the meaning set forth in Section 5.5.

 

“Beneficial Owner” shall mean a person deemed to have “Beneficial Ownership” of
any securities pursuant to Rule 13d-3 and 13d-5 of the Exchange Act, as such
rules are in effect on the date of this Agreement, as well as any securities as
to which such Person has the right to become Beneficial Owner (whether such
right is exercisable immediately or only after the passage of time or the
occurrence of conditions) pursuant to any agreement, arrangement or
understanding (other than customary agreements with and between underwriters and
selling group members with respect to a bona fide public offering of
securities), or upon the exercise of conversion rights, exchange rights, rights,
warrants or options, or otherwise; provided, however, that no Initial Member
shall be deemed the “Beneficial Owner” or to have “Beneficial Ownership” of, or
to “Beneficially Own,” any Membership Units or Shares owned by the other Initial
Member solely by virtue of the rights set forth in this Agreement.

 

“Board of Directors” shall mean the Board of Directors of the Management
Company.

 

“Business Plan” shall mean the set of detailed one-year and more general
five-year plans and projections with respect to the Operating Company.  Each
Business Plan shall contemplate, among other matters:  (a) the markets to be
covered by the Operating Company Business; (b) the activities of the Operating
Company; (c) amounts that must be invested or otherwise contributed to the
Operating Company by its Members, whether as capital contributions or loans,
during the calendar year following that of the approval of the Business Plan, as
well as the estimate for the four years immediately following; and (d) the rates
of return and profitability that are expected to be obtained by the Operating
Company.  The Business Plan shall include, among other matters:  (i) market and
feasibility studies; (ii) financial and market projections and schedules;
(iii) projected balance sheets and financial statements; (iv) projected cash
flow; (v) human resources plan; (vi) projected rates of return; (vii) timetables
of additional investments and other contributions and (viii) an annual budget
including, among other things, anticipated revenues, expenditures (capital and
operating) and cash requirements of the Operating Company for the following year
(the “Operating Budget”).

 

“Capital Account” when used with respect to any Member shall mean the capital
account maintained for such Member in accordance with Section 9.3, as said
capital account may be increased or decreased from time to time pursuant to the
terms of Sections 9.3.1 and 9.3.2.  The initial Capital Accounts shall be
determined in accordance with Schedule 9.1.1.

 

“Capital Contribution” when used with respect to any Member, shall mean the
amount of capital contributed by such Member to the Operating Company in
accordance with the

 

2

--------------------------------------------------------------------------------


 

Contribution and Formation Agreement or in accordance with this Agreement,
including without limitation Additional Capital.

 

“CEO” shall have the meaning set forth in Section 6.4.

 

“Certificate of Formation” shall mean the Certificate of Formation of the
Operating Company filed with the Delaware Secretary of State, as amended from
time to time.

 

“Change of Control” shall mean the transfer of Control, or sale of all or
substantially all of the assets (in one or more related transactions), of a
holder of Class B Common Stock, from the Person that holds such Control or
assets, to another Person, but shall not include a transfer of Control, or such
sale of assets, to an Affiliate of such holder of Class B Common Stock.

 

“Class A Common Stock” shall mean the Class A Common Stock, par value $0.01 per
share, of the Management Company.

 

“Class A Options” shall have the meaning set forth in Article 5.5 of the
Management Company Certificate.

 

“Class B Common Stock” shall mean the Class B Common Stock, par value $0.01 per
share, of the Management Company.

 

“Class B Members” shall mean EarthLink, SKT Holdings and any permitted
successors or assigns; provided that such Person or a Subsidiary or Parent
Entity of such Person owns a share of Class B Common Stock.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Common Member” shall mean a Member holding Common Membership Units.

 

“Common Membership Units” shall mean a Membership Unit that entitles the holder
of such Membership Unit to the rights and interests as described in this
Agreement.

 

“Common Stock” shall mean the Class A Common Stock and the Class B Common Stock
of the Management Company.

 

“Confidentiality Agreement” shall mean the confidentiality agreement entered
into by and among EarthLink, SKT, SKT Holdings, the Management Company and the
Operating Company as of the date hereof.

 

“Contracts” shall mean all agreements, contracts, leases and subleases, purchase
orders, arrangements, commitments, non-governmental licenses, notes, mortgages,
indentures or other obligations.

 

“Contribution and Formation Agreement” shall mean the Contribution and Formation
Agreement, dated as of January 26, 2005, entered into by and among SKT, SKTI and
EarthLink.  On March 24, 2005, SKTI assigned its rights, liabilities and
obligations under the Contribution and Formation Agreement to SKT Holdings.

 

3

--------------------------------------------------------------------------------


 

“Contribution Breach” shall have the meaning set forth in Section 4.6.

 

“Contribution Closing” shall mean the “Closing” as defined in the Contribution
and Formation Agreement.

 

“Control” as used with respect to any Entity, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of
management policies of such Entity through the ownership of voting securities or
by contract.

 

“EarthLink” shall have the meaning set forth in the introductory paragraph.

 

“EarthLink Wireless” shall have the meaning set forth in Section 5.4.

 

“Entity” shall mean any corporation, firm, unincorporated organization,
association, partnership, limited partnership, limited liability company,
limited liability partnership, business trust, joint stock company, joint
venture organization, entity or business.

 

“Equivalent Amount” shall have the meaning set forth in Section 15.4.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Exclusivity Period” shall have the meaning set forth in Section 5.4.

 

“First Party” shall have the meaning set forth in Section 4.3.

 

“Fiscal Year” shall mean the Fiscal Year of the Operating Company, which shall
be the period commencing on January 1 in any year and ending on December 31 in
such year, or such other Fiscal Year that the Management Company shall
determine.

 

“GAAP” shall mean United States generally accepted accounting principles.

 

“Governmental Entity” shall mean any governmental or regulatory authority,
court, agency, commission, body or other similar entity.

 

“Initial Capital Contribution” shall have the meaning set forth in
Section 9.1.1.

 

“Initial Member” shall mean SKT Holdings, EarthLink and the Management Company
and any of their permitted successors or assigns.

 

“JV Securities” shall mean the Membership Units and the Shares.

 

“Litigation” shall mean any pending or threatened action, arbitration,
complaint, criminal prosecution, breach, violation, claim, demand or demand
letter, notice of non-compliance, default or breach, governmental or other
examination or investigation, hearing, inquiry, administrative or other
proceeding relating to or affecting the Operating Company, its business or its
assets.

 

“Lock-in Period” shall have the meaning set forth in Section 4.1.1.

 

4

--------------------------------------------------------------------------------


 

“Losses” shall mean all losses, liabilities, damages, claims, demands,
judgments, fines, penalties, interest or settlements of any nature or kind,
whether absolute or contingent, matured or unmatured, liquidated or
unliquidated, accrued or unaccrued, known or unknown, including all reasonable
costs and expenses (legal, accounting or otherwise as such costs are incurred)
relating thereto, suffered by any Person, but excluding lost profits, exemplary,
indirect, special, incidental, punitive or consequential damages (except for any
such otherwise excluded damages payable to a Third Party by the Member or the
Operating Company).

 

“Management Company” shall mean HELIO, Inc., a Delaware corporation, and shall
include any other successor Management Company selected in accordance with the
terms hereof.  Management Company shall be a “manager” of the Operating Company
within the meaning of Section 18-101(10) of the Act.

 

“Management Company Certificate” shall mean the Certificate of Incorporation of
Management Company, as in effect from time to time.

 

“Material Adverse Effect” shall have the meaning set forth in the Contribution
and Formation Agreement.

 

“Material Breach” shall mean a material breach of this Agreement or the
Ancillary Agreements that remains uncured for a period of ninety (90) days
following receipt of notice of such breach; provided, that the cure period may
be extended for an additional thirty (30) days if the breaching party is
actively and diligently exerting good faith efforts to cure the breach.

 

“Member” shall initially mean and refer to SKT Holdings, EarthLink and the
Management Company, and shall thereafter refer to their respective successors
and permitted assigns, and any other members admitted to the Operating Company
in accordance with Section 8.1.

 

“Members’ Meeting” shall have the meaning set forth in Section 7.3.

 

“Membership Interest” shall mean a Member’s entire equity ownership interest in
the Operating Company at any particular time, including such Member’s share of
the profits and losses of the Operating Company and right to receive
distributions of the Operating Company’s assets, and all other benefits to which
a Member may be entitled, all in accordance with the provisions of this
Agreement and the Act, together with the obligations of such Member to comply
with all the terms and provisions of this Agreement.  The Membership Interests
constitute one class of limited liability company interest in the Operating
Company.

 

“Membership Unit” shall mean a unit of ownership of the Operating Company which
entitles the holder of such Membership Unit to a fractional, undivided share of
the Membership Interests of all Members.  The Membership Units shall consist of
the Common Membership Units and the Preferred Membership Units.

 

“Membership Unit Exchange Rate” shall have the meaning set forth in
Section 15.1.

 

“Officers” shall mean the Chief Executive Officer and Chief Financial Officer of
the Operating Company and such other officers of the Operating Company as shall
from time to time

 

5

--------------------------------------------------------------------------------


 

be appointed by the Management Company until such time as any such officer is
removed in accordance with the terms of his or her appointment.

 

“Operating Budget” shall have the meaning set forth in the definition of the
Business Plan.

 

“Operating Company Business” shall mean the business transacted by the Operating
Company and shall include the development and marketing of branded wireless
telecommunications services, including, without limitation, handsets, voice
services, data services (including CDMA laptop cards and related software),
stand-alone and other wireless services in the United States.

 

“Operating Company Option” shall mean the non-compensatory option granted to the
Management Company in connection with and corresponding to the grant by the
Management Company of a Class A Option.  The expiration date and exercise price
of an Operating Company Option shall equal the exercise price of the
corresponding Class A Option.  Upon exercise of an Operating Company Option, the
Management Company will be entitled to the rights and interests as described in
Section 15.4.  Termination of the corresponding Class A Option shall result in
termination of the Operating Company Option granted to the Management Company in
connection therewith.

 

“Operating Company Products and Services” shall mean the products and services
which are offered and sold by the Operating Company or a Subsidiary thereof.

 

“Parent Entity” shall mean, with respect to any Entity that is a Subsidiary of a
Person, the Person that, directly or indirectly, Beneficially Owns at least
fifty percent (50%) of the equity of such Subsidiary and is not a Subsidiary of
any Person.

 

“Parties” shall initially mean SKT Holdings, EarthLink and the Management
Company and shall thereafter include any other Person executing a counterpart of
this Agreement.

 

“Percentage Interest” shall mean a Member’s percentage interest in the total
number of outstanding Membership Units as determined by dividing the number of
Membership Units owned by such Member or any Subsidiary or Parent Entity of such
Member by the total number of outstanding Membership Units then owned by all
Members (including all Subsidiaries or Parent Entities of such Members).  The
Percentage Interests owned by the Class B Members as of the Contribution Closing
are set forth on Schedule 9.1.1.

 

“Permitted Transfers” shall have the meaning set forth in Section 4.1.2.

 

“Person” shall mean any natural person or Entity.

 

“Preferred Member” shall mean a Member holding Preferred Membership Units.

 

“Preferred Membership Unit” shall mean a Membership Unit that entitles the
holder of such Membership Unit to the rights and interests as described in this
Agreement.

 

“Preferred Stock” shall mean the preferred stock of the Management Company.

 

6

--------------------------------------------------------------------------------


 

“Prohibited Transferees” shall have the meaning set forth in Section 4.2.

 

“Provider” shall have the meaning set forth in Section 5.5.

 

“Public Common Stock” shall mean the Class A Common Stock that has been
registered with the Securities and Exchange Commission for sale to the public.

 

“Public Offering” shall mean a sale of Public Common Stock to underwriters in a
bona fide, firm commitment underwriting pursuant to a registration statement on
Form S-1, SB-2 or S-3 (or a successor form) under the Securities Act.

 

“Registration Rights Agreement” shall mean the Registration Rights Agreement
dated as of the date hereof, entered into by and among SKT, EarthLink and the
Management Company.

 

“Regulations” shall mean the regulations promulgated under the Code from time to
time.

 

“Right of First Negotiation” shall have the meaning set forth in Section 5.8.

 

“Right of First Refusal” shall have the meaning set forth in Section 4.3.

 

“ROFR Percentage Interest” shall mean the percentage as determined by dividing
the number of Total Outstanding Shares owned by a Second Party or any Subsidiary
or Parent Entity of such Second Party by the number of Total Outstanding Shares
then owned by all holders of Class B Common Stock and Subsidiaries and Parent
Entities of holders of Class B Common Stock, but excluding the Shares owned by
the First Party.

 

“ROFR Termination Date” shall have the meaning set forth in Section 4.3.

 

“Second Party” shall have the meaning set forth in Section 4.3.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Shares” shall mean the issued and outstanding Common Stock and the Preferred
Stock.

 

“SKT” shall have the meaning set forth in the Recitals.

 

“SKTI” shall mean SK Telecom International, Inc., a Delaware corporation.

 

“Stockholders’ Agreement” shall mean and refer to the Stockholders’ Agreement
dated as of the date hereof, entered into by and among SKT, EarthLink and the
Management Company.

 

“Subject Interest” shall have the meaning set forth in Section 4.3.

 

“Subsidiary” shall mean, as to any Person, any Entity (i) of which such Person,
directly or indirectly, owns securities or other equity interests representing
fifty percent (50%) or more of the aggregate voting power or (ii) of which such
Person possesses the right to elect fifty percent (50%) or more of the directors
or Persons holding similar positions.  The Operating Company shall be deemed to
be a Subsidiary of the Management Company.

 

7

--------------------------------------------------------------------------------


 

“Tag-along Election Notice” shall have the meaning set forth in Section 4.4.

 

“Tag-along Right” shall have the meaning set forth in Section 4.4.

 

“Tax Matters Member” shall have the meaning set forth in Section 7.13.

 

“Third Party” shall mean any Person other than EarthLink, SKT Holdings, SKT, the
Operating Company, the Management Company or any Affiliate of the foregoing.

 

“Total Outstanding Shares” shall mean, from time to time, the sum of (a) the
number of shares of Class A Common Stock issued and outstanding and (b) the
number of shares of Class A Common Stock obtained if all issued and outstanding
shares of Class B Common Stock, Membership Units and shares of convertible
Preferred Stock were then converted into shares of Class A Common Stock in
accordance with Articles 5.1, 5.2 and 5.4, respectively, of the Management
Company Certificate.

 

“Transfer” shall mean any direct or indirect sale, transfer, assignment, pledge,
hypothecation, mortgage or other disposition or encumbrance, of any beneficial
or economic interest in any JV Securities, including those by operation or
succession of law, merger or otherwise.  A Transfer of JV Securities shall be
deemed to have occurred upon any transfer of the stock of a Subsidiary holding
the JV Securities that results in such Entity no longer being a Subsidiary of a
Class B Member.  However, a Change of Control of a holder of Class B Common
Stock shall not be deemed to be a Transfer.

 

“Transfer Notice” shall have the meaning set forth in Section 4.3.

 

“VOIP” shall mean voice over Internet protocol.

 

“VoWiFi” shall mean voice over WiFi.

 

“Wimax Enable Devices” shall have the meaning set forth in Section 5.3.

 

“Withdrawal Event” shall have the meaning set forth in Section 14.1.

 


ARTICLE 2
THE OPERATING COMPANY AND ITS BUSINESS


 


2.1.         FORMATION; EFFECTIVENESS.  THE OPERATING COMPANY HAS BEEN FORMED AS
A DELAWARE LIMITED LIABILITY COMPANY PURSUANT TO SECTION 18-201(D) OF THE ACT. 
THIS AGREEMENT BECAME EFFECTIVE ON MARCH 24, 2005.


 


2.2.         NAME.  THE NAME OF THE OPERATING COMPANY SHALL BE HELIO LLC.


 


2.3.         TERM.  THE OPERATING COMPANY SHALL CONTINUE IN FULL FORCE AND
EFFECT UNTIL IT IS DISSOLVED, WOUND UP AND TERMINATED AS HEREINAFTER PROVIDED. 
THE OPERATING COMPANY SHALL EXIST AS A SEPARATE LEGAL ENTITY UNTIL THE
CANCELLATION OF THE CERTIFICATE OF FORMATION IN ACCORDANCE WITH THE ACT.

 

8

--------------------------------------------------------------------------------


 


2.4.         FILING OF CERTIFICATE AND AMENDMENTS.  SUBJECT TO THE RESTRICTIONS
SET FORTH IN THE MANAGEMENT COMPANY CERTIFICATE, THE MANAGEMENT COMPANY SHALL
HAVE THE POWER AND AUTHORITY TO EXECUTE AND FILE OR CAUSE TO BE EXECUTED AND
FILED ANY REQUIRED AMENDMENTS TO THE CERTIFICATE OF FORMATION AND DO ALL OTHER
ACTS REQUIRED TO FORM THE OPERATING COMPANY AS A LIMITED LIABILITY COMPANY UNDER
THE LAWS OF THE STATE OF DELAWARE AND TO QUALIFY THE OPERATING COMPANY TO
CONDUCT BUSINESS IN EACH APPLICABLE JURISDICTION.


 


2.5.         PURPOSE AND POWERS.


 


2.5.1       OPERATING COMPANY PURPOSE.  THE PURPOSES OF THE OPERATING COMPANY
ARE TO (I) OPERATE THE OPERATING COMPANY BUSINESS, (II) MAKE SUCH ADDITIONAL
INVESTMENTS AND ENGAGE IN SUCH ADDITIONAL ACTIVITIES AS THE MANAGEMENT COMPANY
MAY APPROVE AND (III) ENGAGE IN ANY AND ALL ACTIVITIES AND EXERCISE ANY POWER
PERMITTED TO LIMITED LIABILITY COMPANIES UNDER THE LAWS OF THE STATE OF
DELAWARE.


 


2.5.2       OPERATING COMPANY POWERS.  THE OPERATING COMPANY SHALL HAVE THE
POWER AND AUTHORITY TO DO ANY AND ALL ACTS NECESSARY, APPROPRIATE, PROPER,
ADVISABLE, INCIDENTAL OR CONVENIENT TO OR IN FURTHERANCE OF THE PURPOSES OF THE
OPERATING COMPANY SET FORTH IN THIS SECTION 2.5 AND TO CONDUCT ANY OTHER LAWFUL
ACTIVITY NOT SPECIFICALLY PROHIBITED TO LIMITED LIABILITY COMPANIES UNDER THE
LAWS OF THE STATE OF DELAWARE.


 


2.6.         PRINCIPAL OFFICE:  REGISTERED AGENT.  THE PRINCIPAL OFFICE OF THE
OPERATING COMPANY IS LOCATED IN LOS ANGELES, CALIFORNIA AND MAY BE CHANGED FROM
TIME TO TIME AT THE DISCRETION OF THE MANAGEMENT COMPANY.  THE MAILING ADDRESS
OF THE OPERATING COMPANY SHALL BE SUCH ADDRESS AS MAY BE SELECTED FROM TIME TO
TIME BY THE MANAGEMENT COMPANY.  THE REGISTERED AGENT OF THE OPERATING COMPANY
SHALL BE THE CORPORATION TRUST COMPANY AND ITS REGISTERED OFFICE SHALL BE
CORPORATION TRUST CENTER, 1209 ORANGE STREET, WILMINGTON, NEW CASTLE COUNTY,
DELAWARE 19801.


 


2.7.         NAMES AND ADDRESSES OF MEMBERS.  THE NAMES AND ADDRESSES OF THE
INITIAL MEMBERS ARE AS FOLLOWS:


 

SK Telecom USA Holdings, Inc.

c/o SK Telecom Co., Ltd.

11, Euljiro2-ga, Jung-gu

Seoul, 100-999, Korea

Attention:  Jin Woo So, President

 

EarthLink, Inc.

1375 Peachtree Street, N.E.

Atlanta, Georgia  30309

Attention:  Chief Executive Officer

 

HELIO, Inc.

10960 Wilshire Blvd., Ste. 600,

Los Angeles, CA 90024

Attention:  Chief Executive Officer

 

9

--------------------------------------------------------------------------------


 


2.8.         PARTNERSHIP TREATMENT.  IT IS INTENDED THAT THE OPERATING COMPANY
WILL BE TREATED AS A PARTNERSHIP SOLELY FOR UNITED STATES FEDERAL AND, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, STATE AND LOCAL INCOME TAX PURPOSES.  THE
MEMBERS AGREE TO TAKE ANY ACTION REASONABLY REQUESTED BY THE OPERATING COMPANY
THAT MAY BE DESIRABLE TO ENSURE THAT THE OPERATING COMPANY IS SO TREATED.  NO
MEMBER SHALL TAKE ANY ACTION THAT IS INCONSISTENT WITH SUCH TREATMENT.


 


ARTICLE 3
REPRESENTATIONS AND WARRANTIES


 


3.1.         REPRESENTATIONS OF SKT HOLDINGS, EARTHLINK AND THE MANAGEMENT
COMPANY.  AS OF THE DATE HEREOF, EACH OF SKT HOLDINGS, EARTHLINK AND THE
MANAGEMENT COMPANY, SEVERALLY AND NOT JOINTLY, REPRESENTS AND WARRANTS TO THE
OTHERS AS SET FORTH BELOW.


 


3.1.1       POWER AND AUTHORITY.  IT HAS ALL REQUISITE CORPORATE POWER AND
AUTHORITY AND HAS TAKEN ALL CORPORATE ACTION NECESSARY IN ORDER TO EXECUTE AND
DELIVER THIS AGREEMENT AND TO PERFORM FULLY ITS OBLIGATIONS HEREUNDER.


 


3.1.2       BINDING AGREEMENT.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY IT AND IS A VALID AND BINDING AGREEMENT OF IT ENFORCEABLE AGAINST
IT IN ACCORDANCE WITH ITS TERMS, SUBJECT TO BANKRUPTCY, INSOLVENCY, FRAUDULENT
TRANSFER, REORGANIZATION, MORATORIUM AND SIMILAR LAWS OF GENERAL APPLICABILITY
RELATING TO OR AFFECTING CREDITORS’ RIGHTS AND TO GENERAL EQUITY PRINCIPLES.


 


3.1.3       NOTICES, REPORTS AND FILINGS.  NO NOTICES, REPORTS OR OTHER FILINGS
ARE REQUIRED TO BE MADE BY IT WITH, NOR ARE ANY CONSENTS, REGISTRATIONS,
APPROVALS, PERMITS OR AUTHORIZATIONS REQUIRED TO BE OBTAINED BY IT FROM, ANY
GOVERNMENTAL ENTITY, IN CONNECTION WITH ITS EXECUTION AND DELIVERY OF THIS
AGREEMENT, EXCEPT THOSE THAT HAVE BEEN MADE OR OBTAINED OR THAT THE FAILURE TO
MAKE OR OBTAIN ARE NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY LIKELY TO
RESULT IN A MATERIAL ADVERSE EFFECT ON THE OPERATING COMPANY.


 


3.1.4       NON-CONTRAVENTION.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT BY IT DOES NOT, AND THE CONSUMMATION BY IT OF THE TRANSACTIONS
CONTEMPLATED HEREBY WILL NOT, CONSTITUTE OR RESULT IN (A) A BREACH OR VIOLATION
OF, OR A DEFAULT UNDER, ITS ORGANIZATIONAL DOCUMENTS, (B) A BREACH OF OR
VIOLATION OF OR A DEFAULT UNDER, OR THE ACCELERATION OF ANY OBLIGATIONS OF OR
THE CREATION OF A LIEN OR ENCUMBRANCE ON ITS ASSETS (WITH OR WITHOUT NOTICE,
LAPSE OF TIME OR BOTH) PURSUANT TO ANY CONTRACTS BINDING UPON IT OR ANY LAW,
STATUTE OR REGULATION OR GOVERNMENTAL OR NON-GOVERNMENTAL PERMIT OR LICENSE TO
WHICH IT IS SUBJECT OR (C) ANY CHANGE IN THE RIGHTS OR OBLIGATIONS OF ANY PARTY
UNDER ANY OF SUCH CONTRACTS TO WHICH IT IS A PARTY, EXCEPT, IN THE CASE OF
CLAUSE (B) OR (C) ABOVE, FOR ANY BREACH, VIOLATION, DEFAULT, ACCELERATION,
CREATION OR CHANGE THAT, INDIVIDUALLY OR IN THE AGGREGATE, IS NOT REASONABLY
LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT ON THE OPERATING COMPANY.

 

10

--------------------------------------------------------------------------------


 


ARTICLE 4
TRANSFER RESTRICTIONS


 


4.1.         TRANSFER RESTRICTIONS.  UNTIL SUCH TIME AS A TYPE A TRIGGERING
EVENT (AS DEFINED IN ARTICLE 5 OF THE MANAGEMENT COMPANY CERTIFICATE) SHALL
OCCUR, EACH MEMBER AGREES THAT IT AND ITS SUBSIDIARIES AND PARENT ENTITIES SHALL
NOT TRANSFER OR PERMIT ANY TRANSFER, IN ANY SINGLE TRANSACTION OR SERIES OF
RELATED TRANSACTIONS, ANY JV SECURITIES THAT ARE, DIRECTLY OR INDIRECTLY,
BENEFICIALLY OWNED BY IT, EXCEPT IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT
AND THE STOCKHOLDERS’ AGREEMENT.  ANY TRANSFER OF ANY JV SECURITIES OTHER THAN
IN ACCORDANCE WITH THIS AGREEMENT AND THE STOCKHOLDERS’ AGREEMENT SHALL BE NULL
AND VOID.


 


4.1.1       LOCK-IN PERIOD.  DURING THE FIVE (5) YEAR PERIOD IMMEDIATELY
FOLLOWING THE CONTRIBUTION CLOSING (THE “LOCK-IN PERIOD”), THE MEMBERS AND THEIR
SUBSIDIARIES AND PARENT ENTITIES SHALL NOT TRANSFER OR SOLICIT ANY TRANSFER OF
ANY JV SECURITIES WITHOUT THE PRIOR WRITTEN CONSENT OF THE NON-TRANSFERRING
CLASS B MEMBERS, WHICH, DURING THE FIRST THREE (3) YEARS OF THE LOCK-IN PERIOD,
CAN BE WITHHELD IN ANY SUCH CLASS B MEMBER’S SOLE DISCRETION AND, DURING THE
LAST TWO (2) YEARS OF THE LOCK-IN PERIOD, CANNOT BE UNREASONABLY WITHHELD. 
AFTER THE EXPIRATION OF THE LOCK-IN PERIOD, THE MEMBERS AND THEIR SUBSIDIARIES
MAY, SUBJECT TO THE RESTRICTIONS ON TRANSFER CONTAINED IN THIS ARTICLE 4,
TRANSFER ALL OR ANY PORTION OF THEIR JV SECURITIES TO A THIRD PARTY WITHOUT THE
NECESSITY OF OBTAINING THE PRIOR WRITTEN CONSENT OF EACH OF THE CLASS B
MEMBER(S).  FURTHERMORE, UNDER NO CIRCUMSTANCES SHALL A CLASS B MEMBER TRANSFER
ITS JV SECURITIES DURING THE PENDENCY OF A CONTRIBUTION BREACH BY SUCH CLASS B
MEMBER.


 


4.1.2       PERMITTED TRANSFERS.  NOTWITHSTANDING ANYTHING IN SECTION 4.1.1 TO
THE CONTRARY, THE FOLLOWING TRANSFERS OF JV SECURITIES WILL BE PERMITTED (THE
“PERMITTED TRANSFERS”) WITHOUT THE NECESSITY OF OBTAINING THE WRITTEN CONSENT OF
THE CLASS B MEMBERS:


 

(A)                                  A TRANSFER TO A PARENT ENTITY (TO WHICH THE
MEMBER IS A WHOLLY-OWNED SUBSIDIARY) OR A WHOLLY-OWNED SUBSIDIARY OF THE MEMBER;

 

(B)                                 A TRANSFER IN CONNECTION WITH A PUBLIC
OFFERING AS A SELLING STOCKHOLDER;

 

(C)                                  A TRANSFER TO THE OPERATING COMPANY OR THE
MANAGEMENT COMPANY; AND

 

(D)                                 A PLEDGE TO A FINANCIAL INSTITUTION OF A
MEMBER’S JV SECURITIES IN CONNECTION WITH A BORROWING SECURED BY A MEMBER’S JV
SECURITIES TOGETHER WITH SUBSTANTIALLY ALL OF THAT MEMBER’S OTHER ASSETS.

 


4.1.3       AGREEMENT TO BE BOUND.  IN ALL CIRCUMSTANCES OTHER THAN THOSE
DESCRIBED IN SECTION 4.1.2(B), A TRANSFER OF JV SECURITIES SHALL BE GIVEN EFFECT
BY THE OPERATING COMPANY OR MANAGEMENT COMPANY ONLY UPON RECEIPT OF THE WRITTEN
AGREEMENT OF THE RECIPIENT OF THE TRANSFERRED JV SECURITIES AGREEING TO BE BOUND
BY THE TERMS AND CONDITIONS OF THIS AGREEMENT OR THE STOCKHOLDERS’ AGREEMENT, AS
THE CASE MAY BE, AND THE CONFIDENTIALITY AGREEMENT.


 


4.1.4       EFFECT OF TRANSFER.  UPON ANY TRANSFER OF ALL OF A MEMBER’S JV
SECURITIES, THE TRANSFERRING MEMBER WILL HAVE NO CONTINUING RIGHTS OR OBLIGATION
UNDER THIS

 

11

--------------------------------------------------------------------------------


 


AGREEMENT OR THE STOCKHOLDERS’ AGREEMENT BUT SHALL CONTINUE TO BE BOUND BY ANY
ANCILLARY AGREEMENTS TO WHICH IT IS A PARTY, IN ACCORDANCE WITH THEIR TERMS.


 


4.2.         PROHIBITED TRANSFEREES.


 


4.2.1       NON-EARTHLINK PROHIBITED TRANSFEREES.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED HEREIN, THE MEMBERS, OTHER THAN EARTHLINK OR A SUBSIDIARY
OR PARENT ENTITY OF EARTHLINK, SHALL NOT TRANSFER OR ATTEMPT TO TRANSFER ANY JV
SECURITIES TO ANY OF THE THIRD PARTIES SET FORTH ON SCHEDULE 4.2.1 OR TO ANY
SUCCESSOR OR AFFILIATE OF SUCH THIRD PARTIES (“NON-EARTHLINK PROHIBITED
TRANSFEREES”), EXCEPT AS EXPRESSLY PERMITTED UNDER SECTION 4.2.3.


 


4.2.2       NON-SKT PROHIBITED TRANSFEREES.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, THE MEMBERS, OTHER THAN SKT HOLDINGS OR A SUBSIDIARY
OR PARENT ENTITY OF SKT HOLDINGS, SHALL NOT TRANSFER OR ATTEMPT TO TRANSFER ANY
JV SECURITIES TO ANY OF THE THIRD PARTIES SET FORTH ON SCHEDULE 4.2.2 OR TO ANY
SUCCESSOR OR AFFILIATE OF SUCH THIRD PARTIES (“NON-SKT PROHIBITED TRANSFEREES”),
EXCEPT AS EXPRESSLY PERMITTED UNDER SECTION 4.2.3.


 


4.2.3       LIMITATION ON PROHIBITED TRANSFEREES. THE PROHIBITION ON TRANSFERS
TO PROHIBITED TRANSFEREES (AS DEFINED BELOW) SHALL NOT APPLY TO TRANSFERS
PURSUANT TO A PUBLIC OFFERING.  IN ADDITION, IF THE PERCENTAGE INTEREST OF THE
TOTAL OUTSTANDING SHARES OF EITHER EARTHLINK OR SKT FALLS BELOW TEN PERCENT
(10%), THEN THE OTHER PARTY SHALL NO LONGER BE BOUND BY THE RESTRICTIONS ON
TRANSFERS TO THE APPLICABLE PROHIBITED TRANSFEREES SET FORTH ON SCHEDULES 4.2.1
AND 4.2.2.  THE NON-EARTHLINK PROHIBITED TRANSFEREES AND THE NON-SKT PROHIBITED
TRANSFEREES SHALL COLLECTIVELY BE REFERRED TO AS THE “PROHIBITED TRANSFEREES”.


 


4.3.         RIGHT OF FIRST REFUSAL.  SUBJECT TO SECTION 4.5, IF A MEMBER (THE
“FIRST PARTY”) RECEIVES A BONA-FIDE WRITTEN OFFER BY A THIRD PARTY TO PURCHASE
ALL OR A PORTION OF THE FIRST PARTY’S MEMBERSHIP UNITS (THE “SUBJECT INTEREST”)
THAT THE FIRST PARTY DESIRES TO ACCEPT, THE FIRST PARTY SHALL PROMPTLY AFTER
RECEIPT OF THE OFFER DELIVER NOTICE (THE “TRANSFER NOTICE”) TO THE OPERATING
COMPANY AND ANY NON-TRANSFERRING CLASS B MEMBERS (EACH NON-TRANSFERRING CLASS B
MEMBER A “SECOND PARTY” AND COLLECTIVELY, THE “SECOND PARTIES”) STATING THAT THE
FIRST PARTY PROPOSES TO TRANSFER THE SUBJECT INTEREST.  THE TRANSFER NOTICE
SHALL (I) SPECIFY THE PURCHASE PRICE AND OTHER MATERIAL TERMS OF THE TRANSFER OF
THE SUBJECT INTEREST, (II) IDENTIFY THE PROPOSED PURCHASER, (III) SPECIFY THE
DATE SCHEDULED FOR THE TRANSFER (WHICH DATE SHALL NOT BE LESS THAN NINETY (90)
DAYS AFTER THE DATE THE TRANSFER NOTICE IS DELIVERED) AND (IV) HAVE ATTACHED
THERETO A COPY OF THE BONA FIDE OFFER AND ANY ANCILLARY AGREEMENTS CONTAINING
TERMS AND CONDITIONS OF THE SALE OF THE SUBJECT INTEREST.  WITHIN SIXTY (60)
DAYS AFTER RECEIPT OF A TRANSFER NOTICE, THE SECOND PARTY(IES) SHALL HAVE THE
RIGHT TO ELECT TO PURCHASE A PORTION OF THE SUBJECT INTEREST BEING SOLD EQUAL TO
THEIR RESPECTIVE ROFR PERCENTAGE INTERESTS (A “RIGHT OF FIRST REFUSAL”), ON
TERMS AND CONDITIONS NO LESS FAVORABLE TO THE FIRST PARTY THAN THOSE SET FORTH
IN THE TRANSFER NOTICE; PROVIDED, THAT IF SUCH TERMS AND CONDITIONS INCLUDE
NON-CASH ASSETS OR NON-FINANCIAL REQUIREMENTS THAT WOULD BE IMPRACTICABLE TO
SATISFY, THEN SUCH SECOND PARTY(IES) SHALL NOT BE REQUIRED TO SATISFY SUCH
TERMS, CONDITIONS AND REQUIREMENTS, AND THE PURCHASE PRICE FOR THE SUBJECT
INTEREST WILL INCLUDE AN AMOUNT EQUAL TO THE FAIR MARKET VALUE OF SUCH NON-CASH
ASSETS.  IF THE FIRST PARTY IS NOT A CLASS B MEMBER AND A SECOND PARTY DECLINES
TO PURCHASE ITS PROPORTIONATE SHARE OF THE SUBJECT INTEREST, THEN THE REMAINING
SECOND PARTY WILL HAVE THE RIGHT TO PURCHASE THE ENTIRE SUBJECT INTEREST.  IF
THE

 

12

--------------------------------------------------------------------------------


 


SECOND PARTY(IES) ELECT TO PURCHASE THE SUBJECT INTEREST, THE FIRST PARTY AND
THE SECOND PARTY(IES) SHALL USE REASONABLE EFFORTS TO CONSUMMATE THE CLOSING OF
THE PURCHASE OF THE SUBJECT INTEREST AS SOON AS REASONABLY PRACTICABLE AND IN
ANY EVENT WITHIN ONE HUNDRED TWENTY (120) CALENDAR DAYS AFTER RECEIPT OF THE
TRANSFER NOTICE (THE “ROFR TERMINATION DATE”), PROVIDED, THAT IF THE CLOSING
DOES NOT OCCUR BY THEN DUE TO THE FAILURE TO RECEIVE ANY REQUIRED REGULATORY
APPROVALS OR CONSENTS, THE ROFR TERMINATION DATE MAY BE EXTENDED BY EITHER THE
FIRST PARTY OR THE SECOND PARTY(IES) UNTIL SUCH APPROVALS ARE RECEIVED, BUT IN
NO EVENT FOR A PERIOD OF MORE THAN ONE HUNDRED EIGHTY (180) CALENDAR DAYS AFTER
RECEIPT OF THE TRANSFER NOTICE.  IF THE FIRST PARTY IS NOT A CLASS B MEMBER,
EACH SECOND PARTY ELECTS TO PURCHASE ITS ENTIRE ROFR PERCENTAGE INTEREST OF THE
SUBJECT INTEREST AND ONE SECOND PARTY FAILS TO MAKE SUCH PURCHASE BY THE ROFR
TERMINATION DATE (AS IT PREVIOUSLY MAY HAVE BEEN EXTENDED) FOR ANY REASON, THEN
THE OTHER SECOND PARTY WILL HAVE THE RIGHT TO PURCHASE THE ENTIRE SUBJECT
INTEREST, PROVIDED THAT THE CLOSING FOR SUCH PURCHASE OCCURS WITHIN THIRTY (30)
DAYS FOLLOWING THE ROFR TERMINATION DATE (AS IT PREVIOUSLY MAY HAVE BEEN
EXTENDED).  IF THE RIGHT OF FIRST REFUSAL IS NOT EXERCISED BY THE SECOND
PARTY(IES) AS TO THE ENTIRE SUBJECT INTEREST WITHIN SIXTY (60) DAYS OF RECEIPT
OF THE TRANSFER NOTICE OR THE ENTIRE SUBJECT INTEREST IS NOT PURCHASED FROM THE
FIRST PARTY PRIOR TO THE ROFR TERMINATION DATE, AS ADJUSTED FOR ANY EXTENSION
THERETO, THEN THE FIRST PARTY MAY SELL THE SUBJECT INTEREST TO THE PROPOSED
PURCHASER IDENTIFIED IN THE TRANSFER NOTICE ON THE TERMS SET FORTH THEREIN,
SUBJECT TO THE TAG-ALONG RIGHT OF THE SECOND PARTY(IES) PROVIDED IN SECTION 4.4,
BELOW.  IF A SECOND PARTY AGREES TO PURCHASE ANY PORTION OF THE SUBJECT INTEREST
IN ACCORDANCE WITH THE FOREGOING AND FAILS TO COMPLETE THE PURCHASE OF SUCH
PORTION OF THE SUBJECT INTEREST PRIOR TO THE ROFR TERMINATION DATE, OTHER THAN
AS A RESULT OF A DENIAL OF ANY REQUIRED REGULATORY APPROVALS OR CONSENTS OR
ANOTHER SECOND PARTY’S FAILURE TO CLOSE THE PURCHASE OF ANY PORTION OF THE
SUBJECT INTEREST THAT SUCH OTHER SECOND PARTY HAS AGREED TO PURCHASE, THEN SUCH
NON-PURCHASING SECOND PARTY SHALL BE DEEMED TO HAVE BREACHED THIS AGREEMENT AND,
IN ADDITION TO ANY OTHER RIGHT OR REMEDY AVAILABLE TO THE FIRST PARTY, THE
MANAGEMENT COMPANY OR ANY OTHER SECOND PARTY, SHALL BE DEEMED TO HAVE FORFEITED
ITS TAG-ALONG RIGHT UNDER SECTION 4.4 IN CONNECTION WITH THE FIRST PARTY’S RIGHT
TO SELL THE SUBJECT INTEREST TO THE THIRD PARTY NAMED IN THE TRANSFER NOTICE. 
THE ABOVE RIGHT OF FIRST REFUSAL SHALL NOT APPLY TO A TRANSACTION WHICH
CONSTITUTES A CHANGE OF CONTROL OF A CLASS B MEMBER.


 


4.4.         TAG-ALONG RIGHT.  IF THE RIGHT OF FIRST REFUSAL IS NOT EXERCISED AS
TO THE ENTIRE SUBJECT INTEREST WITHIN SIXTY (60) DAYS OF RECEIPT OF THE TRANSFER
NOTICE OR THE ENTIRE SUBJECT INTEREST IS NOT PURCHASED FROM THE FIRST PARTY ON
OR BEFORE THE ROFR TERMINATION DATE, AS IT MAY HAVE BEEN EXTENDED, THEN EACH
SECOND PARTY WILL HAVE THE RIGHT TO SELL TO THE THIRD-PARTY PURCHASER IDENTIFIED
IN THE TRANSFER NOTICE A PORTION OF THE SUBJECT INTEREST, FROM SUCH SECOND
PARTY’S MEMBERSHIP UNITS, EQUAL TO THE SUBJECT INTEREST MULTIPLIED BY SUCH
SECOND PARTY’S PERCENTAGE INTEREST (“TAG-ALONG RIGHT”); PROVIDED THAT NO SECOND
PARTY THAT HAS BREACHED ITS OBLIGATIONS UNDER SECTION 4.3 WITH RESPECT TO ANY
SUBJECT INTEREST MAY EXERCISE ANY TAG-ALONG RIGHT WITH RESPECT TO SUCH SUBJECT
INTEREST.  A SECOND PARTY ELECTING TO EXERCISE ITS TAG-ALONG RIGHT SHALL PROVIDE
TO THE OPERATING COMPANY AND THE FIRST PARTY WRITTEN NOTICE OF SUCH ELECTION
(THE “TAG-ALONG ELECTION NOTICE”) WITHIN SUCH SIXTY (60) DAY PERIOD.  THE
TAG-ALONG ELECTION NOTICE SHALL SPECIFY THE NUMBER OF MEMBERSHIP UNITS TO BE
INCLUDED IN THE SALE TO THE THIRD-PARTY PURCHASER.  THE CONSIDERATION PAYABLE
PER MEMBERSHIP UNIT TO ANY SECOND PARTY ELECTING TO EXERCISE ITS TAG-ALONG
RIGHTS SHALL BE EQUITABLY ADJUSTED TO GIVE EFFECT TO THE DIFFERENCE THE MEMBERS
WOULD BE ENTITLED TO RECEIVE WITH RESPECT TO SUCH MEMBERSHIP UNITS IF THERE WERE
A

 

13

--------------------------------------------------------------------------------


 


DISSOLUTION OF THE OPERATING COMPANY.  ANY SALE PURSUANT TO THIS SECTION 4.4
SHALL BE CONSUMMATED NOT LATER THAN SIXTY (60) DAYS FOLLOWING DELIVERY OF THE
TAG-ALONG ELECTION NOTICE.


 


4.5.         LIMITATION ON THE RIGHT OF FIRST REFUSAL AND TAG-ALONG RIGHT.  THE
RIGHT OF FIRST REFUSAL AND TAG-ALONG RIGHT DESCRIBED IN SECTIONS 4.3 AND 4.4,
ABOVE, SHALL NOT APPLY TO PERMITTED TRANSFERS (AS DEFINED IN SECTION 4.1.2). 
THE RIGHT OF FIRST REFUSAL AND THE TAG-ALONG RIGHT SHALL APPLY DURING THE
LOCK-IN PERIOD ONLY IF THE CONSENT OF THE NON-TRANSFERRING MEMBERS IS OBTAINED. 
FOLLOWING THE EXPIRATION OF THE LOCK-IN PERIOD, THE RIGHT OF FIRST REFUSAL AND
TAG-ALONG RIGHT SHALL APPLY WHETHER OR NOT THE CONSENT OF THE NON-TRANSFERRING
MEMBERS IS OBTAINED.  THE RIGHT OF FIRST REFUSAL AND THE TAG-ALONG RIGHT SHALL
TERMINATE UPON A PUBLIC OFFERING OF THE CLASS A COMMON STOCK AND THE
AVAILABILITY OF RULE 144 TO MEMBERS FOR THE TRANSFER OF THEIR MEMBERSHIP UNITS.


 


4.6.         PUT-CALL ON CONTRIBUTION BREACH.  FROM AND AFTER THE OCCURRENCE OF
A CONTRIBUTION BREACH, THE NON-BREACHING CLASS B MEMBER SHALL HAVE THE RIGHT TO
OFFER TO THE BREACHING CLASS B MEMBER, TO EITHER: (A) CALL AND PURCHASE ALL, BUT
NOT LESS THAN ALL, OF THE JV SECURITIES OF THE BREACHING PARTY AND ITS
AFFILIATES AT A PURCHASE PRICE EQUAL TO EIGHTY PERCENT (80%) OF THE FAIR MARKET
VALUE OF THE JV SECURITIES OF THE BREACHING PARTY AND ITS AFFILIATES, OR (B) PUT
AND CAUSE THE BREACHING PARTY TO PURCHASE ALL, BUT NOT LESS THAN ALL, OF THE JV
SECURITIES OF THE NON-BREACHING PARTY AND ITS AFFILIATES, AT A PURCHASE PRICE
EQUAL TO ONE HUNDRED AND TWENTY PERCENT (120%) OF THE FAIR MARKET VALUE OF THE
JV SECURITIES OF THE NON-BREACHING PARTY AND ITS AFFILIATES. THE FAIR MARKET
VALUE SHALL BE DETERMINED BY FIRST OBTAINING THE APPRAISALS OF TWO INDEPENDENT
NATIONALLY RECOGNIZED UNITED STATES INVESTMENT BANKING FIRMS.  IF THE TWO
APPRAISALS DIFFER BY MORE THAN TEN PERCENT (10%), THEN A THIRD APPRAISER SHALL
BE ENGAGED WHICH SHALL DETERMINE WHICH OF THE APPRAISALS MOST ACCURATELY
REFLECTS THE FAIR MARKET VALUE OF THE JV SECURITIES.  IF THE FIRST TWO
APPRAISALS ARE WITHIN TEN PERCENT (10%), THEN THEY WILL BE AVERAGED TO DETERMINE
THE FAIR MARKET VALUE.  THE PARTIES SHALL CLOSE THE TRANSACTION WITHIN ONE
HUNDRED AND TWENTY (120) DAYS OF THE NON-BREACHING PARTY’S NOTICE TO THE
BREACHING PARTY OF ITS ELECTION TO EFFECT THE PUT OR CALL, AS THE CASE MAY BE. 
IF THE PUT-CALL RIGHT IS NOT EXERCISED WITHIN THIRTY (30) DAYS OF THE
DETERMINATION THAT A CONTRIBUTION BREACH HAS OCCURRED, THEN THE RIGHT SHALL
EXPIRE WITH RESPECT TO THAT PARTICULAR BREACH. THE EXERCISE OF THE PUT AND CALL
RIGHTS SET FORTH ABOVE IS OPTIONAL, BUT, IF EXERCISED, SHALL BE THE EXCLUSIVE
REMEDY AVAILABLE TO THE NON-BREACHING PARTY WITH RESPECT TO THE CONTRIBUTION
BREACH.  A “CONTRIBUTION BREACH” SHALL MEAN A FAILURE BY A CLASS B MEMBER TO
MAKE A SCHEDULED CASH CONTRIBUTION OF CAPITAL TO THE OPERATING COMPANY IN
ACCORDANCE WITH THE CONTRIBUTION AND FORMATION AGREEMENT, SECTION 9.1.1 OF THIS
AGREEMENT OR AS OTHERWISE AGREED TO BY SUCH MEMBER.


 


4.7.         SALE OF OPERATING COMPANY.  UPON A SALE OF THE OPERATING COMPANY
(WHETHER BY MERGER, UNIT SALE, ASSET SALE OR OTHERWISE), EACH MEMBER SHALL
RECEIVE THE SAME PROPORTION OF THE AGGREGATE CONSIDERATION FROM SUCH SALE THAT
THE MEMBER WOULD RECEIVE IF THERE WERE A DISSOLUTION OF THE OPERATING COMPANY
PURSUANT TO THE TERMS OF THIS AGREEMENT.


 


ARTICLE 5
RESTRICTED SERVICES


 


5.1.         RESTRICTED SERVICES.  FOR THE PERIODS SPECIFIED BELOW, THE
OPERATING COMPANY AND ITS SUBSIDIARIES SHALL NOT PROVIDE THE SERVICES SET FORTH
IN THIS SECTION 5.1 (THE “RESTRICTED

 

14

--------------------------------------------------------------------------------


 


SERVICES”), EXCEPT AS PROVIDED IN SECTION 5.1.3 OR PURSUANT TO A WRITTEN
AGREEMENT WITH THE PARTY BENEFITING FROM SUCH RESTRICTIONS.


 


5.1.1       EARTHLINK SERVICES.  FOR SO LONG AS EARTHLINK OR A SUBSIDIARY OF
EARTHLINK OWNS A SHARE OF CLASS B COMMON STOCK, THE OPERATING COMPANY AND ITS
SUBSIDIARIES SHALL NOT PROVIDE THE FOLLOWING RESTRICTED SERVICES THAT THE
PARTIES DEEM TO COMPETE WITH AND OVERLAP THE PRODUCTS AND SERVICES PROVIDED BY
EARTHLINK AND ITS AFFILIATES: (A) BROADBAND INTERNET ACCESS, INCLUDING CABLE,
DSL, PC-BASED SATELLITE AND FIXED WIRELESS; (B) DIAL-UP INTERNET ACCESS; (C) WEB
HOSTING SERVICES; (D) VOIP OR VOWIFI SERVICES OVER BROADBAND; (E) PC-BASED
WIRELESS WIDE AREA NETWORK OR LOCAL AREA NETWORK INTERNET ACCESS SERVICES (E.G.
HOME NETWORKING) AND (F) INTERNET PORTAL SERVICE FOR THIRD PARTIES THAT ARE NOT
CUSTOMERS OF THE OPERATING COMPANY OR A SUBSIDIARY THEREOF, EXCEPT AS NEEDED FOR
CUSTOMER ACQUISITION SERVICES AND MAINTENANCE PURPOSES.


 


5.1.2       SKT HOLDINGS SERVICES.  FOR SO LONG AS SKT OR A SUBSIDIARY OF SKT
OWNS A SHARE OF CLASS B COMMON STOCK, THE OPERATING COMPANY AND ITS SUBSIDIARIES
SHALL NOT PROVIDE THE FOLLOWING RESTRICTED SERVICES THAT THE PARTIES DEEM TO
COMPETE WITH AND OVERLAP THE PRODUCTS AND SERVICES PROVIDED BY SKT HOLDINGS AND
ITS AFFILIATES: (A) MOBILE VIRTUAL NETWORK ENABLER, WIRELESS APPLICATION SERVICE
PROVIDER AND MANAGED SERVICES FOR WIRELESS TELECOM SERVICE PROVIDERS AND
(B) DEVELOPMENT AND MANUFACTURE OF WIRELESS DEVICES WITH THE INTENT TO SELL SUCH
DEVICES TO WIRELESS TELECOM SERVICE PROVIDERS, PROVIDED, THAT THE OPERATING
COMPANY AND ITS SUBSIDIARIES ARE PERMITTED TO PURCHASE AND DISTRIBUTE SUCH
DEVICES THAT ARE MANUFACTURED BY THIRD-PARTY MANUFACTURERS.


 


5.1.3       SALES TO COMMERCIAL PARTNERS.  NOTWITHSTANDING THE ABOVE
RESTRICTIONS, THE OPERATING COMPANY AND ITS SUBSIDIARIES MAY OFFER THE OPERATING
COMPANY PRODUCTS AND SERVICES TO COMMERCIAL PARTNERS WHO BUNDLE AND SELL THE
OPERATING COMPANY PRODUCTS AND SERVICES WITH PRODUCTS AND SERVICES WHICH
CONSTITUTE OR ARE SIMILAR TO THE RESTRICTED SERVICES.


 


5.2.         PRODUCTS AND SERVICES OUTSIDE THE BUSINESS PLAN.  THE OPERATING
COMPANY AND ITS SUBSIDIARIES SHALL NOT ENGAGE IN THE DEVELOPMENT OF NEW PRODUCTS
AND SERVICES THAT ARE OUTSIDE OF THE APPROVED BUSINESS PLAN.


 


5.3.         WIMAX ENABLED DEVICES.  THE OPERATING COMPANY AND ITS SUBSIDIARIES,
MAY DISTRIBUTE HANDSET DEVICES THAT CONTAIN THE HARDWARE AND SOFTWARE COMPONENTS
NECESSARY TO PERMIT WIMAX ACCESS (“WIMAX ENABLED DEVICES”) AND RELATED HANDSET
ONLY WIMAX ACCESS SERVICES, BUT, FOR SO LONG AS EARTHLINK OR A SUBSIDIARY OF
EARTHLINK OWNS A SHARE OF CLASS B COMMON STOCK, MAY NOT SELL PC-BASED WIMAX
SERVICES OTHER THAN THOSE OF EARTHLINK.  THE OPERATING COMPANY AND ITS
SUBSIDIARIES MAY DISTRIBUTE WIMAX ENABLED DEVICES TO THIRD PARTIES WHO BUNDLE
AND RESELL THE WIMAX ENABLED DEVICES WITH THE WIMAX HANDSET ONLY ACCESS SERVICES
OF SUCH THIRD PARTY.  THE OPERATING COMPANY MAY ONLY OFFER EARTHLINK’S PC-BASED
WIMAX DEVICES AND SERVICES, WHICH EARTHLINK SHALL MAKE AVAILABLE TO THE
OPERATING COMPANY ON PRICES, TERMS AND CONDITIONS THAT ARE AT LEAST AS
FAVORABLE, FROM A FINANCIAL PERSPECTIVE, TO THE OPERATING COMPANY AS THE PRICES,
TERMS AND CONDITIONS OF SUBSTANTIALLY SIMILAR PRODUCTS AND SERVICES PROVIDED BY
EARTHLINK TO A THIRD PARTY NOT AFFILIATED WITH EARTHLINK.  DISTRIBUTION OF ANY
OTHER WIMAX CONVERGENT DEVICES, BETWEEN PC AND HANDSET DEVICES, MUST BE APPROVED
BY THE BOARD OF DIRECTORS.

 

15

--------------------------------------------------------------------------------


 


5.4.         CDMA LAPTOP CARDS.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO
THE CONTRARY, WITH RESPECT TO CDMA LAPTOP CARDS (AND RELATED SOFTWARE), THE
OPERATING COMPANY MAY DISTRIBUTE “EARTHLINK WIRELESS” BRANDED CDMA LAPTOP CARDS
AND “EARTHLINK TOTAL ACCESS” ACCESS SOFTWARE, WHICH SHALL BE THE EXCLUSIVE CARD
AND SOFTWARE DISTRIBUTED BY THE OPERATING COMPANY, DURING THE PERIOD (THE
“EXCLUSIVITY PERIOD”) THAT BEGINS ON THE DATE HEREOF AND ENDS ON THE EARLIER TO
OCCUR OF (I) THE DATE ON WHICH EARTHLINK OR A SUBSIDIARY OF EARTHLINK CEASES TO
OWN A SHARE OF CLASS B COMMON STOCK OR (II) THE SECOND ANNIVERSARY OF THE DATE
HEREOF.  FOLLOWING THE EXPIRATION OF THE EXCLUSIVITY PERIOD, THE OPERATING
COMPANY AND ITS SUBSIDIARIES SHALL BE PERMITTED TO MARKET AND DISTRIBUTE ANY
CDMA LAPTOP CARDS AND RELATED SOFTWARE.


 


5.5.         ASP.  FOR SO LONG AS EARTHLINK OR A SUBSIDIARY OF EARTHLINK OWNS A
SHARE OF CLASS B COMMON STOCK, EACH MEMBER AND EACH SUBSIDIARY OF A MEMBER THAT
ACTS AS AN ASP IN THE UNITED STATES (EACH, A “PROVIDER”) AND PROPOSES TO OFFER
ASP SOLUTIONS, APPLICATIONS AND PLATFORMS (INCLUDING A LICENSE OR PROFESSIONAL
SERVICE WITH RESPECT THERETO, BUT EXCLUDING COLORING SERVICE, (EACH, AN “ASP
ITEM” AND COLLECTIVELY, THE “ASP ITEMS”) TO ANY THIRD PARTY WITHIN OR FOR USE
WITHIN THE UNITED STATES, SHALL GIVE THE OPERATING COMPANY WRITTEN NOTICE SIX
(6) MONTHS PRIOR TO THE PROPOSED OFFER.  DURING THE SIX (6) MONTH NOTICE PERIOD,
THE OPERATING COMPANY SHALL HAVE THE OPTION TO PURCHASE OR ADOPT THE OFFERED ASP
ITEM OR ITEMS FROM THE PROVIDER (FOR PURPOSES OF INTERNAL USE OR RESALE TO THIRD
PARTIES) ON TERMS NO LESS FAVORABLE THAN THOSE OFFERED BY THE PROVIDER TO THE
THIRD PARTY.  IF THE OPERATING COMPANY PURCHASES OR ADOPTS THE OFFERED ASP
ITEMS(S) FROM THE PROVIDER WITHIN THE OPTION PERIOD, THEN PROVIDER SHALL: (A) BE
PROHIBITED FROM OFFERING OR SELLING THE ASP ITEM(S) TO ANY THIRD PARTY IN THE
UNITED STATES OR FOR USE IN THE UNITED STATES WITHOUT THE OPERATING COMPANY’S
WRITTEN CONSENT.  IF THE OPERATING COMPANY DECLINES TO ACQUIRE OR ADOPT THE ASP
ITEM(S), THE PROVIDER MAY PROVIDE THE ASP ITEM(S) TO THE THIRD PARTY; AND
(B) PROVIDE THE OPERATING COMPANY WITH A REASONABLY DETAILED SERVICE DEPLOYMENT
PLAN WITH RESPECT TO THE ASP ITEM(S).  THE FOREGOING SHALL NOT APPLY TO
CONTRACTS BETWEEN A PROVIDER AND ANY THIRD PARTY ENTERED INTO PRIOR TO
NOVEMBER 1, 2004.  UNDER NO CIRCUMSTANCES SHALL SKT PROPOSE TO OFFER ASP ITEMS
TO THIRD PARTIES WITHIN OR FOR USE IN THE UNITED STATES DURING 2005.


 


5.6.         FUTURE SERVICES.  EARTHLINK AND SKT HOLDINGS ACKNOWLEDGE THAT THE
LIST OF RESTRICTED SERVICES IS COMPLETE AS OF THE DATE FIRST ABOVE WRITTEN.  IF
EARTHLINK OR SKT PROVIDES, ANY FUTURE PRODUCTS OR SERVICES WITHIN THE UNITED
STATES, SUCH AS WIRED-WIRELESS INTEGRATED SERVICE OR SATELLITE/TERRESTRIAL
DIGITAL BROADCASTING SERVICES, THAT ARE EXCLUDED FROM THE THEN-CURRENT SCOPE OF
RESTRICTED SERVICES, THEN, FOR SO LONG AS SUCH MEMBER OR A SUBSIDIARY OF SUCH
MEMBER OWNS A SHARE OF CLASS B COMMON STOCK, EARTHLINK AND SKT SHALL NEGOTIATE
IN GOOD FAITH WHETHER OR NOT TO INCLUDE SUCH SERVICES AS PART OF THE RESTRICTED
SERVICES.


 


5.7.         EXCLUSIVITY.  EARTHLINK AND SKT AND THEIR SUBSIDIARIES SHALL NOT
PROVIDE MOBILE WIRELESS VOICE OR DATA SERVICES OVER HANDSETS IN THE UNITED
STATES.  NEITHER EARTHLINK NOR SKT NOR THEIR RESPECTIVE SUBSIDIARIES SHALL
ASSIST ANY PARENT ENTITY OR ANY SUBSIDIARY OF ANY PARENT ENTITY IN ANY ACTIVITY
THAT WOULD CONSTITUTE A VIOLATION OF THIS EXCLUSIVITY PROVISION IF IT WERE
PERFORMED BY SUCH PARTY OR ITS SUBSIDIARIES DIRECTLY.  EXCEPT AS PROVIDED IN
THIS AGREEMENT, NOTHING SHALL PROHIBIT EARTHLINK OR SKT OR THEIR RESPECTIVE
SUBSIDIARIES FROM COMPETING WITH EACH OTHER OR THE OPERATING COMPANY, ITS PARENT
ENTITY OR ANY OF ITS SUBSIDIARIES.  THE RESTRICTIONS SET FORTH IN THIS
SECTION 5.7 SHALL TERMINATE ON THE DATE THAT IS TWO (2) YEARS FROM THE

 

16

--------------------------------------------------------------------------------


 


FIRST DATE ON WHICH EITHER CLASS B MEMBER’S OWNERSHIP OF THE TOTAL OUTSTANDING
SHARES FALLS BELOW TEN PERCENT (10%).


 


5.8.         RIGHT OF FIRST NEGOTIATION.  EARTHLINK, FOR SO LONG AS EARTHLINK OR
A SUBSIDIARY OF EARTHLINK OWNS A SHARE OF CLASS B COMMON STOCK, SHALL HAVE A
“RIGHT OF FIRST NEGOTIATION” FOR THE OPPORTUNITY TO PARTICIPATE IN ANY VENTURE
THAT SKT HOLDINGS, DIRECTLY OR INDIRECTLY, MIGHT LAUNCH IN CANADA TO PROVIDE
PRODUCTS AND SERVICES SUBSTANTIALLY SIMILAR TO THE OPERATING COMPANY PRODUCTS
AND SERVICES.  UPON RECEIPT OF WRITTEN NOTICE FROM SKT HOLDINGS OF ITS INTENT TO
PURSUE A SIMILAR VENTURE IN CANADA, EARTHLINK SHALL HAVE TEN (10) DAYS TO
EXERCISE ITS RIGHT OF FIRST NEGOTIATION BY DELIVERING WRITTEN NOTICE TO SKT
HOLDINGS OF ITS INTEREST IN PARTICIPATING IN THE VENTURE.  UPON EARTHLINK’S
EXERCISE OF ITS RIGHT OF FIRST NEGOTIATION, THE PARTIES WILL NEGOTIATE
EXCLUSIVELY WITH ONE ANOTHER IN GOOD FAITH TO ENTER INTO DEFINITIVE AGREEMENTS
AND CONSUMMATE THE POTENTIAL VENTURE WITHIN A MINIMUM PERIOD OF ONE HUNDRED
FIFTY (150) DAYS (WHICH SHALL BE EXTENDED TO PERMIT REQUIRED GOVERNMENTAL
APPROVALS).


 


5.9.         AVAILABILITY OF INJUNCTIVE RELIEF.  THE PARTIES ACKNOWLEDGE THAT
EACH MAY SEEK INJUNCTIVE RELIEF UNDER SECTION 17.2 TO SATISFY THE REQUIREMENT OF
THIS ARTICLE 5 AS WELL AS FOR ANY OTHER BREACH OF THIS AGREEMENT.


 


ARTICLE 6
MANAGEMENT OF THE OPERATING COMPANY


 


6.1.         MANAGEMENT OF THE OPERATING COMPANY.  THE MANAGEMENT OF THE
OPERATING COMPANY SHALL BE VESTED EXCLUSIVELY IN THE MANAGEMENT COMPANY.  THE
MANAGEMENT COMPANY ACKNOWLEDGES THAT ITS POWERS ARE SUBJECT TO THE TERMS OF THE
MANAGEMENT COMPANY CERTIFICATE AND AGREES AT ALL TIMES TO ABIDE BY THE TERMS AND
CONDITIONS SET FORTH THEREIN.  ALL STRATEGIC DECISIONS AND DEADLOCK MATTERS
(EACH AS DEFINED IN ARTICLE 8 OF THE STOCKHOLDERS’ AGREEMENT) SHALL BE MADE AND
RESOLVED AS PROVIDED IN THE STOCKHOLDERS’ AGREEMENT.  THE MANAGEMENT COMPANY
SHALL SERVE UNTIL THE MEMBERS SHALL DETERMINE BY A UNANIMOUS VOTE OF THE
MEMBERSHIP UNITS, EXCLUDING MEMBERSHIP UNITS HELD BY THE MANAGEMENT COMPANY, TO
REMOVE THE MANAGEMENT COMPANY.  AT SUCH TIME, THE MEMBERS SHALL ELECT A NEW
MANAGEMENT COMPANY BY A UNANIMOUS VOTE OF THE MEMBERSHIP UNITS, EXCLUDING
MEMBERSHIP UNITS HELD BY THE MANAGEMENT COMPANY.  IF THE MANAGEMENT COMPANY IS
THE SOLE MEMBER OF THE OPERATING COMPANY, THEN THE MANAGEMENT COMPANY SHALL BE
ENTITLED TO ELECT ANY SUCCESSOR TO MANAGE THE OPERATING COMPANY.  THE MANAGEMENT
COMPANY SHALL HAVE THE POWER ON BEHALF AND IN THE NAME OF THE OPERATING COMPANY
TO CARRY OUT ANY AND ALL OF THE OBJECTS AND PURPOSES OF THE OPERATING COMPANY
AND TO PERFORM OR AUTHORIZE ALL ACTS WHICH IT MAY DEEM NECESSARY OR ADVISABLE IN
CONNECTION THEREWITH.  THE MEMBERS AGREE THAT ALL DETERMINATIONS, DECISIONS AND
ACTIONS MADE OR TAKEN BY THE MANAGEMENT COMPANY IN ACCORDANCE WITH THIS
AGREEMENT AND THE MANAGEMENT COMPANY CERTIFICATE SHALL BE CONCLUSIVE AND
ABSOLUTELY BINDING UPON THE OPERATING COMPANY, THE MEMBERS AND THEIR RESPECTIVE
SUCCESSORS, ASSIGNS AND REPRESENTATIVES.  WITHOUT LIMITING THE FOREGOING, THE
MANAGEMENT COMPANY SHALL HAVE AND MAY DELEGATE TO ITS OFFICERS THE POWERS AND
RESPONSIBILITIES SET FORTH IN THIS SECTION 6.1.


 


6.1.1       BUSINESS PLAN.  THE POWER TO DEVELOP AND PREPARE THE BUSINESS PLAN
AND OPERATING BUDGET OF THE OPERATING COMPANY EACH YEAR FOR APPROVAL BY THE
MANAGEMENT COMPANY’S BOARD OF DIRECTORS, IN ACCORDANCE WITH THE MANAGEMENT
COMPANY CERTIFICATE.

 

17

--------------------------------------------------------------------------------


 


6.1.2       EXECUTE DOCUMENTS.  THE POWER TO EXECUTE AND DELIVER CONTRACTS AND
OTHER DOCUMENTS IN THE ORDINARY COURSE OF THE OPERATING COMPANY’S BUSINESS.


 


6.1.3       RETAIN AND TERMINATE PERSONNEL.  THE POWER TO EMPLOY, RETAIN,
CONSULT WITH AND DISMISS PERSONNEL.


 


6.1.4       INTERNAL CONTROLS.  THE POWER TO ESTABLISH AND ENFORCE CORPORATE
GOVERNANCE AND FINANCIAL POLICIES INCLUDING, WITHOUT LIMITATION, LIMITS OF
AUTHORITY AND INTERNAL CONTROLS WITH RESPECT TO ALL PERSONNEL AND FUNCTIONS.


 


6.1.5       OUTSIDE ADVISORS.  THE POWER TO ENGAGE ATTORNEYS, CONSULTANTS,
ACCOUNTANTS AND OTHER AGENTS AND REPRESENTATIVES OF THE OPERATING COMPANY.


 


6.1.6       BOOKS AND RECORDS.  THE POWER TO DEVELOP OR CAUSE TO BE DEVELOPED
ACCOUNTING PROCEDURES FOR THE MAINTENANCE OF THE OPERATING COMPANY’S BOOKS OF
ACCOUNT AND THE SELECTION OF APPROPRIATE FINANCIAL SYSTEMS AND CONTROLS.


 


6.1.7       TAX ELECTIONS.  THE POWER TO MAKE ALL TAX ELECTIONS IN A MANNER
WHICH, UNLESS SKT HOLDINGS OR EARTHLINK DISAGREE, WILL MAXIMIZE OR ACCELERATE
TAX DEDUCTIONS OR MINIMIZE OR DEFER TAXABLE INCOME.


 


6.1.8       OTHER POWERS.  THE POWER TO DO ALL SUCH OTHER ACTS AS SHALL BE
SPECIFICALLY AUTHORIZED BY (A) THIS AGREEMENT OR (B) BY THE MEMBERS IN WRITING
FROM TIME TO TIME.


 


6.2.         COMPENSATION.  THE MANAGEMENT COMPANY SHALL NOT BE ENTITLED TO
COMPENSATION FOR SERVICES RENDERED TO THE OPERATING COMPANY IN ITS CAPACITY AS
THE MANAGEMENT COMPANY, BUT SHALL BE ENTITLED TO RECEIVE FROM THE OPERATING
COMPANY REIMBURSEMENT OF ALL OF ITS OUT OF POCKET COSTS AND EXPENSES
(A) REQUIRED IN CONNECTION WITH MANAGING THE BUSINESS OF THE OPERATING COMPANY
BUSINESS, AND (B) INCURRED IN CONNECTION WITH MAKING FILINGS AND REPORTS UNDER
THE SECURITIES ACT AND THE EXCHANGE ACT (INCLUDING REGISTRATION STATEMENTS).


 


6.3.         ISSUANCES OF MEMBERSHIP UNITS.  THE MANAGEMENT COMPANY IS HEREBY
AUTHORIZED TO CAUSE THE OPERATING COMPANY TO ISSUE MEMBERSHIP UNITS TO THE
INITIAL MEMBERS IN CONNECTION WITH THE INITIAL CONTRIBUTION CLOSING IN THE
AMOUNTS SET FORTH ON SCHEDULE 9.1.1, AND, FROM TIME TO TIME THEREAFTER, TO ISSUE
ADDITIONAL MEMBERSHIP UNITS, UPON APPROVAL OF THE BOARD OF DIRECTORS OF THE
MANAGEMENT COMPANY AND IN ACCORDANCE WITH TERMS OF THIS AGREEMENT.


 


6.4.         OFFICERS.  THE INITIAL MEMBERS WILL SELECT THE CHIEF EXECUTIVE
OFFICER OF THE OPERATING COMPANY (THE “CEO”).  THE CEO WILL BE AN EMPLOYEE OF
THE OPERATING COMPANY AND WILL REPORT TO THE BOARD OF DIRECTORS OF THE
MANAGEMENT COMPANY.  THE CEO, TOGETHER WITH THE BOARD OF DIRECTORS OF THE
MANAGEMENT COMPANY, WILL SELECT THE OTHER OFFICERS, DEFINE THEIR ROLES AND
RESPONSIBILITIES AND DETERMINE THEIR COMPENSATION AND OTHER TERMS OF
EMPLOYMENT.  IN THE ABSENCE OF A CEO, THE BOARD OF DIRECTORS OF THE MANAGEMENT
COMPANY MAY APPOINT SUCH OTHER OFFICERS TO PERFORM THE FUNCTIONS AND DUTIES OF
THE CEO UNTIL A NEW CEO IS SELECTED BY THE BOARD OF DIRECTORS OF THE MANAGEMENT
COMPANY.   NO OFFICER SHALL, WITHOUT THE PRIOR APPROVAL OF THE BOARD OF
DIRECTORS OF THE MANAGEMENT COMPANY, TAKE OR PERMIT TO BE TAKEN ANY ACTION ON
BEHALF OF OR IN THE NAME OF THE OPERATING COMPANY OR ENTER INTO ANY COMMITMENT
OR OBLIGATION BINDING UPON THE OPERATING COMPANY, EXCEPT FOR (I) ACTIONS
AUTHORIZED IN ACCORDANCE WITH THE

 

18

--------------------------------------------------------------------------------


 


TERMS AND CONDITIONS OF THIS AGREEMENT AND (II) ACTIONS AUTHORIZED BY THE BOARD
OF DIRECTORS OF THE MANAGEMENT COMPANY IN THE MANNER SET FORTH HEREIN.  THE
MANAGEMENT COMPANY SHALL HAVE THE FULL AND EXCLUSIVE RIGHT, POWER AND AUTHORITY
TO ACT ON BEHALF OF THE OPERATING COMPANY EXCEPT TO THE EXTENT THAT THE
MANAGEMENT COMPANY PERMITS THE OFFICERS OR ANY ONE OF THEM TO EXERCISE SUCH
POWER ON BEHALF OF THE MANAGEMENT COMPANY.


 


ARTICLE 7
MEMBERSHIP UNITS AND MEMBERS


 


7.1.         MEMBERSHIP UNITS.  THE OWNERSHIP OF THE OPERATING COMPANY SHALL BE
REPRESENTED BY MEMBERSHIP UNITS WHICH MAY BE ISSUED BY THE OPERATING COMPANY IN
THE FORM OF EITHER COMMON MEMBERSHIP UNITS OR PREFERRED MEMBERSHIP UNITS. 
EXCEPT AS PROVIDED IN THIS AGREEMENT, THE COMMON MEMBERSHIP UNITS AND PREFERRED
MEMBERSHIP UNITS SHALL BE IDENTICAL IN ALL RESPECTS AND SHALL ENTITLE THE
HOLDERS THEREOF TO THE SAME RIGHTS AND PRIVILEGES, AND SHALL BE SUBJECT TO THE
SAME QUALIFICATIONS, LIMITATIONS AND RESTRICTIONS THEREOF.


 


7.1.1       EXCHANGE OF MEMBERSHIP UNITS ISSUED AND OUTSTANDING AS OF THE DATE
OF THIS AGREEMENT.  THE MANAGEMENT COMPANY IS AUTHORIZED TO CAUSE THE OPERATING
COMPANY TO TAKE ALL ACTIONS APPROPRIATE TO EXCHANGE THE MEMBERSHIP UNITS THAT
ARE OWNED BY A CLASS B MEMBER AND ISSUED AND OUTSTANDING AS OF THE DATE OF THIS
AGREEMENT INTO PREFERRED MEMBERSHIP UNITS ON A ONE TO ONE BASIS.  THE MANAGEMENT
COMPANY IS FURTHER AUTHORIZED TO CAUSE THE OPERATING COMPANY TO TAKE ALL ACTIONS
APPROPRIATE TO EXCHANGE THE MEMBERSHIP UNITS ISSUED TO MANAGEMENT COMPANY AND
OUTSTANDING AS OF THE DATE OF THIS AGREEMENT INTO COMMON MEMBERSHIP UNITS ON A
ONE TO ONE BASIS.  IN CONNECTION WITH THE FOREGOING EXCHANGES, THE MANAGEMENT
COMPANY SHALL CAUSE THE OPERATING COMPANY TO ISSUE CERTIFICATES REPRESENTING THE
MEMBERSHIP UNITS ISSUED TO EACH MEMBER AND TO RECORD THE EXCHANGE ON THE BOOKS
OF THE OPERATING COMPANY.


 


7.2.         POWERS OF MEMBERS.  MEMBERS SHALL HAVE ONLY SUCH RIGHTS AND POWERS
AS ARE GRANTED TO MEMBERS PURSUANT TO THE EXPRESS TERMS OF THIS AGREEMENT AND
THE ACT.  EXCEPT AS OTHERWISE EXPRESSLY AND SPECIFICALLY PROVIDED IN THIS
AGREEMENT AND, NO MEMBER, IN SUCH CAPACITY, SHALL HAVE ANY AUTHORITY TO BIND, TO
ACT FOR, TO SIGN FOR OR TO ASSUME ANY OBLIGATION OR RESPONSIBILITY ON BEHALF OF,
ANY OTHER MEMBER OR THE OPERATING COMPANY.  EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT, NO ACTION BY THE OPERATING COMPANY SHALL REQUIRE THE VOTE OR
APPROVAL OF ANY MEMBER IN ITS CAPACITY AS A MEMBER.


 


7.3.         PARTITION.  EACH MEMBER WAIVES ANY AND ALL RIGHTS THAT IT MAY HAVE
TO MAINTAIN AN ACTION FOR PARTITION OF THE OPERATING COMPANY’S PROPERTY.


 


7.4.         PLACE OF MEMBERS’ MEETINGS.  MEETINGS OF MEMBERS (EACH, A “MEMBERS’
MEETING”) SHALL BE HELD AT THE PRINCIPAL OFFICE OF THE OPERATING COMPANY, OR AT
SUCH OTHER PLACE AS MEMBERS SHALL UNANIMOUSLY AGREE.


 


7.5.         MEETINGS.  A MEMBERS’ MEETING MAY BE CALLED BY ANY MEMBER FOR ANY
MATTER WHICH IS APPROPRIATE FOR CONSIDERATION THEREAT.  MEMBERS’ MEETINGS SHALL
BE HELD FROM TIME TO TIME, BUT NO FEWER THAN ONCE IN EACH CALENDAR YEAR. 
MEETINGS SHALL BE CHAIRED BY THE CHAIRMAN

 

19

--------------------------------------------------------------------------------


 


OF THE MANAGEMENT COMPANY, AND THE SECRETARY OF THE MEETING SHALL BE APPOINTED
BY THE CHAIRMAN OF THE MANAGEMENT COMPANY.


 


7.6.         TELEPHONIC MEETINGS.  MEMBERS’ MEETINGS MAY BE HELD THROUGH THE USE
OF CONFERENCE TELEPHONE OR SIMILAR COMMUNICATIONS EQUIPMENT SO LONG AS ALL
PERSONS PARTICIPATING IN SUCH MEMBERS’ MEETINGS CAN HEAR ONE ANOTHER AT THE TIME
OF SUCH MEMBERS’ MEETING.  PARTICIPATION IN A MEMBERS’ MEETING VIA CONFERENCE
TELEPHONE OR SIMILAR COMMUNICATIONS EQUIPMENT IN ACCORDANCE WITH THE PRECEDING
SENTENCE CONSTITUTES PRESENCE IN PERSON AT THE MEMBERS’ MEETING.


 


7.7.         NOTICE OF MEETINGS.  WRITTEN NOTICE OF A MEMBERS’ MEETING SHALL
STATE THE PLACE, DATE AND HOUR OF SUCH MEMBERS’ MEETING, AND THE GENERAL NATURE
OF THE BUSINESS TO BE TRANSACTED.  NOTICE SHALL BE GIVEN IN THE MANNER
PRESCRIBED IN SECTION 18.2 NOT FEWER THAN TEN (10) DAYS NOR MORE THAN SIXTY (60)
DAYS BEFORE THE DATE THEREOF.


 


7.8.         WAIVERS.  NOTICE OF A MEMBERS’ MEETING NEED NOT BE GIVEN TO ANY
MEMBER WHO SIGNS A WAIVER OF NOTICE, IN PERSON OR BY PROXY, WHETHER BEFORE OR
AFTER THE MEMBERS’ MEETING.  THE ATTENDANCE OF ANY MEMBER AT A MEMBERS’ MEETING,
IN PERSON OR BY PROXY, WITHOUT PROTESTING, PRIOR TO THE CONCLUSION OF SUCH
MEMBERS’ MEETING, THE LACK OF NOTICE OF SUCH MEMBERS’ MEETING, SHALL CONSTITUTE
A WAIVER OF NOTICE BY SUCH MEMBER, PROVIDED, THAT SUCH MEMBER HAS BEEN GIVEN AN
ADEQUATE OPPORTUNITY AT THE MEETING TO PROTEST SUCH LACK OF NOTICE.


 


7.9.         QUORUM.  THE ATTENDANCE OF AN AUTHORIZED REPRESENTATIVE OF EACH
CLASS B MEMBER, EACH WITH THE RIGHT TO VOTE THEIR MEMBERSHIP UNITS, SHALL
CONSTITUTE A QUORUM AT A MEMBERS’ MEETING FOR THE TRANSACTION OF ANY BUSINESS. 
IF THERE ARE NO CLASS B MEMBERS, THE ATTENDANCE OF AN AUTHORIZED REPRESENTATIVE
OF MEMBERS HOLDING NO LESS THAN TWO THIRDS OF THE ISSUED AND OUTSTANDING
MEMBERSHIP UNITS SHALL CONSTITUTE A QUORUM.  IF NO QUORUM IS PRESENT, HOLDERS OF
A MAJORITY OF MEMBERSHIP UNITS PRESENT IN PERSON OR BY PROXY MAY ADJOURN THE
MEMBERS’ MEETING AND IF A QUORUM IS PRESENT, THE AFFIRMATIVE VOTE OF HOLDERS OF
AT LEAST TWO-THIRDS OF THE MEMBERSHIP UNITS PRESENT IN PERSON OR BY PROXY SHALL
CONSTITUTE THE ACTION OF THE MEMBERS.  NOTICE OF THE ADJOURNMENT (WITH THE NEW
DATE, TIME AND PLACE) SHALL BE GIVEN TO ALL MEMBERS WHO WERE ABSENT AT THE TIME
OF THE ADJOURNMENT AND, UNLESS SUCH DATE, HOUR AND PLACE ARE ANNOUNCED AT THE
MEMBERS’ MEETING, TO THE OTHER MEMBERS.


 


7.10.       PROXIES.  EVERY MEMBER ENTITLED TO VOTE AT A MEMBERS’ MEETING MAY
AUTHORIZE ANOTHER PERSON OR PERSONS TO ACT FOR IT BY PROXY.  EVERY PROXY MUST BE
SIGNED BY THE MEMBER OR HIS ATTORNEY-IN-FACT.  EVERY PROXY SHALL BE REVOCABLE IN
WRITING AT THE SOLE AND ABSOLUTE DISCRETION OF THE MEMBER EXECUTING IT.


 


7.11.       VOTING POWER.  EACH MEMBERSHIP UNIT SHALL BE ENTITLED TO ONE
(1) VOTE ON ALL MATTERS TO BE VOTED ON BY THE MEMBERS.


 


7.12.       WRITTEN CONSENT.  ANY ACTION REQUIRED OR PERMITTED TO BE TAKEN AT
ANY MEMBERS’ MEETING MAY BE TAKEN WITHOUT A MEETING IF ALL MEMBERS CONSENT
THERETO IN WRITING.  ANY SUCH WRITTEN CONSENTS SHALL BE FILED WITH THE MINUTES
OF THE PROCEEDINGS.


 


7.13.       LIABILITY.  EXCEPT AS OTHERWISE PROVIDED BY THE ACT, THE DEBTS,
OBLIGATIONS AND LIABILITIES OF THE OPERATING COMPANY, WHETHER ARISING IN
CONTRACT, TORT OR OTHERWISE, SHALL BE

 

20

--------------------------------------------------------------------------------


 


SOLELY THE DEBTS, OBLIGATIONS AND LIABILITIES OF THE OPERATING COMPANY, AND THE
MEMBERS SHALL NOT BE OBLIGATED PERSONALLY FOR ANY SUCH DEBT, OBLIGATION OR
LIABILITY OF THE OPERATING COMPANY SOLELY BY REASON OF BEING A MEMBER.


 


7.14.       DESIGNATION OF TAX MATTERS MEMBER:  TAX MATTERS.  THE MANAGEMENT
COMPANY SHALL ACT AS THE “TAX MATTERS PARTNER” OF THE OPERATING COMPANY, AS
PROVIDED IN THE REGULATIONS PURSUANT TO SECTION 6231 OF THE CODE (THE “TAX
MATTERS MEMBER”).  TO THE EXTENT AND IN THE MANNER PROVIDED BY APPLICABLE CODE
SECTIONS AND REGULATIONS THEREUNDER, THE TAX MATTERS MEMBER (A) SHALL FURNISH
THE NAME, ADDRESS, PROFITS INTEREST AND TAXPAYER IDENTIFICATION NUMBER OF EACH
MEMBER TO THE IRS AND (B) SHALL INFORM EACH MEMBER OF ADMINISTRATIVE OR JUDICIAL
PROCEEDINGS FOR THE ADJUSTMENT OF THE OPERATING COMPANY ITEMS REQUIRED TO BE
TAKEN INTO ACCOUNT BY A MEMBER FOR INCOME TAX PURPOSES.  THE TAX MATTERS MEMBER
SHALL NOT ENTER INTO AN AGREEMENT WITH THE IRS OR ANY OTHER TAXING AUTHORITY TO
EXTEND THE LIMITATION PERIOD FOR ASSESSMENT OF ANY FEDERAL, STATE OR LOCAL
INCOME, FRANCHISE OR UNINCORPORATED BUSINESS TAX OF ANY MEMBER OR OWNER THEREOF
NOR SETTLE WITH THE IRS OR ANY OTHER TAXING AUTHORITY TO DISALLOW DEDUCTIONS OR
INCREASE INCOME FROM THE OPERATING COMPANY WITH RESPECT TO ANY MEMBER, UNLESS
ALL OF THE MEMBERS SHALL HAVE AGREED THERETO.  EACH MEMBER HEREBY RESERVES ALL
RIGHTS UNDER APPLICABLE LAW, INCLUDING THE RIGHT TO RETAIN INDEPENDENT COUNSEL
OF ITS CHOICE AT ITS EXPENSE (WHICH COUNSEL SHALL RECEIVE THE FULL COOPERATION
OF THE MANAGEMENT COMPANY AND SHALL BE ENTITLED TO PRIOR REVIEW OF ALL
SUBMISSIONS BY THE OPERATING COMPANY IN RESPECT OF ANY DISPUTE WITH THE RELEVANT
TAXING AUTHORITY).


 


7.14.1     AUDIT.  NOTWITHSTANDING THE FOREGOING, EACH INITIAL MEMBER SHALL
RETAIN THE RIGHT TO CONTROL THE PORTION OF ANY AUDIT RELATING TO DEPRECIATION OR
GAIN OR LOSS WITH RESPECT TO ANY OF THE ASSETS CONTRIBUTED AT THE CONTRIBUTION
CLOSING BY OR ON BEHALF OF AFFILIATES OF SUCH INITIAL MEMBER, RESPECTIVELY, FOR
ANY TAXABLE YEAR.


 


7.14.2     TAX FILINGS.  ON OR BEFORE MAY 1 OF EACH YEAR, THE OPERATING COMPANY
SHALL PROVIDE TO EACH MEMBER (I) A DRAFT INTERNAL REVENUE SERVICE SCHEDULE K-1
AND FORM 1065, (II) INFORMATION REQUIRED BY SUCH MEMBER TO ALLOCATE AND
APPORTION INCOME FOR STATE INCOME TAX PURPOSES AND (III) SUCH OTHER INFORMATION
CONCERNING THE OPERATING COMPANY REASONABLY REQUESTED BY ANY MEMBER.  EACH
MEMBER SHALL HAVE THE RIGHT TO OBJECT TO ANY AMOUNT OR INFORMATION REPORTED ON
SUCH DRAFT SCHEDULE OR FORM ON OR BEFORE MAY 15 OF ANY GIVEN YEAR.  IF THE
MEMBERS CANNOT AGREE ABOUT THE CONTENTS OF SUCH DRAFT SCHEDULE OR FORM, THE TAX
DIRECTOR OF THE MANAGEMENT COMPANY SHALL RESOLVE THE DISPUTE IN SUCH A MANNER
THAT MAXIMIZES OR ACCELERATES TAX DEDUCTIONS OR MINIMIZES OR DEFERS TAXABLE
INCOME.


 


7.14.3     MATERIAL TAX ELECTIONS.  THE TAX MATTERS MEMBER SHALL NOT BE ENTITLED
TO MAKE ANY MATERIAL ELECTIONS, INCLUDING AN ELECTION UNDER SECTION 754 OF THE
CODE, UNLESS ALL MEMBERS SHALL HAVE CONSENTED THERETO.


 


ARTICLE 8
ADMISSION OF ADDITIONAL MEMBERS


 


8.1.         ADMISSION.  UPON A TRANSFER OF MEMBERSHIP UNITS (OTHER THAN A
PLEDGE PERMITTED UNDER SECTION 4.1.2 OF ALL OR ANY OF A MEMBER’S MEMBERSHIP
UNITS), THE OPERATING COMPANY IS AUTHORIZED TO ADMIT ANY PERSON WHO IS A
TRANSFEREE OF SUCH MEMBERSHIP UNITS AS AN

 

21

--------------------------------------------------------------------------------


 


ADDITIONAL MEMBER OF THE OPERATING COMPANY (EACH, AN “ADDITIONAL MEMBER” AND
COLLECTIVELY, THE “ADDITIONAL MEMBERS”); PROVIDED, THAT NO SUCH PERSON SHALL BE
ENTITLED TO ANY RIGHTS HEREUNDER EXCEPT PURSUANT TO A TRANSFER IN ACCORDANCE
WITH THIS AGREEMENT.  EACH SUCH PERSON SHALL BE ADMITTED AS AN ADDITIONAL MEMBER
AT THE TIME SUCH PERSON EXECUTES THIS AGREEMENT AND THE CONFIDENTIALITY
AGREEMENT OR A COUNTERPART OF THIS AGREEMENT AND THE CONFIDENTIALITY AGREEMENT
AND SUCH TRANSFER IS GIVEN EFFECT UNDER ARTICLE 4.


 


8.2.         ACCEPTANCE OF PRIOR ACTS.  ANY PERSON WHO BECOMES AN ADDITIONAL
MEMBER, ACCEPTS, RATIFIES AND AGREES TO BE BOUND BY ALL ACTIONS DULY TAKEN
PURSUANT TO THE TERMS AND PROVISIONS OF THIS AGREEMENT BY THE OPERATING COMPANY
PRIOR TO THE DATE IT BECAME AN ADDITIONAL MEMBER AND, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, SPECIFICALLY RATIFIES AND APPROVES ALL AGREEMENTS
AND OTHER INSTRUMENTS AS MAY HAVE BEEN EXECUTED AND DELIVERED ON BEHALF OF THE
OPERATING COMPANY PRIOR TO SAID DATE AND WHICH ARE IN FORCE AND EFFECT ON SAID
DATE.


 


ARTICLE 9
CAPITAL CONTRIBUTIONS AND
CAPITAL ACCOUNTS


 


9.1.         CAPITAL CONTRIBUTIONS.


 


9.1.1       INITIAL CAPITAL CONTRIBUTIONS.  AT THE CONTRIBUTION CLOSING, THE
INITIAL MEMBERS CONTRIBUTED CAPITAL, OR MADE A COMMITMENT TO CONTRIBUTE CAPITAL,
TO THE OPERATING COMPANY IN THE FORM AND AMOUNT REQUIRED UNDER THE CONTRIBUTION
AND FORMATION AGREEMENT.  IN EXCHANGE FOR SUCH CAPITAL CONTRIBUTIONS AND THE
COMMITMENT OF EACH INITIAL MEMBER TO MAKE ALL FUTURE CAPITAL CONTRIBUTIONS
REQUIRED UNDER THE CONTRIBUTION AND FORMATION AGREEMENT (EACH AN “INITIAL
CAPITAL CONTRIBUTION”), THE OPERATING COMPANY ISSUED MEMBERSHIP UNITS TO THE
INITIAL MEMBERS AT THE CONTRIBUTION CLOSING IN THE AMOUNTS SET FORTH ON
SCHEDULE 9.1.1, HEREOF.  ADDITIONAL INITIAL CAPITAL CONTRIBUTIONS BY AN INITIAL
MEMBER IN ACCORDANCE WITH THE CONTRIBUTION AND FORMATION AGREEMENT SHALL NOT
RESULT IN THE ISSUANCE OF ANY ADDITIONAL MEMBERSHIP UNITS OR ANY MODIFICATION TO
THE PERCENTAGE INTEREST OF EACH INITIAL MEMBER SET FORTH ON SCHEDULE 9.1.1,
PROVIDED, HOWEVER, THE CONTRIBUTING INITIAL MEMBER’S BASIS IN THE MEMBERSHIP
UNITS ISSUED TO SUCH INITIAL MEMBER AT THE INITIAL CONTRIBUTION CLOSING SHALL BE
INCREASED BY THE VALUE OF SUCH FUTURE INITIAL CAPITAL CONTRIBUTIONS.  THE
MEMBERS SHALL ADOPT A REVISED SCHEDULE 9.1.1 REFLECTING THE THEN CURRENT
PERCENTAGE INTERESTS OF THE MEMBERS UPON THE OCCURRENCE OF EITHER OF THE
FOLLOWING: (A) THE ADMISSION OF AN ADDITIONAL MEMBER PURSUANT TO SECTION 8.1; OR
(B) CONTRIBUTION OF ADDITIONAL CAPITAL PURSUANT TO SECTION 9.1.2.


 


9.1.2       ADDITIONAL CAPITAL CONTRIBUTIONS.  OTHER THAN AS SET FORTH IN THIS
AGREEMENT OR THE CONTRIBUTION AND FORMATION AGREEMENT, NO MEMBER MAY MAKE
ADDITIONAL CAPITAL CONTRIBUTIONS TO THE OPERATING COMPANY WITHOUT THE APPROVAL
OF THE MANAGEMENT COMPANY.  IF THE MANAGEMENT COMPANY DETERMINES THAT THE
OPERATING COMPANY REQUIRES ADDITIONAL CAPITAL (“ADDITIONAL CAPITAL”), EACH
MEMBER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) TO CONTRIBUTE ITS SHARE OF
SUCH ADDITIONAL CAPITAL.  FOR SUCH PURPOSES, EACH MEMBER’S SHARE OF ADDITIONAL
CAPITAL EQUALS THE PERCENTAGE DETERMINED BY DIVIDING THE MEMBER’S CAPITAL
CONTRIBUTIONS BY THE TOTAL CAPITAL CONTRIBUTIONS OF ALL THE MEMBERS AS OF SUCH
TIME.  IF, WITHIN THIRTY (30) DAYS FOLLOWING RECEIPT FROM THE MANAGEMENT COMPANY
OF A NOTICE SPECIFYING THE

 

22

--------------------------------------------------------------------------------


 


AMOUNT OF ADDITIONAL CAPITAL SO REQUIRED, A MEMBER FAILS TO CONTRIBUTE ITS SHARE
OF SUCH ADDITIONAL CAPITAL, THEN THE OTHER MEMBERS SHALL HAVE THE RIGHT TO
CONTRIBUTE THEIR PORTION OF THE UNCONTRIBUTED ADDITIONAL CAPITAL AS MEASURED BY
THE RATIO OF EACH MEMBER’S SHARE OF THE ADDITIONAL CAPITAL, EXCLUDING THE SHARE
OF ADDITIONAL CAPITAL FOR THE NON-CONTRIBUTING MEMBER.  THE OPERATING COMPANY
SHALL ISSUE MEMBERSHIP UNITS FOR SUCH ADDITIONAL CAPITAL AS DETERMINED IN
ACCORDANCE WITH SECTION 6.3 OF THIS AGREEMENT AND BY THE MANAGEMENT COMPANY. 
ALL CASH CONTRIBUTED BY THE MEMBERS AND ALL CASH AND INVESTMENT ACCOUNTS SHALL
BE HELD IN FINANCIAL INSTITUTIONS ORGANIZED UNDER THE LAWS OF THE UNITED STATES
OF AMERICA AND DEPOSITED IN ACCOUNTS DENOMINATED IN UNITED STATES DOLLARS.


 


9.2.         MEMBERSHIP UNITS; CAPITAL CONTRIBUTIONS.  THE MEMBERSHIP UNITS
SHALL BE CONSIDERED PERSONAL PROPERTY OF THE MEMBER.  EXCEPT AS PROVIDED IN THIS
AGREEMENT, NO MEMBER SHALL BE ENTITLED TO THE RETURN OF ITS CAPITAL CONTRIBUTION
OR TO RECEIVE A DISTRIBUTION OTHER THAN AS PROVIDED IN THIS AGREEMENT.  NO
RETURN OF A MEMBER’S CAPITAL CONTRIBUTIONS SHALL BE MADE HEREUNDER IF SUCH
DISTRIBUTION WOULD VIOLATE APPLICABLE STATE LAW.  UNDER CIRCUMSTANCES REQUIRING
A RETURN OF ANY CAPITAL CONTRIBUTION, NO MEMBER SHALL HAVE THE RIGHT TO DEMAND
OR RECEIVE PROPERTY OTHER THAN CASH, EXCEPT AS MAY BE SPECIFICALLY PROVIDED IN
THIS AGREEMENT.


 


9.3.         CAPITAL ACCOUNTS.  AN INDIVIDUAL CAPITAL ACCOUNT SHALL BE
ESTABLISHED AND MAINTAINED FOR EACH MEMBER IN ACCORDANCE WITH FEDERAL INCOME TAX
ACCOUNTING PRINCIPLES.  THE CAPITAL ACCOUNT OF EACH MEMBER SHALL BE MAINTAINED
IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 9.3.


 


9.3.1       CAPITAL ACCOUNT INCREASES.  THE CAPITAL ACCOUNT OF EACH MEMBER SHALL
BE INCREASED BY (A) THE AMOUNT OF ANY CASH AND THE AGREED NET FAIR MARKET VALUE
(AS USED HEREIN, “AGREED NET FAIR MARKET VALUE” OF PROPERTY SHALL MEAN THE GROSS
FAIR MARKET VALUE OF THE PROPERTY REDUCED BY ALL LIABILITIES ENCUMBERING THE
PROPERTY, AS DETERMINED BY THE BOARD OF DIRECTORS OF THE MANAGEMENT COMPANY AS
OF THE DATE OF CONTRIBUTION) OF ANY PROPERTY CONTRIBUTED AS A CAPITAL
CONTRIBUTION TO THE CAPITAL OF THE OPERATING COMPANY BY SUCH MEMBER, (B) THE
AMOUNT OF ANY PROFITS ALLOCATED TO SUCH MEMBER AND (C) AMOUNTS OF GAIN ALLOCATED
PURSUANT TO SECTION 10.3.4.


 


9.3.2       CAPITAL ACCOUNT DECREASES.  THE CAPITAL ACCOUNT OF EACH MEMBER SHALL
BE DECREASED BY (A) THE AMOUNT OF ANY LOSSES ALLOCATED TO SUCH MEMBER, (B) THE
AMOUNT OF ANY CASH AND THE AGREED NET FAIR MARKET VALUE AS OF THE DATE OF
DISTRIBUTION OF ANY PROPERTY DISTRIBUTED TO SUCH MEMBER AND (C) AMOUNTS OF LOSS
ALLOCATED PURSUANT TO SECTION 10.3.4.


 


9.3.3       TRANSFEREE CAPITAL ACCOUNTS.  A TRANSFEREE OF A MEMBERSHIP UNIT
SHALL SUCCEED TO THE CAPITAL ACCOUNT (OR PORTION OF THE CAPITAL ACCOUNT)
ATTRIBUTABLE TO SUCH TRANSFERRED MEMBERSHIP UNIT OF THE TRANSFERRING MEMBER.


 


9.3.4       OPERATING COMPANY OPTIONS.  THE OPERATING COMPANY SHALL MAKE
APPROPRIATE ADJUSTMENTS TO CAPITAL ACCOUNTS IN CONNECTION WITH THE EXERCISE OF
AN OPERATING COMPANY OPTION.  FOR THIS PURPOSE, THE CAPITAL ACCOUNT ATTRIBUTABLE
TO A COMMON MEMBERSHIP UNIT ISSUED UPON EXERCISE OF AN OPERATING COMPANY OPTION
SHALL INCLUDE ITS SHARE OF UNREALIZED INCOME, GAIN, LOSS OR DEDUCTION THAT IS
INHERENT IN THE OPERATING COMPANY’S PROPERTY CALCULATED AND ALLOCATED CONSISTENT
WITH ARTICLE 10 OF THIS AGREEMENT AND TAKING INTO ACCOUNT ALL SUCH

 

23

--------------------------------------------------------------------------------


 


UNREALIZED INCOME, GAIN, LOSS OR DEDUCTION EVEN IF REFLECTED IN ALL OTHER
MEMBERS’ CAPITAL ACCOUNTS PREVIOUSLY (OTHER THAN UNREALIZED INCOME, GAIN, LOSS
OR DEDUCTION ATTRIBUTABLE TO MEMBER CONTRIBUTED PROPERTY AND SPECIALLY ALLOCABLE
TO SUCH MEMBER).  THE OPERATING COMPANY WILL REVALUE ITS PROPERTY IMMEDIATELY
AFTER THE EXERCISE OF THE OPERATING COMPANY OPTION.  IN DETERMINING THE CAPITAL
ACCOUNTS OF THE MEMBERS (INCLUDING THE MANAGEMENT COMPANY), THE OPERATING
COMPANY FIRST WILL ALLOCATE ANY UNREALIZED INCOME, GAIN, LOSS OR DEDUCTION IN
OPERATING COMPANY PROPERTY (THAT HAS NOT BEEN REFLECTED IN THE CAPITAL ACCOUNTS
PREVIOUSLY) TO THE MANAGEMENT COMPANY TO THE EXTENT NECESSARY TO REFLECT THE
MANAGEMENT COMPANY’S RIGHT TO SHARE IN THE OPERATING COMPANY CAPITAL UNDER THIS
AGREEMENT, AND THEN ALLOCATE ANY REMAINING UNREALIZED INCOME, GAIN, LOSS OR
DEDUCTION (THAT HAS NOT BEEN REFLECTED IN THE CAPITAL ACCOUNTS PREVIOUSLY) TO
THE EXISTING MEMBERS (INCLUDING THE MANAGEMENT COMPANY), TO REFLECT THE MANNER
IN WHICH THE UNREALIZED INCOME, GAIN, LOSS OR DEDUCTION IN OPERATING COMPANY
PROPERTY WILL BE ALLOCATED AMONG THOSE MEMBERS IF THERE WERE A TAXABLE
DISPOSITION OF SUCH PROPERTY FOR ITS FAIR MARKET VALUE ON THAT DATE CALCULATED
CONSISTENT WITH ARTICLE 10 OF THIS AGREEMENT.  IF, AFTER MAKING THE ALLOCATIONS
DESCRIBED IN THE PRECEDING SENTENCE, THE MANAGEMENT COMPANY’S CAPITAL ACCOUNT
STILL DOES NOT REFLECT THE MANAGEMENT COMPANY’S RIGHT TO SHARE IN OPERATING
COMPANY CAPITAL UNDER THIS AGREEMENT, THEN THE OPERATING COMPANY WILL REALLOCATE
OPERATING COMPANY CAPITAL BETWEEN THE EXISTING MEMBERS AND THE MANAGEMENT
COMPANY SO THAT THE MANAGEMENT COMPANY’S CAPITAL ACCOUNT WILL REFLECT THE
MANAGEMENT COMPANY’S RIGHT TO SHARE IN OPERATING COMPANY CAPITAL UNDER THIS
AGREEMENT.  ANY INCREASE OR REDUCTION IN THE CAPITAL ACCOUNTS OF EXISTING
MEMBERS THAT OCCURS AS A RESULT OF A CAPITAL ACCOUNT REALLOCATION WILL HAVE TO
BE ALLOCATED AMONG THE EXISTING MEMBERS IN ACCORDANCE WITH THESE RULES.  THIS
AGREEMENT REQUIRES CORRECTIVE ALLOCATIONS TO TAKE INTO ACCOUNT ALL CAPITAL
ACCOUNT REALLOCATIONS ACCORDING TO THE PRECEDING SENTENCE, WHICH CORRECTIVE
ALLOCATIONS WILL BE MADE UNTIL THE CAPITAL ACCOUNT REALLOCATIONS ARE
ELIMINATED.  IN CONNECTION WITH THE FOREGOING ADJUSTMENTS, THE FAIR MARKET VALUE
OF OPERATING COMPANY PROPERTY WILL BE REDUCED BY THE FAIR MARKET VALUE OF
OUTSTANDING OPERATING COMPANY OPTIONS AS OF THE DATE OF ADJUSTMENT TO THE EXTENT
OF THE UNREALIZED INCOME OR GAIN IN OPERATING COMPANY PROPERTY (ALLOCATED IN
PROPORTION TO THEIR RESPECTIVE AMOUNTS OF UNREALIZED APPRECIATION).


 


9.3.5       MAINTENANCE OF CAPITAL ACCOUNTS.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, ALL CAPITAL ACCOUNTS OF THE MEMBERS SHALL BE
DETERMINED AND MAINTAINED IN ACCORDANCE WITH THE CAPITAL ACCOUNTING RULES OF
SECTION 1.704-1(B)(2)(IV) OF THE REGULATIONS.


 


ARTICLE 10
TAX ALLOCATIONS


 


10.1.       ALLOCATION OF PROFITS.  AFTER GIVING EFFECT TO THE SPECIAL
ALLOCATIONS SET FORTH IN SECTIONS 10.3 AND 10.4, PROFITS FOR ANY FISCAL YEAR
SHALL BE ALLOCATED AS FOLLOWS:


 


10.1.1     PRIOR PREFERRED MEMBER LOSSES ALLOCATED.  FIRST, PROFITS FOR ANY
FISCAL YEAR SHALL BE ALLOCATED TO THOSE PREFERRED MEMBERS WHO ARE ALLOCATED
LOSSES PURSUANT TO SECTIONS 10.2.3 AND 10.2.4 IN PROPORTION TO AND IN AN AMOUNT
EQUAL TO ANY SUCH LOSSES ALLOCATED TO SUCH PREFERRED MEMBERS PURSUANT TO
SECTIONS 10.2.3 AND 10.2.4 BELOW TO RESTORE THE LOSSES ALLOCATED TO SUCH
PREFERRED MEMBERS WITH RESPECT TO THEIR PREFERRED MEMBERSHIP UNITS.

 

24

--------------------------------------------------------------------------------


 


10.1.2     PRIOR COMMON MEMBER LOSSES ALLOCATED.  SECOND, PROFITS FOR ANY FISCAL
YEAR SHALL BE ALLOCATED TO THOSE COMMON MEMBERS WHO ARE ALLOCATED LOSSES
PURSUANT TO SECTIONS 10.2.2 AND 10.2.4 IN PROPORTION TO AND IN AN AMOUNT EQUAL
TO ANY SUCH LOSSES ALLOCATED TO SUCH COMMON MEMBERS PURSUANT TO SECTIONS 10.2.2
AND 10.2.4 BELOW TO RESTORE THE LOSSES ALLOCATED TO SUCH COMMON MEMBERS WITH
RESPECT TO THEIR COMMON MEMBERSHIP UNITS.


 


10.1.3     SPECIAL ALLOCATION TO COMMON MEMBERS.  THIRD, PROFITS FOR ANY FISCAL
YEAR SHALL BE ALLOCATED TO THE COMMON MEMBERS IN PROPORTION TO THEIR RESPECTIVE
PERCENTAGE INTERESTS IN SUCH AMOUNTS AS ARE NECESSARY TO CAUSE THE BALANCES OF
THE CAPITAL ACCOUNTS OF SUCH COMMON MEMBERS, WHEN DIVIDED BY TOTAL CAPITAL
ACCOUNTS, TO EQUAL THEIR RESPECTIVE PERCENTAGE INTERESTS.


 


10.1.4     PERCENTAGE INTERESTS.  FOURTH, PROFITS FOR ANY FISCAL YEAR SHALL BE
ALLOCATED AMONG THE MEMBERS IN PROPORTION TO THEIR RESPECTIVE PERCENTAGE
INTERESTS.


 


10.2.       ALLOCATION OF LOSSES.  AFTER GIVING EFFECT TO THE SPECIAL
ALLOCATIONS SET FORTH IN SECTIONS 10.3 AND 10.4, LOSSES FOR ANY FISCAL YEAR
SHALL BE ALLOCATED AS FOLLOWS:


 


10.2.1     PRIOR MEMBER PROFITS ALLOCATED.  FIRST, LOSSES FOR ANY FISCAL YEAR
SHALL BE ALLOCATED (I) AMONG THE MEMBERS WHO ARE ALLOCATED PROFITS PURSUANT TO
SECTION 10.1.4 IN PROPORTION TO AND IN AMOUNTS EQUAL TO ANY SUCH PROFITS
ALLOCATED TO SUCH MEMBERS PURSUANT TO SECTION 10.1.4 TO OFFSET THE PROFITS
ALLOCATED TO SUCH MEMBERS WITH RESPECT TO THEIR MEMBERSHIP UNITS, AND THEN
(II) AMONG THE COMMON MEMBERS WHO ARE ALLOCATED PROFITS PURSUANT TO
SECTION 10.1.3 IN PROPORTION TO AND IN AMOUNTS EQUAL TO ANY SUCH PROFITS
ALLOCATED TO SUCH COMMON MEMBERS PURSUANT TO SECTION 10.1.3 TO OFFSET THE
PROFITS ALLOCATED TO SUCH COMMON MEMBERS WITH RESPECT TO THEIR COMMON MEMBERSHIP
UNITS.


 


10.2.2     COMMON MEMBERS.  SECOND, LOSSES FOR ANY FISCAL YEAR SHALL BE
ALLOCATED AMONG THE COMMON MEMBERS IN PROPORTION TO THEIR RESPECTIVE PERCENTAGE
INTERESTS, SUBJECT TO THE LIMITATION IN SECTION 10.2.4 BELOW.


 


10.2.3     PREFERRED MEMBERS.  THIRD, LOSSES FOR ANY FISCAL YEAR SHALL BE
ALLOCATED AMONG THE PREFERRED MEMBERS IN PROPORTION TO THEIR RESPECTIVE
PERCENTAGE INTERESTS, SUBJECT TO THE LIMITATION IN SECTION 10.2.4 BELOW.


 


10.2.4     LIMITATION ON ALLOCATION OF LOSSES.  LOSSES ALLOCATED PURSUANT TO
SECTIONS 10.2.1, 10.2.2 AND 10.2.3 SHALL NOT EXCEED THE MAXIMUM AMOUNT OF LOSSES
THAT CAN BE ALLOCATED WITHOUT CAUSING ANY MEMBER TO HAVE AN ADJUSTED CAPITAL
ACCOUNT DEFICIT AT THE END OF ANY FISCAL YEAR.  IN THE EVENT SOME, BUT NOT ALL,
OF THE MEMBERS WOULD HAVE AN ADJUSTED CAPITAL ACCOUNT DEFICIT AS A CONSEQUENCE
OF AN ALLOCATION OF LOSSES PURSUANT TO SECTIONS 10.2.1, 10.2.2 AND 10.2.3 THE
LIMITATIONS SET FORTH IN THIS SECTION 10.2.4 SHALL BE APPLIED ON A MEMBER BY
MEMBER BASIS SO AS TO ALLOCATE THE MAXIMUM PERMISSIBLE LOSSES TO EACH MEMBER
UNDER SECTION 1.704-1(B)(2)(II)(D) OF THE REGULATIONS.  “ADJUSTED CAPITAL
ACCOUNT DEFICIT” MEANS, WITH RESPECT TO ANY MEMBER, THE DEFICIT BALANCE, IF ANY,
IN SUCH MEMBER’S CAPITAL ACCOUNT AS OF THE END OF THE RELEVANT FISCAL YEAR,
AFTER GIVING EFFECT TO THE FOLLOWING ADJUSTMENTS:  ADD TO SUCH CAPITAL ACCOUNT
ANY AMOUNT WHICH SUCH MEMBER IS TREATED AS OBLIGATED TO RESTORE PURSUANT TO
REGULATIONS SECTION 1.704-1(B)(2)(II)(C) BY VIRTUE OF SUCH MEMBER’S GUARANTEE OR
INDEMNITY AGREEMENT WITH RESPECT TO ANY COMPANY DEBT OR IS DEEMED OBLIGATED TO
RESTORE PURSUANT TO THE

 

25

--------------------------------------------------------------------------------


 


PENULTIMATE SENTENCES OF SECTIONS 1.704-2(G)(1) AND 1.704-2(I)(5) OF THE
REGULATIONS; AND SUBTRACT FROM SUCH CAPITAL ACCOUNT THE ITEMS DESCRIBED IN
SECTIONS 1.704-1(B)(2)(II)(D)(4), 1.704-1(B)(2)(II)(D)(5) AND
1.704-1(B)(2)(II)(D)(6) OF THE REGULATIONS.  THE FOREGOING DEFINITION OF
ADJUSTED CAPITAL ACCOUNT DEFICIT IS INTENDED TO COMPLY WITH THE PROVISIONS OF
SECTION 1.704-1(B)(2)(II)(D) OF THE REGULATIONS AND SHALL BE INTERPRETED
CONSISTENTLY THEREWITH.


 


10.3.       SPECIAL ALLOCATIONS.  THE FOLLOWING SPECIAL ALLOCATIONS SHALL BE
MADE IN THE FOLLOWING ORDER:


 


10.3.1     MINIMUM GAIN CHARGEBACK.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, (A) NONRECOURSE DEDUCTIONS OF THE OPERATING COMPANY WITHIN THE
MEANING OF SECTION 1.704-2 OF THE REGULATIONS, OTHER THAN PARTNER NONRECOURSE
DEDUCTIONS WITHIN THE MEANING OF SECTION 1.704-2(I), OF THE REGULATIONS, SHALL
BE ALLOCATED AMONG THE MEMBERS IN ACCORDANCE WITH THEIR RESPECTIVE PERCENTAGE
INTERESTS, (B) ANY PARTNER NONRECOURSE DEDUCTIONS WITHIN THE MEANING OF
SECTION 1.704-2(I) OF THE REGULATIONS, SHALL BE ALLOCATED IN ACCORDANCE WITH
SECTIONS 1.704-2(I) AND 1.704-2(K) OF THE REGULATIONS, AND (C) IF THERE IS A NET
DECREASE IN “MINIMUM GAIN” WITHIN THE MEANING OF SECTIONS 1.704-2(D) AND
1.704-2(I)(3) OF THE REGULATIONS FOR ANY FISCAL YEAR OF THE OPERATING COMPANY,
ITEMS OF GAIN AND INCOME SHALL BE ALLOCATED AMONG THE MEMBERS IN ACCORDANCE WITH
THE “MINIMUM GAIN CHARGEBACK” RULES CONTAINED IN SECTIONS 1.704-2(F) AND (G) AND
1.704-2(I)(4) OF THE REGULATIONS.  THE MEMBERS’ RESPECTIVE INTERESTS IN THE
OPERATING COMPANY PROFITS FOR PURPOSES OF ALLOCATING EXCESS NONRECOURSE
LIABILITIES OF THE OPERATING COMPANY WITHIN THE MEANING OF
SECTION 1.752-3(A)(3) OF THE REGULATIONS SHALL BE EQUAL TO THEIR RESPECTIVE
PERCENTAGE INTERESTS.


 


10.3.2     QUALIFIED INCOME OFFSET.  IN THE EVENT ANY MEMBER UNEXPECTEDLY
RECEIVES ANY ADJUSTMENTS, ALLOCATIONS OR DISTRIBUTIONS DESCRIBED IN SECTIONS
1.704-1(B)(2)(II)(D)(4), (5) OR (6) OF THE REGULATIONS, ITEMS OF OPERATING
COMPANY INCOME AND GAIN (CONSISTING OF A PRO RATA PORTION OF EACH ITEM OF THE
OPERATING COMPANY INCOME, INCLUDING GROSS INCOME AND GAIN FOR SUCH FISCAL YEAR)
SHALL BE SPECIALLY ALLOCATED TO SUCH MEMBER IN AN AMOUNT AND MANNER SUFFICIENT
TO ELIMINATE, TO THE EXTENT REQUIRED BY THE REGULATIONS, SUCH DEFICIT IN THE
CAPITAL ACCOUNT OF SUCH MEMBER AS QUICKLY AS POSSIBLE.  THIS PROVISION IS
INTENDED TO COMPLY WITH THE “QUALIFIED INCOME OFFSET” REQUIREMENTS OF
SECTION 1.704-1(B)(2)(II)(D) OF THE REGULATIONS, AND THIS PROVISION SHALL BE
INTERPRETED IN ACCORDANCE WITH THOSE REQUIREMENTS.


 


10.3.3     ELIMINATION OF CAPITAL ACCOUNT DEFICITS.  IN THE EVENT ANY MEMBER HAS
A DEFICIT CAPITAL ACCOUNT AT THE END OF ANY FISCAL YEAR WHICH IS IN EXCESS OF
THE SUM OF (I) THE AMOUNT SUCH MEMBER IS TREATED AS OBLIGATED TO RESTORE
PURSUANT TO SECTION 1.704-1(B)(2)(II)(C) OF THE REGULATIONS BY VIRTUE OF SUCH
MEMBER’S GUARANTEE OR INDEMNITY WITH RESPECT TO OPERATING COMPANY DEBT AND
(II) THE AMOUNT SUCH MEMBER IS DEEMED TO BE OBLIGATED TO RESTORE PURSUANT TO THE
PENULTIMATE SENTENCES OF SECTIONS 1.704 2(G)(1) AND 1.704-2(I)(5) OF THE
REGULATIONS, EACH SUCH MEMBER SHALL BE SPECIALLY ALLOCATED ITEMS OF OPERATING
COMPANY INCOME AND GAIN IN THE AMOUNT OF SUCH EXCESS AS QUICKLY AS POSSIBLE,
PROVIDED THAT AN ALLOCATION PURSUANT TO THIS SECTION 10.3.3 SHALL BE MADE ONLY
IF AND TO THE EXTENT THAT SUCH MEMBER WOULD HAVE A DEFICIT CAPITAL ACCOUNT IN
EXCESS OF SUCH SUM AFTER ALL OTHER ALLOCATIONS PROVIDED FOR IN THIS AGREEMENT
HAVE BEEN MADE AS IF THIS SECTION 10.3.3 WERE NOT IN THIS AGREEMENT.

 

26

--------------------------------------------------------------------------------


 


10.3.4     ADJUSTMENTS TO CAPITAL ACCOUNTS.  IF THE VALUE FOR CAPITAL ACCOUNT
PURPOSES OF ANY OPERATING COMPANY PROPERTY IS ADJUSTED PURSUANT TO SECTION 9.3
HEREOF, SUBSEQUENT ALLOCATIONS OF INCOME, GAIN, LOSS, AND DEDUCTION WITH RESPECT
TO SUCH ASSET SHALL TAKE ACCOUNT OF ANY VARIATION BETWEEN THE ADJUSTED BASIS OF
SUCH ASSET FOR FEDERAL INCOME TAX PURPOSES AND ITS ADJUSTED VALUE IN THE SAME
MANNER AS UNDER SECTION 704(C) OF THE CODE AND THE REGULATIONS THEREUNDER.


 


10.3.5     CORRECTIVE ALLOCATIONS.  CORRECTIVE ALLOCATIONS (CONSISTING OF A PRO
RATA PORTION OF EACH ITEM) OF ITEMS OF GROSS INCOME AND GAIN, OR GROSS LOSS AND
DEDUCTION, SHALL BE SPECIALLY ALLOCATED TO TAKE INTO ACCOUNT THE DIFFERENCES IN
THE OPERATING COMPANY’S CORRESPONDING BOOK ITEMS AS A RESULT OF SECTION 9.3.4.


 


10.3.6     ALLOCATION OF CLASS A OPTION AND OTHER COMPENSATION DEDUCTIONS.  ANY
DEDUCTIONS FOR COMPENSATION ASSOCIATED WITH THE GRANT OR EXERCISE OF A CLASS A
OPTION, OR THE PAYMENTS UNDER SECTION 15.4, SHALL BE ALLOCATED SOLELY TO THE
MANAGEMENT COMPANY AND WITHOUT REGARD TO THE PROVISIONS OF SECTIONS 10.1 AND
10.2 HEREOF.


 


10.4.       OTHER ALLOCATION RULES.


 


10.4.1     CALCULATION OF PROFITS AND LOSSES.  EXCEPT AS OTHERWISE SET FORTH IN
THIS AGREEMENT, PROFITS AND LOSSES OF THE OPERATING COMPANY SHALL BE DETERMINED
FOR EACH FISCAL YEAR IN ACCORDANCE WITH THE METHOD OF ACCOUNTING FOLLOWED BY THE
OPERATING COMPANY FOR FEDERAL INCOME TAX PURPOSES AND OTHERWISE IN ACCORDANCE
WITH GAAP, AS MODIFIED BY SECTION 1.704-1(B)(2)(IV) OF THE REGULATIONS.  EXCEPT
AS OTHERWISE PROVIDED IN THIS AGREEMENT, WHENEVER A PROPORTIONATE PART OF THE
OPERATING COMPANY PROFIT OR LOSS IS ALLOCATED TO A MEMBER, EVERY ITEM OF INCOME,
GAIN, LOSS OR DEDUCTION ENTERING INTO THE COMPUTATION OF SUCH PROFIT AND LOSS
SHALL BE CONSIDERED ALLOCATED AND EVERY ITEM OF CREDIT OR TAX PREFERENCE
APPLICABLE TO THE PERIOD DURING WHICH SUCH PROFIT OR LOSS WAS REALIZED SHALL BE
CONSIDERED ALLOCATED TO SUCH MEMBER IN THE SAME PROPORTION.  ALL ALLOCATIONS OF
SUCH ITEMS FOR FEDERAL INCOME TAX PURPOSES SHALL BE IDENTICAL TO THE ALLOCATIONS
SET FORTH IN THIS ARTICLE 10, EXCEPT AS OTHERWISE REQUIRED BY SECTION 704(C) OF
THE CODE AND SECTION 1.704-1(B)(4) OF THE REGULATIONS.


 


10.4.2     SUBSTANTIAL ECONOMIC EFFECT.  THE MEMBERS INTEND THAT THE ALLOCATIONS
OF PROFITS AND LOSSES UNDER THIS AGREEMENT SHALL HAVE SUBSTANTIAL ECONOMIC
EFFECT (OR BE CONSISTENT WITH THE MEMBERS’ INTERESTS IN THE OPERATING COMPANY IN
THE CASE OF ALLOCATION OF LOSSES ATTRIBUTABLE TO NONRECOURSE DEBT) WITHIN THE
MEANING OF SECTION 704(B) OF THE CODE AS INTERPRETED BY THE REGULATIONS
PROMULGATED PURSUANT THERETO.  ACCORDINGLY, THE PROVISIONS OF ARTICLE 10 HEREOF
AND THE OTHER RELEVANT PROVISIONS OF THIS AGREEMENT SHALL BE INTERPRETED IN A
MANNER CONSISTENT WITH SUCH INTENT.  IT IS THE MEMBERS’ INTENTION THAT THE
OPERATING COMPANY COMPLY WITH THE PROVISIONS OF SECTION 1.704-1(B) OF THE
REGULATIONS.  HOWEVER, SHOULD SUCH SECTION BE MODIFIED IN A MANNER THAT, IN THE
EVENT THE OPERATING COMPANY WERE TO COMPLY WITH SUCH SECTION AS MODIFIED, THE
ECONOMIC INTENTIONS OF THE MEMBERS WOULD BE DISTORTED, THE ECONOMIC INTENTIONS
OF THE MEMBERS SHALL GOVERN.


 


10.4.3     CLOSING OF THE BOOKS METHOD.  IF A MEMBER TRANSFERS ITS INTEREST IN
THE OPERATING COMPANY, THE DISTRIBUTIVE SHARES OF THE VARIOUS ITEMS ALLOCABLE
AMONG THE MEMBERS DURING SUCH FISCAL YEAR OF THE OPERATING COMPANY SHALL BE
ALLOCATED BETWEEN THE TRANSFEROR AND

 

27

--------------------------------------------------------------------------------


 


THE TRANSFEREE BASED ON THE CLOSING-OF-THE-BOOKS METHOD, WHICH WILL RESULT IN
THE ALLOCATION OF ITEMS BETWEEN THE TRANSFEROR AND THE TRANSFEREE BASED ON THE
RESPECTIVE PORTIONS OF SUCH FISCAL YEAR IN WHICH EACH WAS A MEMBER.  HOWEVER, IF
BOTH THE TRANSFEROR AND THE TRANSFEREE CONSENT, THE DISTRIBUTIVE SHARES OF THE
VARIOUS ITEMS ALLOCABLE AMONG THE MEMBERS MAY BE ALLOCATED BETWEEN THE
TRANSFEROR AND THE TRANSFEREE ON THE BASIS OF THE NUMBER OF DAYS IN SUCH FISCAL
YEAR PRECEDING AND FOLLOWING THE EFFECTIVE DATE OF THE TRANSFER.


 


10.4.4     BUILT-IN GAIN OR LOSS.  IN ACCORDANCE WITH SECTION 704(C) OF THE CODE
AND THE REGULATIONS THEREUNDER, INCOME, GAIN, LOSS, AND DEDUCTION WITH RESPECT
TO ANY PROPERTY CONTRIBUTED TO THE OPERATING COMPANY SHALL, SOLELY FOR FEDERAL
INCOME TAX PURPOSES, BE ALLOCATED AMONG THE MEMBERS SO AS TO TAKE ACCOUNT OF ANY
VARIATION BETWEEN THE TAX BASES OF SUCH PROPERTY AND SUCH PROPERTY’S FAIR MARKET
VALUE AS OF THE TIME OF CONTRIBUTION TO THE OPERATING COMPANY.  UNLESS OTHERWISE
AGREED BY THE MEMBERS, SUCH ALLOCATIONS SHALL BE MADE PURSUANT TO THE
“TRADITIONAL METHOD,” AS SET FORTH IN SECTION 1.704-3(F) OF THE REGULATIONS
WITHOUT CURATIVE OR REMEDIAL ALLOCATIONS.


 


10.4.5     INCOME TAX EFFECTS.  THE MEMBERS ARE AWARE OF THE INCOME TAX
CONSEQUENCES OF THE ALLOCATIONS MADE IN THIS ARTICLE 10 AND HEREBY AGREE TO BE
BOUND BY THE PROVISIONS OF THIS ARTICLE 10 IN REPORTING THEIR SHARES OF
OPERATING COMPANY INCOME AND LOSS FOR INCOME TAX PURPOSES, EXCEPT TO THE EXTENT
OTHERWISE REQUIRED BY LAW.


 


ARTICLE 11
DISTRIBUTIONS


 


11.1.       DISTRIBUTIONS.  EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 11.2, 11.4,
11.5 AND 11.6 BELOW, ALL DISTRIBUTIONS TO MEMBERS WITH RESPECT TO EACH FISCAL
YEAR SHALL BE MADE, AT SUCH TIME AND IN SUCH AMOUNTS, IF ANY, AS THE MANAGEMENT
COMPANY SHALL DETERMINE, AS FOLLOWS:


 


11.1.1     PREFERRED MEMBERS.  FIRST, DISTRIBUTIONS FOR ANY FISCAL YEAR SHALL BE
MADE TO THE PREFERRED MEMBERS IN ACCORDANCE WITH THEIR PERCENTAGE INTERESTS
UNTIL THE BALANCES OF THE CAPITAL ACCOUNTS OF THE COMMON MEMBERS, WHEN DIVIDED
BY TOTAL CAPITAL ACCOUNTS, EQUAL THEIR RESPECTIVE PERCENTAGE INTERESTS.


 


11.1.2     POSITIVE CAPITAL ACCOUNTS.  SECOND, DISTRIBUTIONS FOR ANY FISCAL YEAR
SHALL BE MADE TO THE MEMBERS IN ACCORDANCE WITH THE MEMBERS’ RESPECTIVE POSITIVE
CAPITAL ACCOUNT BALANCES UNTIL SUCH CAPITAL ACCOUNTS ARE EQUAL TO ZERO.


 


11.1.3     PERCENTAGE INTERESTS.  THIRD, DISTRIBUTIONS FOR ANY FISCAL YEAR SHALL
BE MADE AMONG THE MEMBERS IN ACCORDANCE WITH THEIR RESPECTIVE PERCENTAGE
INTERESTS.


 


11.2.       DISTRIBUTION OF THE PROCEEDS UPON DISSOLUTION.  UPON A DISSOLUTION
OF THE OPERATING COMPANY, EXCEPT AS OTHERWISE PROVIDED IN SECTION 11.4 BELOW,
THE NET PROCEEDS OF DISSOLUTION SHALL BE APPLIED AND DISTRIBUTED IN THE ORDER OF
PRIORITY SET FORTH BELOW.


 


11.2.1     OPERATING COMPANY OBLIGATIONS.  FIRST, TOWARDS THE SATISFACTION OF
ALL OUTSTANDING DEBTS AND OTHER OBLIGATIONS OF THE OPERATING COMPANY, INCLUDING
EXPENSES OF DISSOLUTION AND THE ESTABLISHMENT OF ANY RESERVES DEEMED NECESSARY
BY THE MANAGEMENT COMPANY FOR ANY CONTINGENT OR UNFORESEEN LIABILITIES OR
OBLIGATIONS OF THE OPERATING COMPANY.

 

28

--------------------------------------------------------------------------------


 


11.2.2     MEMBER LOANS.  SECOND, TOWARDS REPAYMENT OF OUTSTANDING LOANS, IF
ANY, MADE BY MEMBERS TO THE OPERATING COMPANY.


 


11.2.3     CAPITAL ACCOUNTS.  THIRD, PROCEEDS WILL BE DISTRIBUTED TO THE MEMBERS
IN ACCORDANCE WITH THE POSITIVE BALANCES OF THEIR CAPITAL ACCOUNTS UNTIL SUCH
CAPITAL ACCOUNT BALANCES ARE EQUAL TO ZERO.


 


11.2.4     PERCENTAGE INTERESTS.  FOURTH, TO THE MEMBERS IN ACCORDANCE WITH
THEIR RESPECTIVE PERCENTAGE INTERESTS.


 


11.3.       NO WITHDRAWAL.  NO MEMBER MAY WITHDRAW ANY AMOUNT FROM ITS CAPITAL
ACCOUNT EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT.


 


11.4.       MANDATORY TAX DISTRIBUTION.  THE OPERATING COMPANY SHALL, TO THE
EXTENT THAT SUFFICIENT FREE CASH FLOW IS AVAILABLE, DISTRIBUTE TO EACH MEMBER ON
A QUARTERLY BASIS THE PRODUCT OF (I) SUCH MEMBER’S SHARE OF THE OPERATING
COMPANY’S QUARTERLY PROFITS, AND (II) THE HIGHEST MARGINAL FEDERAL INCOME TAX
RATE PLUS FIVE PERCENT (5%).  IN THE EVENT THE OPERATING COMPANY’S FREE CASH
FLOW IS INSUFFICIENT TO FUND SUCH DISTRIBUTIONS, THE OPERATING COMPANY SHALL
MAKE DISTRIBUTIONS OF THE FREE CASH FLOW IT HAS, IN PROPORTION TO AMOUNTS THAT
WOULD OTHERWISE BE PAYABLE.  NOTWITHSTANDING THE FOREGOING, ANY DISTRIBUTION TO
A COMMON MEMBER PURSUANT TO THIS SECTION 11.4 SHALL BE TREATED AS A NON-INTEREST
BEARING ADVANCE OF ANY DISTRIBUTION TO WHICH SUCH COMMON MEMBER MIGHT BE
ENTITLED TO RECEIVE PURSUANT TO SECTIONS 11.1 OR 11.2 OF THIS AGREEMENT, WHICH
MUST BE REPAID TO THE EXTENT SUCH COMMON MEMBERS ARE NOT SUBSEQUENTLY ENTITLED
TO RECEIVE SUCH DISTRIBUTIONS UNDER SECTIONS 11.1 OR 11.2 OF THIS AGREEMENT. 
ANY DISTRIBUTIONS TO WHICH COMMON MEMBERS BECOME ENTITLED TO RECEIVE PURSUANT TO
SECTIONS 11.1 OR 11.2 ABOVE SHALL BE WITHHELD TO REPAY ANY OF THE ADVANCES MADE
PURSUANT TO THIS SECTION 11.4.


 


11.5.       SPECIAL DISTRIBUTION TO MANAGEMENT COMPANY.  WHENEVER ANY
DISTRIBUTIONS ARE TO BE MADE TO THE MEMBERS WITH RESPECT TO A FISCAL YEAR
PURSUANT TO SECTION 11.1 ABOVE (BUT NOT SECTIONS 11.2 OR 11.4), THE OPERATING
COMPANY SHALL DISTRIBUTE TO THE MANAGEMENT COMPANY, FOR (I) EACH HOLDER (WHO IS
NOT THEN AN EMPLOYEE OF THE OPERATING COMPANY) OF UNEXERCISED CLASS A OPTIONS
WHICH ARE VESTED AT THAT TIME AND/OR (II) EACH HOLDER OF CLASS A COMMON STOCK
WHO IS NOT THEN AN EMPLOYEE OF THE OPERATING COMPANY OR A MEMBER, AN AGGREGATE
AMOUNT OF CASH THAT EQUALS THE “EQUIVALENT AMOUNT” WITH RESPECT TO EACH SUCH
HOLDER.  SUCH DISTRIBUTION SHALL (I) BE A SPECIAL DISTRIBUTION TO THE MANAGEMENT
COMPANY, (II) BE MADE REGARDLESS OF WHETHER THE MANAGEMENT COMPANY OTHERWISE IS
ENTITLED TO ANY SUCH DISTRIBUTION PURSUANT TO SECTION 11.1 AND IN ADDITION TO
ANY SUCH DISTRIBUTION THAT THE MANAGEMENT COMPANY IS ENTITLED TO RECEIVE
(DETERMINED AFTER TAKING INTO ACCOUNT THE REDUCTION IN THE MANAGEMENT COMPANY’S
CAPITAL ACCOUNT RESULTING FROM THE SPECIAL DISTRIBUTION DESCRIBED IN THIS
SECTION 11.5), (III) REDUCE THE THEN AGGREGATE DISTRIBUTION THAT OTHERWISE WOULD
BE MADE ABSENT THIS SECTION 11.5 AND (IV) THEN BE PAID BY THE MANAGEMENT COMPANY
WITH EACH HOLDER (WHO IS NOT THEN AN EMPLOYEE OF THE OPERATING COMPANY) OF
UNEXERCISED CLASS A OPTIONS WHICH ARE VESTED AT THAT TIME AND/OR EACH HOLDER OF
CLASS A COMMON STOCK WHO IS NOT THEN AN EMPLOYEE OF THE OPERATING COMPANY OR A
MEMBER ENTITLED TO RECEIVE SUCH HOLDER’S RESPECTIVE “EQUIVALENT AMOUNT.”  NO
DISTRIBUTION UNDER THIS SECTION 11.5 SHALL BE MADE TO THE MANAGEMENT COMPANY
WITH RESPECT TO ANY SUCH CLASS A OPTIONS THAT ARE NOT VESTED AT THE TIME OF
DISTRIBUTION.  NO DISTRIBUTIONS SHALL BE MADE HEREUNDER AFTER ALL OF THE
MEMBERSHIP UNITS (OTHER THAN THOSE HELD BY

 

29

--------------------------------------------------------------------------------


 


THE MANAGEMENT COMPANY) ARE EXCHANGED FOR SHARES OF CLASS A COMMON STOCK
PURSUANT TO THE TERMS OF ARTICLE 15 OR AFTER A PUBLIC OFFERING.  ALL
DISTRIBUTIONS TO BE MADE HEREUNDER SHALL BE MADE CONTEMPORANEOUSLY WITH THE
DISTRIBUTION TO THE MEMBERS PURSUANT TO SECTION 11.1, EXCEPT THAT, IN THE EVENT
ANY PORTION OF THIS SPECIAL DISTRIBUTION WOULD RESULT IN INCOME TO THE
MANAGEMENT COMPANY, SUCH AS WHERE THE MANAGEMENT COMPANY DOES NOT HAVE
SUFFICIENT TAX BASIS IN ITS MEMBERSHIP UNITS TO OFFSET THE DISTRIBUTION OR
SUFFICIENT LOSSES, INCLUDING NET OPERATING LOSS CARRYBACKS AND CARRYOVERS, TO
OFFSET THE RESULTING INCOME, SUCH PORTION OF THE DISTRIBUTION SHALL NOT BE MADE
TO THE MANAGEMENT COMPANY (NOR SHALL ANY SUCH RELATED AMOUNTS BE PAID BY THE
MANAGEMENT COMPANY TO ANY HOLDER (WHO IS NOT THEN AN EMPLOYEE OF THE OPERATING
COMPANY) OF UNEXERCISED CLASS A OPTIONS AND/OR ANY HOLDER OF CLASS A COMMON
STOCK WHO IS NOT THEN AN EMPLOYEE OF THE OPERATING COMPANY OR A MEMBER).  SUCH
EXCESS PORTION INSTEAD SHALL BE AN ADDITIONAL COMPENSATORY PAYMENT TO BE MADE
UNDER SECTION 15.4 TO EACH HOLDER ENTITLED TO RECEIVE AN AMOUNT THEREUNDER.  IN
THAT CASE, EACH SUCH HOLDER THEN ENTITLED TO RECEIVE AN AMOUNT UNDER
SECTION 15.4 SHALL BE ENTITLED TO RECEIVE A PERCENTAGE OF THE ABOVE EXCESS
PORTION EQUAL TO (I) THE AGGREGATE EXCESS PORTION MULTIPLIED BY (II) A
PERCENTAGE, THE NUMERATOR OF WHICH IS THE AMOUNT THE HOLDER IS THEN ENTITLED TO
RECEIVE UNDER SECTION 15.4 AND THE DENOMINATOR OF WHICH IS THE AGGREGATE AMOUNTS
THAT ALL HOLDERS ARE THEN ENTITLED TO RECEIVE UNDER SECTION 15.4.  ALL
ADDITIONAL COMPENSATORY PAYMENTS TO BE MADE HEREUNDER SHALL BE PAID, LESS
APPLICABLE TAX WITHHOLDINGS, CONTEMPORANEOUSLY WITH THE DISTRIBUTION TO THE
MEMBERS PURSUANT TO SECTION 11.1.  FOR PURPOSES OF DETERMINING THE EXCESS
PORTION OF THE SPECIAL DISTRIBUTION TO BE PAID AS COMPENSATION UNDER
SECTION 15.4, ANY LOSSES THAT WOULD BE ALLOCATED TO THE MANAGEMENT COMPANY
RESULTING FROM THE COMPENSATION TO BE PAID UNDER THIS SECTION 11.5 SHALL NOT BE
COUNTED.


 


11.6.       LIMITATIONS ON DISTRIBUTIONS.  NO DISTRIBUTION SHALL BE MADE IF
PROHIBITED BY SECTION 18-607 OF THE ACT.


 


ARTICLE 12
ANCILLARY AGREEMENTS; OPERATING BUDGETS; FINANCIAL REPORTS


 


12.1.       ANCILLARY AGREEMENTS.  THE ANCILLARY AGREEMENTS ARE BEING ENTERED
INTO BY THE MEMBERS IN CONSIDERATION OF THE TRANSACTIONS CONTEMPLATED HEREIN AND
IN THE CONTRIBUTION AND FORMATION AGREEMENT.  THE ANCILLARY AGREEMENTS SHALL BE
APPLICABLE TO TRANSFEREES OF THE INITIAL MEMBERS TO THE EXTENT SPECIFICALLY
PROVIDED THEREIN.


 


12.2.       OPERATING BUDGETS.  NOT LATER THAN OCTOBER 1ST OF EACH YEAR, THE CEO
OF THE OPERATING COMPANY SHALL SUBMIT TO THE MANAGEMENT COMPANY THE BUSINESS
PLAN.  THE INITIAL BUSINESS PLAN IS ATTACHED AS EXHIBIT A.


 


12.3.       FINANCIAL REPORTS.


 


12.3.1     ANNUAL STATEMENTS.  AS SOON AS PRACTICABLE FOLLOWING THE END OF EACH
FISCAL YEAR, BUT IN NO EVENT MORE THAN THIRTY (30) DAYS BEYOND THE END OF THE
OPERATING COMPANY’S FISCAL YEAR, THE OPERATING COMPANY SHALL CAUSE TO BE
PREPARED AND DELIVERED TO EACH CLASS B MEMBER THE AUDITED STATEMENT OF INCOME
AND STATEMENT OF CASH FLOWS FOR SUCH FISCAL YEAR, AUDITED BALANCE SHEET AS OF
THE END OF SUCH FISCAL YEAR, AND ACCOMPANYING NOTES TO

 

30

--------------------------------------------------------------------------------


 


FINANCIAL STATEMENTS FOR THE OPERATING COMPANY, ON A CONSOLIDATED BASIS,
PREPARED IN ACCORDANCE WITH GAAP AND THE OPERATING COMPANY ACCOUNTING PRACTICES.


 


12.3.2     QUARTERLY STATEMENTS.  AS SOON AS PRACTICABLE FOLLOWING THE END OF
EACH FISCAL QUARTER, BUT IN ANY EVENT WITHIN SEVEN (7) DAYS AFTER THE END OF
SUCH QUARTER, THE OPERATING COMPANY SHALL CAUSE TO BE PREPARED AND DELIVERED TO
EACH CLASS B MEMBER AN UNAUDITED STATEMENT OF INCOME (INCLUDING TAXABLE INCOME)
AND STATEMENT OF CASH FLOWS FOR SUCH QUARTER AND AN UNAUDITED BALANCE SHEET AS
OF THE END OF SUCH QUARTER ON A CONSOLIDATED BASIS, PREPARED IN ACCORDANCE WITH
GAAP AND THE OPERATING COMPANY ACCOUNTING AND TAX PRACTICES.


 


12.3.3     MONTHLY STATEMENTS.  EACH MONTH, THE OPERATING COMPANY SHALL PROVIDE
THE CLASS B MEMBERS PRELIMINARY NET INCOME (LOSS) FOR THE JUST COMPLETED MONTH
BY THE END OF THE THIRD (3RD) BUSINESS DAY FOLLOWING THE END OF SUCH MONTH.  IN
ADDITION, AS SOON AS POSSIBLE FOLLOWING THE END OF EACH CALENDAR MONTH IN EACH
FISCAL YEAR, BUT IN ANY EVENT WITHIN SEVEN (7) DAYS AFTER THE END OF SUCH MONTH,
THE OPERATING COMPANY SHALL CAUSE TO BE PREPARED AND DELIVERED TO THE CLASS B
MEMBER AN UNAUDITED STATEMENT OF INCOME (INCLUDING TAXABLE INCOME) AND STATEMENT
OF CASH FLOWS FOR SUCH MONTH AND AN UNAUDITED BALANCE SHEET AS OF THE END OF
SUCH MONTH ON A CONSOLIDATED BASIS, PREPARED IN ACCORDANCE WITH GAAP AND THE
OPERATING COMPANY ACCOUNTING AND TAX PRACTICES.  THE OPERATING COMPANY SHALL
PROVIDE THE CLASS B MEMBERS WITH A MONTHLY REPORT OF SIGNIFICANT OPERATING AND
FINANCIAL STATISTICS INCLUDING NUMBER OF SUBSCRIBERS, SUBSCRIBER CHURN
STATISTICS, MINUTES OF USE, AVERAGE REVENUES PER SUBSCRIBER, ACQUISITION COSTS
AND CAPITAL EXPENDITURE EFFICIENCY STATISTICS AND SUCH ADDITIONAL STATISTICS AND
INFORMATION AS MAY BE APPROVED FROM TIME TO TIME BY THE MANAGEMENT COMPANY FOR
INTERNAL USE BY THE OPERATING COMPANY.


 


12.3.4     ADDITIONAL INFORMATION.  THE OPERATING COMPANY SHALL, UPON REASONABLE
NOTICE, GIVE EACH OF THE CLASS B MEMBERS, FOR SO LONG AS IT BENEFICIALLY OWNS
MEMBERSHIP UNITS, DURING REGULAR BUSINESS HOURS, REASONABLE ACCESS TO THE
PROPERTIES, DOCUMENTS AND RECORDS, FINANCIAL AND OTHERWISE, OF THE OPERATING
COMPANY, AND SHALL PROVIDE COPIES OR EXTRACTS OF THE OPERATING COMPANY’S
DOCUMENTS AND RECORDS AS THE CLASS B MEMBERS MAY REASONABLY REQUEST.


 


12.4.       BOOKS AND RECORDS.  THE MANAGEMENT COMPANY SHALL PREPARE AND FILE,
OR CAUSE TO BE PREPARED AND FILED, ALL APPLICABLE FEDERAL, STATE AND LOCAL TAX
RETURNS.  SUCH BOOKS OF ACCOUNT AND TAX RETURNS, TOGETHER WITH A COPY OF THIS
AGREEMENT, SHALL AT ALL TIMES BE MAINTAINED AT THE PRINCIPAL PLACE OF BUSINESS
OF THE OPERATING COMPANY AND SHALL BE OPEN TO INSPECTION AND EXAMINATION AT
REASONABLE TIMES BY EACH MEMBER AND ITS DULY AUTHORIZED REPRESENTATIVE FOR ANY
PURPOSE REASONABLY RELATED TO SUCH MEMBER’S INTEREST IN THE OPERATING COMPANY. 
THE OPERATING COMPANY SHALL (A) RETAIN SUCH BOOKS OF ACCOUNT AND TAX RETURNS
UNTIL THE EXPIRATION OF THE APPLICABLE STATUTE OF LIMITATIONS OF THE OPERATING
COMPANY AND EACH MEMBER (AND, TO THE EXTENT A MEMBER NOTIFIES THE OPERATING
COMPANY, ANY EXTENSIONS THEREOF), AND (B) GIVE EACH MEMBER REASONABLE WRITTEN
NOTICE PRIOR TO TRANSFERRING, DESTROYING OR DISCARDING ANY SUCH BOOKS OF ACCOUNT
OR TAX RETURNS AND, IF THE MEMBER SO REQUESTS, ALLOW SUCH MEMBER TO TAKE
POSSESSION OF SUCH BOOKS OF ACCOUNT OR TAX RETURNS.

 

31

--------------------------------------------------------------------------------


 


ARTICLE 13
TERMINATION OF THE OPERATING COMPANY; LIQUIDATION
AND DISTRIBUTION OF ASSETS


 


13.1.       NO DISSOLUTION.  THE OPERATING COMPANY SHALL NOT BE DISSOLVED BY THE
ADMISSION OF ADDITIONAL MEMBERS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


13.2.       EVENTS CAUSING DISSOLUTION.  THE OPERATING COMPANY SHALL BE
DISSOLVED AND ITS AFFAIRS SHALL BE WOUND UP UPON THE FIRST TO OCCUR OF THE
EVENTS SET FORTH IN THIS SECTION 13.2:


 


13.2.1     WRITTEN CONSENT.  THE WRITTEN CONSENT OF ALL CLASS B MEMBERS OR, IF
THERE ARE NO CLASS B MEMBERS, A MAJORITY OF ALL MEMBERS.


 


13.2.2     UNLAWFUL TO CONTINUE.  THE OCCURRENCE OF ANY EVENT WHICH MAKES IT
UNLAWFUL FOR THE OPERATING COMPANY TO BE CONTINUED.


 


13.2.3     ORDER OF DISSOLUTION.  THE ISSUANCE OF A DECREE BY ANY COURT OF
COMPETENT JURISDICTION THAT THE OPERATING COMPANY BE DISSOLVED AND LIQUIDATED.


 


13.3.       SURVIVAL.  IN THE EVENT OF A DISSOLUTION, THIS AGREEMENT AND THE
PROVISIONS SET FORTH HEREIN, EXCEPT ARTICLES 1, 13, 17 AND 18 AND SECTION 16.8,
WHICH SHALL SURVIVE INDEFINITELY, SHALL TERMINATE.


 


13.4.       WINDING UP.  IN THE EVENT OF THE DISSOLUTION OF THE OPERATING
COMPANY FOR ANY REASON, THE MANAGEMENT COMPANY SHALL PROCEED PROMPTLY TO WIND UP
THE AFFAIRS AND LIQUIDATE THE ASSETS OF THE OPERATING COMPANY.  EXCEPT AS
OTHERWISE PROVIDED IN THIS AGREEMENT, THE MEMBERS SHALL CONTINUE TO SHARE
DISTRIBUTIONS AND ALLOCATIONS DURING THE PERIOD OF LIQUIDATION IN THE SAME
MANNER AS BEFORE DISSOLUTION.  THE MANAGEMENT COMPANY SHALL HAVE COMPLETE
DISCRETION TO DETERMINE THE TIME, MANNER AND TERMS OF ANY SALE OF THE OPERATING
COMPANY PROPERTY PURSUANT TO SUCH LIQUIDATION.


 


13.5.       FILING OF CERTIFICATE OF CANCELLATION.  UPON THE COMPLETION OF THE
WINDING UP OF THE OPERATING COMPANY, THE MANAGEMENT COMPANY SHALL FILE A
CERTIFICATE OF CANCELLATION WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE
AS PROVIDED IN SECTION 18-203 OF THE ACT.


 


13.6.       MATERIAL BREACH.  A MATERIAL BREACH SHALL NOT AUTOMATICALLY RESULT
IN THE TERMINATION OF THIS AGREEMENT.  HOWEVER, UPON THE OCCURRENCE OF A
MATERIAL BREACH, THE NON-BREACHING PARTY MAY, IN ADDITION TO ITS RIGHTS UNDER
SECTION 4.6 OF THIS AGREEMENT, MAKE A CLAIM AGAINST THE BREACHING PARTY IN ITS
OWN NAME AND IN THE NAME OF THE OPERATING COMPANY FOR DAMAGES CAUSED BY THE
MATERIAL BREACH IN ACCORDANCE WITH ARTICLE 17.


 


13.7.       CLAIMS OF THE MEMBERS.  THE MEMBERS AND FORMER MEMBERS SHALL LOOK
SOLELY TO THE OPERATING COMPANY’S ASSETS FOR THE RETURN OF THEIR CAPITAL
CONTRIBUTIONS, AND IF THE ASSETS OF THE OPERATING COMPANY REMAINING AFTER
PAYMENT OF OR DUE PROVISION FOR ALL DEBTS, LIABILITIES AND OBLIGATIONS OF THE
OPERATING COMPANY ARE INSUFFICIENT TO RETURN SUCH CAPITAL CONTRIBUTIONS, THE
MEMBERS AND FORMER MEMBERS SHALL HAVE NO RECOURSE AGAINST THE OPERATING COMPANY,
THE MANAGEMENT COMPANY OR ANY OTHER MEMBER.

 

32

--------------------------------------------------------------------------------


 


ARTICLE 14
WITHDRAWAL OF A MEMBER


 


14.1.       WITHDRAWAL OF A MEMBER.  A MEMBER SHALL CEASE TO BE A MEMBER IF IT
NO LONGER BENEFICIALLY OWNS ANY MEMBERSHIP UNITS (A “WITHDRAWAL EVENT”). 
IMMEDIATELY AFTER A WITHDRAWAL EVENT, THE WITHDRAWN MEMBER AND ITS AFFILIATES
SHALL HAVE NO CONTINUING RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT BUT WILL
REMAIN SUBJECT TO THE TERMS OF ANCILLARY AGREEMENTS TO THE EXTENT PROVIDED BY,
AND IN ACCORDANCE WITH, THE EXPRESS TERMS THEREOF.  SUBJECT TO COMPLIANCE WITH
ARTICLE 4 HEREOF, A MEMBER MAY VOLUNTARILY CAUSE A WITHDRAWAL EVENT AND SUCH
ACTION SHALL NOT BE A BREACH OF THIS AGREEMENT.


 


14.2.       EFFECT OF WITHDRAWAL.  THIS AGREEMENT SHALL CONTINUE NOTWITHSTANDING
ANY WITHDRAWAL BY A MEMBER AND ALL GOVERNANCE RIGHTS SET FORTH HEREIN WITH
RESPECT TO SUCH MEMBER SHALL BE EXERCISED BY THE REMAINING MEMBER.  NO
WITHDRAWAL SHALL RELIEVE A MEMBER OF LIABILITY FOR ANY PRIOR BREACH OF THIS
AGREEMENT.


 


ARTICLE 15
EXCHANGE AND PRE-EMPTIVE RIGHTS


 


15.1.       EXCHANGE OF MEMBERSHIP UNITS.  EXCLUDING THE MANAGEMENT COMPANY, A
HOLDER OF MEMBERSHIP UNITS MAY, AT ITS OPTION, EXCHANGE, AT ANY TIME AND FROM
TIME TO TIME, ANY OR ALL OF ITS MEMBERSHIP UNITS FOR VALIDLY ISSUED, FULLY PAID
AND NON-ASSESSABLE SHARES OF CLASS A COMMON STOCK PURSUANT TO THE TERMS OF THIS
ARTICLE 15 AND THE MANAGEMENT COMPANY CERTIFICATE.  THE NUMBER OF SHARES OF
CLASS A COMMON STOCK OBTAINED FROM THE EXCHANGE OF THE MEMBERSHIP UNITS SHALL BE
DETERMINED BY MULTIPLYING THE NUMBER OF MEMBERSHIP UNITS TO BE EXCHANGED BY THE
MEMBERSHIP UNIT EXCHANGE RATE THEN IN EFFECT.  SUCH RIGHT SHALL BE EXERCISED BY
THE HOLDER OF THE MEMBERSHIP UNITS TO BE EXCHANGED BY SURRENDERING THE
CERTIFICATE(S) REPRESENTING THE MEMBERSHIP UNITS TO BE EXCHANGED TO THE
MANAGEMENT COMPANY, DURING NORMAL BUSINESS HOURS AT THE PRINCIPAL OFFICES OF THE
MANAGEMENT COMPANY, ACCOMPANIED BY A WRITTEN NOTICE FROM THE HOLDER STATING THAT
THE MEMBERSHIP UNITS ARE BEING PRESENTED FOR EXCHANGE.  UPON EXERCISE OF SUCH
EXCHANGE RIGHT, THE MANAGEMENT COMPANY SHALL ISSUE THE APPROPRIATE NUMBER OF
SHARES OF CLASS A COMMON STOCK TO THE HOLDER OF THE MEMBERSHIP UNITS BEING
EXCHANGED AND, SHALL BE NAMED AS THE RECORD HOLDER OF THE MEMBERSHIP UNITS
EXCHANGED ON THE BOOKS OF THE OPERATING COMPANY.  NOTWITHSTANDING THE FOREGOING,
IF PREFERRED MEMBERSHIP UNITS ARE EXCHANGED FOR SHARES OF CLASS A COMMON STOCK,
THE PREFERRED MEMBERSHIP UNITS BEING EXCHANGED SHALL AUTOMATICALLY CONVERT INTO
AN EQUAL NUMBER OF COMMON MEMBERSHIP UNITS IMMEDIATELY PRIOR TO THE EXCHANGE. 
AS A RESULT, THE MANAGEMENT COMPANY SHALL BE NAMED AS THE RECORD HOLDER OF THE
COMMON MEMBERSHIP UNITS RESULTING FROM THE CONVERSION OF THE PREFERRED
MEMBERSHIP UNITS ON THE BOOKS OF THE OPERATING COMPANY.  THE “MEMBERSHIP UNIT
EXCHANGE RATE” SHALL BE INITIALLY SET AT ONE (1).  IN THE EVENT THERE IS ANY
STOCK SPLIT, DISTRIBUTION, DIVIDEND, COMBINATION (AS SET FORTH IN ARTICLES 5.13
AND 5.14 OF THE MANAGEMENT COMPANY CERTIFICATE) OR SIMILAR TRANSACTION RELATED
TO THE CLASS A COMMON STOCK IN WHICH THERE IS NOT AN IDENTICAL COMBINATION OR
SPLIT OR SIMILAR TRANSACTION RELATED TO THE MEMBERSHIP UNITS, THE MEMBERSHIP
UNIT EXCHANGE RATE IN EFFECT IMMEDIATELY AFTER SUCH EVENT SHALL BE EQUAL TO THE
MEMBERSHIP UNIT EXCHANGE RATE IN EFFECT IMMEDIATELY BEFORE SUCH EVENT MULTIPLIED
BY (A) THE NUMBER OF SHARES OF CLASS A COMMON STOCK OUTSTANDING IMMEDIATELY
AFTER SUCH EVENT, AND DIVIDED BY (B) THE NUMBER OF SHARES OF CLASS A COMMON
STOCK OUTSTANDING

 

33

--------------------------------------------------------------------------------


 


IMMEDIATELY BEFORE SUCH EVENT.  IN THE EVENT THERE IS ANY SPLIT, COMBINATION OR
OTHER SIMILAR TRANSACTION RELATED TO THE MEMBERSHIP UNITS IN WHICH THERE IS NOT
AN IDENTICAL STOCK SPLIT, DISTRIBUTION, DIVIDEND, COMBINATION OR SIMILAR
TRANSACTION RELATED TO THE CLASS A COMMON STOCK, THE MEMBERSHIP UNIT EXCHANGE
RATE IN EFFECT IMMEDIATELY AFTER SUCH EVENT SHALL BE EQUAL TO THE MEMBERSHIP
UNIT EXCHANGE RATE IN EFFECT BEFORE SUCH EVENT MULTIPLIED BY (A) THE NUMBER OF
MEMBERSHIP UNITS OUTSTANDING IMMEDIATELY BEFORE SUCH EVENT, AND DIVIDED BY
(B) THE NUMBER OF MEMBERSHIP UNITS OUTSTANDING IMMEDIATELY AFTER SUCH EVENT. THE
MANAGEMENT COMPANY AGREES THAT UPON ANY SUCH SURRENDER, THE MANAGEMENT COMPANY
SHALL ISSUE THE APPROPRIATE NUMBER OF SHARES OF CLASS A COMMON STOCK TO THE
MEMBER.  NO EXCHANGE OF MEMBERSHIP UNITS SHALL BE EFFECTIVE UNTIL SUCH TIME AS
THE APPROPRIATE NUMBER OF FULLY PAID NON-ASSESSABLE SHARES OF CLASS A COMMON
STOCK SHALL HAVE BEEN DULY ISSUED IN EXCHANGE THEREFOR.


 


15.2.       PUBLIC OFFERING OF CLASS A COMMON STOCK.  UPON COMPLETION OF A
PUBLIC OFFERING BY THE MANAGEMENT COMPANY AND CONTRIBUTION OF THE NET PROCEEDS
FROM SUCH PUBLIC OFFERING TO THE OPERATING COMPANY, THE OPERATING COMPANY SHALL
ISSUE TO THE MANAGEMENT COMPANY A NUMBER OF COMMON MEMBERSHIP UNITS DETERMINED
BY DIVIDING SUCH NET PROCEEDS BY THE THEN AVERAGE FAIR MARKET VALUE OF A
PREFERRED MEMBERSHIP UNIT, WHICH IS THE AMOUNT THAT WOULD BE RECEIVED FOR SUCH
PREFERRED MEMBERSHIP UNIT UPON A HYPOTHETICAL DISSOLUTION OF THE OPERATING
COMPANY IMMEDIATELY PRIOR TO THE CONTRIBUTION OF THE NET PROCEEDS FROM SUCH
PUBLIC OFFERING.


 


15.3.       ISSUANCE AND CONVERSION OF PREFERRED STOCK.  UPON THE MANAGEMENT
COMPANY’S ISSUANCE OF SHARES OF PREFERRED STOCK THAT ARE CONVERTIBLE TO SHARES
OF CLASS A COMMON STOCK AND CONTRIBUTION OF THE NET PROCEEDS FROM SUCH ISSUANCE
TO THE OPERATING COMPANY, THE OPERATING COMPANY SHALL ISSUE TO THE MANAGEMENT
COMPANY A NUMBER OF COMMON MEMBERSHIP UNITS DETERMINED BY DIVIDING SUCH NET
PROCEEDS BY THE THEN AVERAGE FAIR MARKET VALUE OF A PREFERRED MEMBERSHIP UNIT
WHICH IS THE AMOUNT THAT WOULD BE RECEIVED FOR SUCH PREFERRED MEMBERSHIP UNIT
UPON A HYPOTHETICAL DISSOLUTION OF THE OPERATING COMPANY IMMEDIATELY PRIOR TO
THE CONTRIBUTION OF THE NET PROCEEDS FROM THE ISSUANCE OF SUCH SHARES OF
PREFERRED STOCK.  THE HOLDER OF ANY SHARES OF CONVERTIBLE PREFERRED STOCK MAY
EXERCISE ITS RIGHT TO CONVERT THE SHARES TO SHARES OF CLASS A COMMON STOCK IN
ACCORDANCE WITH THE TERMS OF THE PREFERRED STOCK.


 


15.4.       EQUITY PLAN COMPENSATION.  UPON THE MANAGEMENT COMPANY’S ISSUANCE OF
A CLASS A OPTION, THE MANAGEMENT COMPANY SHALL BE GRANTED A CORRESPONDING
OPERATING COMPANY OPTION.  UPON THE MANAGEMENT COMPANY’S ISSUANCE OF SHARES OF
CLASS A COMMON STOCK IN CONNECTION WITH THE EXERCISE OF A CLASS A OPTION, THE
MANAGEMENT COMPANY SHALL BE DEEMED TO EXERCISE THE CORRESPONDING OPERATING
COMPANY OPTION AND THE MANAGEMENT COMPANY WILL CONTRIBUTE THE EXERCISE PRICE OF
THE CORRESPONDING CLASS A OPTION TO THE OPERATING COMPANY.  THE MANAGEMENT
COMPANY SHALL BE ENTITLED TO RECEIVE ONE COMMON MEMBERSHIP UNIT UPON EXERCISE OF
AN OPERATING COMPANY OPTION IN EXCHANGE FOR THE REMITTED EXERCISE PRICE OF THE
CORRESPONDING CLASS A OPTION.  IN THE EVENT THERE IS ANY STOCK SPLIT,
DISTRIBUTION, DIVIDEND, COMBINATION (AS SET FORTH IN ARTICLES 5.13 AND 5.14 OF
THE MANAGEMENT COMPANY CERTIFICATE) OR SIMILAR TRANSACTION RELATED TO THE
CLASS A COMMON STOCK IN WHICH THERE IS NOT AN IDENTICAL COMBINATION OR SPLIT OR
SIMILAR TRANSACTION RELATED TO THE MEMBERSHIP UNITS, THE NUMBER OF COMMON
MEMBERSHIP UNITS THAT THE MANAGEMENT COMPANY WILL BE ENTITLED TO RECEIVE IN
CONNECTION WITH THE EXERCISE OF A CLASS A OPTION SHALL BE ADJUSTED AS EQUITABLY
REQUIRED SO AS TO

 

34

--------------------------------------------------------------------------------


 


NOT ENLARGE OR DILUTE THE PURPOSES OF THIS PROVISION.  WHENEVER ANY
DISTRIBUTIONS ARE TO BE MADE TO MEMBERS WITH RESPECT TO A FISCAL YEAR PURSUANT
SECTION 11.1 ABOVE (BUT NOT SECTIONS 11.2 OR 11.4), THE OPERATING COMPANY SHALL
MAKE A PAYMENT TO (I) EACH HOLDER (WHO IS THEN AN EMPLOYEE OF THE OPERATING
COMPANY) OF UNEXERCISED CLASS A OPTIONS WHICH ARE VESTED AT THAT TIME AND/OR
(II) EACH HOLDER OF CLASS A COMMON STOCK WHO IS THEN AN EMPLOYEE OF THE
OPERATING COMPANY AN AMOUNT OF CASH THAT EQUALS THE “EQUIVALENT AMOUNT” WITH
RESPECT TO EACH SUCH HOLDER, LESS ANY APPLICABLE TAX WITHHOLDINGS.  THE
EQUIVALENT AMOUNT SHALL BE THAT AMOUNT WHICH EQUALS THE PRODUCT OF (I) THE
AGGREGATE DISTRIBUTION THAT THE MANAGEMENT COMPANY PROPOSES TO MAKE TO THE
MEMBERS PURSUANT TO SECTION 11.1 ABOVE (BEFORE PAYMENTS PURSUANT TO THIS
SECTION 15.4 AND DISTRIBUTIONS PURSUANT TO SECTION 11.5) MULTIPLIED BY (II) THE
PERCENTAGE DETERMINED BY DIVIDING (X) THE NUMBER OF SHARES OF CLASS A COMMON
STOCK THAT SUCH HOLDER OWNS OR COULD ACQUIRE PURSUANT TO THE EXERCISE OF THE
HOLDER’S VESTED CLASS A OPTIONS BY (Y) THE SUM OF THE TOTAL OUTSTANDING SHARES
PLUS THE NUMBER OF SHARES OF CLASS A COMMON STOCK THAT WOULD BE ISSUED IF ALL
VESTED AND UNEXERCISED CLASS A OPTIONS WERE THEN EXERCISED.   SUCH PAYMENT SHALL
BE (I) ADDITIONAL COMPENSATION TO SUCH HOLDERS AND (II) SHALL REDUCE THE
AGGREGATE DISTRIBUTION THAT OTHERWISE WOULD BE MADE UNDER SECTION 11.1 ABSENT
THIS SECTION 15.4.  NO PAYMENTS UNDER THIS SECTION 15.4 SHALL BE MADE TO ANY
HOLDER OF A CLASS A OPTION WITH RESPECT TO ANY SUCH CLASS A OPTION THAT IS NOT
VESTED AT THE TIME OF THE DISTRIBUTION.  ADDITIONALLY, NO PAYMENTS SHALL BE MADE
HEREUNDER AFTER ALL OF THE MEMBERSHIP UNITS (OTHER THAN THOSE HELD BY THE
MANAGEMENT COMPANY) ARE EXCHANGED FOR SHARES OF CLASS A COMMON STOCK PURSUANT TO
THE TERMS OF ARTICLE 15 OR AFTER A PUBLIC OFFERING.  ALL PAYMENTS TO BE MADE
HEREUNDER SHALL BE MADE CONTEMPORANEOUSLY WITH THE DISTRIBUTION TO THE MEMBERS
PURSUANT TO SECTION 11.1.


 


15.5.       AVAILABILITY OF AUTHORIZED AND UNISSUED CLASS A COMMON STOCK.  THE
MANAGEMENT COMPANY WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE A SUFFICIENT
NUMBER OF AUTHORIZED BUT UNISSUED SHARES OF CLASS A COMMON STOCK TO PERMIT THE
CONVERSION OF THE OUTSTANDING SHARES OF CLASS B COMMON STOCK, MEMBERSHIP UNITS,
AND SHARES OF CONVERTIBLE PREFERRED STOCK AND THE EXERCISE OF ANY OUTSTANDING
CLASS A OPTIONS.  THE MANAGEMENT COMPANY COVENANTS THAT IF ANY SHARES OF CLASS A
COMMON STOCK REQUIRE REGISTRATION WITH OR APPROVAL OF ANY GOVERNMENTAL AUTHORITY
UNDER ANY FOREIGN, FEDERAL OR STATE LAW BEFORE SUCH SHARES OF CLASS A COMMON
STOCK MAY BE ISSUED UPON SUCH CONVERSION OR EXCHANGE, THE MANAGEMENT COMPANY
WILL PROMPTLY CAUSE SUCH SHARES TO BE SO REGISTERED OR APPROVED, AS THE CASE MAY
BE.  THE MANAGEMENT COMPANY WILL USE ITS REASONABLE BEST EFFORTS TO LIST THE
SHARES OF CLASS A COMMON STOCK REQUIRED TO BE DELIVERED BY THE OPERATING COMPANY
UPON SUCH CONVERSION OR EXCHANGE PRIOR TO SUCH DELIVERY UPON EACH NATIONAL
SECURITIES EXCHANGE OR OTHER RECOGNIZED TRADING MARKET UPON WHICH THE
OUTSTANDING CLASS A COMMON STOCK IS LISTED AT THE TIME OF SUCH DELIVERY.  THE
MANAGEMENT COMPANY COVENANTS THAT ALL SHARES OF CLASS A COMMON STOCK THAT ARE
ISSUED, CONVERTED OR EXCHANGED AS PROVIDED IN THIS ARTICLE 15 SHALL, UPON
ISSUANCE, BE VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE.


 


15.6.       PREEMPTIVE RIGHTS.  EXCEPT FOR ISSUANCES OF MEMBERSHIP UNITS TO THE
MANAGEMENT COMPANY AS EXPRESSLY PROVIDED HEREIN, EACH CLASS B MEMBER SHALL HAVE
THE RIGHT, IN ACCORDANCE WITH THIS SECTION 15.6, TO PURCHASE FROM THE OPERATING
COMPANY A SUFFICIENT NUMBER OF MEMBERSHIP UNITS TO ENSURE THAT ITS PERCENTAGE OF
TOTAL OUTSTANDING SHARES WILL NOT BE REDUCED IN CONNECTION WITH AN ISSUANCE OF
MEMBERSHIP UNITS IN A PRIVATE SALE OF MEMBERSHIP UNITS OR OTHERWISE.  IN THE
EVENT A CLASS B MEMBER ELECTS TO EXERCISE ITS RIGHTS UNDER THIS SECTION 15.6,

 

35

--------------------------------------------------------------------------------


 


THE PURCHASE PRICE PER SHARE OF MEMBERSHIP UNITS SHALL BE EQUAL TO THE FAIR
MARKET VALUE OF THE CONSIDERATION PAID FOR THE MEMBERSHIP UNITS ISSUED TO THE
OTHER PARTY(IES).


 


ARTICLE 16
ADDITIONAL AGREEMENTS


 


16.1.       MAINTENANCE OF PARENT ENTITY AS A PARTY.  EACH INITIAL MEMBER
COVENANTS AND AGREES THAT THE PARENT ENTITY OF SUCH INITIAL MEMBER SHALL EXECUTE
A COUNTERPART OF THIS AGREEMENT AND SHALL GUARANTEE ALL OBLIGATIONS OF SUCH
INITIAL MEMBER HEREUNDER. THIS SECTION SHALL SIMILARLY APPLY TO ANY SUBSEQUENT
PARENT ENTITY.


 


16.2.       CERTIFICATES.  MEMBERSHIP UNITS SHALL BE REPRESENTED BY A
CERTIFICATE OR CERTIFICATES, SETTING FORTH UPON THE FACE THEREOF THAT THE
OPERATING COMPANY IS A LIMITED LIABILITY COMPANY FORMED UNDER THE LAWS OF THE
STATE OF DELAWARE, THE NAME OF THE PERSON TO WHICH IT IS ISSUED, THE TYPE OF
MEMBERSHIP UNIT REPRESENTED (E.G., COMMON MEMBERSHIP UNITS OR PREFERRED
MEMBERSHIP UNITS) AND THE NUMBER OF MEMBERSHIP UNITS REPRESENTED.  SUCH
CERTIFICATES SHALL BE ENTERED IN THE BOOKS OF THE OPERATING COMPANY AS THEY ARE
ISSUED, AND SHALL BE SIGNED BY THE CEO OF THE OPERATING COMPANY.  UPON ANY
TRANSFER OF MEMBERSHIP UNITS PERMITTED UNDER THIS AGREEMENT (OTHER THAN A PLEDGE
PERMITTED UNDER SECTION 4.1.2, THE TRANSFERRING MEMBER SHALL REQUEST THE
OPERATING COMPANY TO (I) ISSUE TO THE TRANSFEREE A CERTIFICATE REPRESENTING THE
NUMBER OF MEMBERSHIP UNITS SO TRANSFERRED AND (II) SURRENDER TO THE OPERATING
COMPANY THE EXISTING CERTIFICATE AND THE OPERATING COMPANY SHALL ISSUE TO THE
TRANSFERRING MEMBER CERTIFICATES REPRESENTING THE REMAINING MEMBERSHIP UNITS, IF
ANY, HELD BY SUCH TRANSFERRING MEMBER AFTER TAKING INTO ACCOUNT SUCH TRANSFER. 
ALL CERTIFICATES REPRESENTING MEMBERSHIP UNITS (UNLESS REGISTERED UNDER THE
SECURITIES ACT), SHALL BEAR THE FOLLOWING LEGEND:


 

THE LIMITED LIABILITY COMPANY INTERESTS REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY SECURITIES REGULATORY AUTHORITY OF ANY STATE, AND MAY NOT BE
OFFERED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED, EXCEPT
IN A TRANSACTION WHICH IS REGISTERED UNDER, EXEMPT FROM, OR OTHERWISE IN
COMPLIANCE WITH THE FEDERAL AND STATE SECURITIES LAWS, AS TO WHICH THE COMPANY
HAS RECEIVED SUCH ASSURANCES AS THE COMPANY MAY REQUEST, WHICH MAY INCLUDE, A
SATISFACTORY OPINION OF COUNSEL.

 

ANY SALE, ASSIGNMENT, TRANSFER, PLEDGE OR OTHER DISPOSITION OF THE LIMITED
LIABILITY COMPANY INTERESTS REPRESENTED BY THIS CERTIFICATE IS RESTRICTED BY,
AND SUBJECT TO, THE TERMS AND PROVISIONS OF A STOCKHOLDERS’ AGREEMENT BETWEEN
SK-EARTHLINK MANAGEMENT CORP. AND THE STOCKHOLDERS SET FORTH THEREIN AND A
LIMITED LIABILITY COMPANY AGREEMENT BETWEEN HELIO LLC AND THE MEMBERS NAMED
THEREIN, EACH DATED THE 24th DAY OF MARCH, 2005.  A COPY OF THE STOCKHOLDERS’
AGREEMENT AND THE

 

36

--------------------------------------------------------------------------------


 

LIMITED LIABILITY COMPANY AGREEMENT IS ON FILE WITH THE SECRETARY OF THE
COMPANY.  BY ACCEPTANCE OF THIS CERTIFICATE, THE HOLDER HEREOF AGREES TO BECOME
BOUND BY THE STOCKHOLDERS’ AGREEMENT AND LIMITED LIABILITY COMPANY AGREEMENT.

 


16.3.       SECURITY.  EACH MEMBERSHIP INTEREST SHALL CONSTITUTE A “SECURITY”
WITHIN THE MEANING OF (A) ARTICLE 8 OF THE UNIFORM COMMERCIAL CODE (INCLUDING
SECTION 8-L02(A)(15) THEREOF) AS IN EFFECT FROM TIME TO TIME IN THE STATES OF
DELAWARE AND NEW YORK AND (B) THE UNIFORM COMMERCIAL CODE OF ANY OTHER
APPLICABLE JURISDICTION THAT NOW OR HEREAFTER SUBSTANTIALLY INCLUDES THE 1994
REVISIONS TO ARTICLE 8 THEREOF AS ADOPTED BY THE AMERICAN LAW INSTITUTE AND THE
NATIONAL CONFERENCE OF COMMISSIONERS ON UNIFORM STATE LAWS AND APPROVED BY THE
AMERICAN BAR ASSOCIATION ON FEBRUARY 14, 1995.


 


16.4.       LOST OR DESTROYED CERTIFICATES.  THE OPERATING COMPANY MAY ISSUE A
NEW CERTIFICATE FOR MEMBERSHIP UNITS IN PLACE OF ANY CERTIFICATE OR CERTIFICATES
THERETOFORE ISSUED BY IT, ALLEGED TO HAVE BEEN LOST OR DESTROYED, UPON THE
MAKING OF AN AFFIDAVIT OF THAT FACT, AND PROVIDING AN INDEMNITY IN FORM AND
SUBJECT REASONABLY SATISFACTORY TO THE MANAGEMENT COMPANY BY THE PERSON CLAIMING
THE CERTIFICATE TO BE LOST OR DESTROYED.


 


16.5.       MOST FAVORED COMPANY.  EACH OF SKT HOLDINGS AND EARTHLINK SHALL USE
ITS REASONABLE BEST EFFORTS TO MAKE AVAILABLE TO THE OPERATING COMPANY AND ITS
SUBSIDIARIES THE BENEFITS OF ITS AGREEMENTS WITH VENDORS ON TERMS NO LESS
FAVORABLE THAN THOSE GENERALLY AVAILABLE TO IT OR ITS AFFILIATES.


 


16.6.       MOST FAVORED PRICING.  EACH OF SKT HOLDINGS AND EARTHLINK SHALL
OFFER ITS PRODUCTS AND SERVICES TO THE OPERATING COMPANY ON MOST FAVORED
CUSTOMER PRICING TERMS FOR SUBSTANTIALLY SIMILAR VOLUMES OF SUBSTANTIALLY
SIMILAR PRODUCTS AND SERVICES.  IF THE OPERATING COMPANY AGREES TO SUCH PRICING,
THE OPERATING COMPANY AND EARTHLINK OR SKT, AS APPLICABLE, SHALL ENTER INTO
COMMERCIALLY REASONABLE AGREEMENTS CONTAINING SUCH PRICING AND OTHER
COMMERCIALLY STANDARD TERMS.


 


16.7.       CHANGE OF CONTROL.  IF THERE IS A CHANGE OF CONTROL, THE OPERATING
COMPANY HAS NO OBLIGATION TO MAKE A DISPOSITION OF ANY OF ITS PROPERTIES OR TO
TAKE ANY OTHER ACTION TO ELIMINATE ANY RESULTING PRODUCT OR SERVICE OVERLAPS
WITH SKT HOLDINGS OR EARTHLINK, AS THE CASE MAY BE, OR REGULATORY CONFLICTS.


 


16.8.       STANDSTILL.  NO CLASS B MEMBER SHALL, AND EACH CLASS B MEMBER SHALL
CAUSE ITS SUBSIDIARIES TO NOT, TAKE ANY OF THE FOLLOWING ACTIONS WITHOUT THE
PRIOR WRITTEN CONSENT OF THE OTHER CLASS B MEMBERS, OR THE BOARD OF DIRECTORS OF
THE MANAGEMENT COMPANY, AS APPROPRIATE:


 

(A)                                  ACQUIRE OR SEEK TO ACQUIRE BENEFICIAL
OWNERSHIP OF ANY SECURITIES, INCLUDING RIGHTS OR OPTIONS, OF ANOTHER CLASS B
MEMBER OR THE OPERATING COMPANY (OTHER THAN, WITH RESPECT TO THE OPERATING
COMPANY, AS PERMITTED BY THIS AGREEMENT, THE MANAGEMENT COMPANY CERTIFICATE OR
ANY OTHER ANCILLARY AGREEMENT);

 

37

--------------------------------------------------------------------------------


 

(B)                                 PROPOSE TO ENTER INTO ANY MERGER, PURCHASE
OF SUBSTANTIALLY ALL THE ASSETS OR ANY OTHER BUSINESS COMBINATION INVOLVING
ANOTHER CLASS B MEMBER;

 

(C)                                  PARTICIPATE IN ANY SOLICITATION OF PROXIES
TO VOTE, OR SEEK TO ADVISE ANY PERSON WITH RESPECT TO THE VOTING OF, ANY
SECURITIES OF ANOTHER CLASS B MEMBER; PROPOSE ANY STOCKHOLDER PROPOSALS FOR
SUBMISSION TO A VOTE OF STOCKHOLDERS OF ANOTHER CLASS B MEMBER, OR PROPOSE ANY
PERSON FOR ELECTION TO, OR THE REMOVAL OF ANY MEMBER FROM, THE BOARD OF
DIRECTORS OF ANOTHER CLASS B MEMBER; OR IN ANY WAY SEEK TO INFLUENCE THE
MANAGEMENT OR POLICIES OF ANOTHER CLASS B MEMBER; OR

 

(D)                                 ENTER INTO ANY DISCUSSIONS OR UNDERSTANDINGS
WITH ANY THIRD PARTY WHICH WOULD RESULT IN A VIOLATION OF THE FOREGOING.

 

The foregoing obligations of the Class B Members shall terminate upon one
(1) year after:  (a) the dissolution of the Operating Company; or (b) the
transfer or conversion by either Class B Member of the Class B Common Stock of
the Management Company Beneficially Owned, directly or indirectly, by the Member
or its Subsidiaries.

 


16.9.       NON-HIRE AND NON-SOLICITATION OF EMPLOYEES.  A CLASS B MEMBER SHALL
NOT HIRE OR ATTEMPT TO HIRE ANY OPERATING COMPANY EMPLOYEE OR ANY “LOANED”
EMPLOYEE WORKING FOR THE OPERATING COMPANY WHILE IT OR A SUBSIDIARY OWNS A SHARE
OF CLASS B COMMON STOCK AND FOR A PERIOD OF ONE (1) YEAR THEREAFTER; PROVIDED,
HOWEVER, THAT NOTHING HEREIN SHALL BE DEEMED TO PROHIBIT A CLASS B MEMBER FROM
CONDUCTING SOLICITATIONS OF THE GENERAL PUBLIC FOR EMPLOYMENT BY SUCH CLASS B
MEMBER.


 


16.10.     MEMBERS’ EXPENSES.  EACH PARTY SHALL PAY FOR THE EXPENSES INCURRED IN
CONNECTION WITH ITS DIRECTORS AND EMPLOYEES ATTENDING MEETINGS.  THE MANAGEMENT
COMPANY SHALL DEVELOP A PLAN FOR COMPENSATING OUTSIDE DIRECTORS.


 


16.11.     INSURANCE.  THE OPERATING COMPANY SHALL PURCHASE AND MAINTAIN
INSURANCE COVERAGE ADEQUATE TO COVER RISKS OF SUCH TYPES AND IN SUCH AMOUNTS AS
ARE CUSTOMARY FOR COMPANIES OF SIMILAR SIZE ENGAGED IN SIMILAR LINES OF
BUSINESS, INCLUDING, WITHOUT LIMITATION, LIABILITY INSURANCE FOR THE BENEFIT OF
ITS EMPLOYEES AND OFFICERS WITH RESPECT TO CLAIMS AGAINST SUCH EMPLOYEES AND
OFFICERS IN THEIR CAPACITY AS EMPLOYEES AND OFFICERS IN SUCH AMOUNTS AS THE
MANAGEMENT COMPANY SHALL DETERMINE ARE ADEQUATE.


 


16.12.     FREEDOM OF ACTION.  NO MEMBER SHALL BE LIABLE FOR BREACH OF ANY
FIDUCIARY DUTY TO THE OPERATING COMPANY.  IN THE EVENT THAT A MEMBER ACQUIRES
KNOWLEDGE OF A POTENTIAL TRANSACTION, AGREEMENT, ARRANGEMENT OR OTHER MATTER
WHICH MAY BE A CORPORATE OPPORTUNITY FOR BOTH SUCH MEMBER AND THE OPERATING
COMPANY, SUCH MEMBER SHALL NOT HAVE ANY DUTY TO COMMUNICATE OR OFFER SUCH
CORPORATE OPPORTUNITY TO THE OPERATING COMPANY AND SUCH MEMBER SHALL NOT BE
LIABLE TO THE OPERATING COMPANY FOR BREACH OF ANY FIDUCIARY OR OTHER DUTY BY
REASON OF THE FACT THAT SUCH MEMBER PURSUES OR ACQUIRES SUCH CORPORATE
OPPORTUNITY FOR ITSELF, DIRECTS SUCH CORPORATE OPPORTUNITY TO ANOTHER PERSON OR
ENTITY OR DOES NOT COMMUNICATE SUCH CORPORATE

 

38

--------------------------------------------------------------------------------


 


OPPORTUNITY TO THE OPERATING COMPANY.  THE MEMBERS ACKNOWLEDGE AND AGREE THAT
THE TERMS OF THIS SECTION 16.12 SHALL IN NO WAY RESTRICT OR EXPAND THAT RIGHTS
AND OBLIGATIONS OF THE MEMBERS SET FORTH IN ARTICLE 5.


 


16.13.     INDEMNIFICATION.  THE OPERATING COMPANY SHALL, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW AS IT PRESENTLY EXISTS OR MAY HEREAFTER BE AMENDED,
INDEMNIFY ANY PERSON WHO IS A PARTY, OR IS THREATENED TO BE MADE A PARTY, TO ANY
LITIGATION BY REASON OF THE FACT THAT SUCH PERSON IS OR WAS A MEMBER, AN OFFICER
OF THE OPERATING COMPANY OR OF A MEMBER, OR A MEMBER OF THE BOARD OF DIRECTORS
OF A MEMBER OR IS OR WAS A MEMBER, A MEMBER OF THE BOARD OF DIRECTORS OR AN
OFFICER, DIRECTOR, EMPLOYEE OR AGENT OF ANOTHER PERSON AT THE REQUEST OF THE
OPERATING COMPANY, FOR ANY LOSSES SUFFERED OR INCURRED IN CONNECTION WITH SUCH
LITIGATION, UNLESS SUCH PERSON ACTED FRAUDULENTLY OR WITH WILLFUL MISCONDUCT. 
NO AMENDMENT OF THIS SECTION 16.13 SHALL AFFECT THE RIGHTS OF THE PARTIES
INDEMNIFIED HEREUNDER WHICH EXIST AS OF THE DATE OF SUCH AMENDMENT.


 


ARTICLE 17
DISPUTE RESOLUTION


 


17.1.       DISPUTE RESOLUTION.  ANY DISPUTE ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE RESOLVED IN ACCORDANCE WITH THE PROCEDURES SPECIFIED IN THIS
SECTION 17.1, WHICH SHALL BE THE SOLE AND EXCLUSIVE PROCEDURE FOR THE RESOLUTION
OF ANY SUCH DISPUTE.


 


17.1.1     NEGOTIATION BETWEEN EXECUTIVES.  THE MEMBERS SHALL ATTEMPT IN GOOD
FAITH TO RESOLVE ANY DISPUTE ARISING OUT OF OR RELATING TO THIS AGREEMENT
PROMPTLY BY DIRECT NEGOTIATION BETWEEN EXECUTIVES WHO HAVE AUTHORITY TO SETTLE
THE CONTROVERSY AND WHO ARE AT A HIGHER LEVEL OF MANAGEMENT THAN THE PERSONS
WITH DIRECT RESPONSIBILITY FOR ADMINISTRATION OF THIS AGREEMENT, UNLESS THERE IS
NO EXECUTIVE OF A HIGHER LEVEL.  ANY PARTY MAY GIVE THE OTHER PARTY WRITTEN
NOTICE OF ANY DISPUTE NOT RESOLVED IN THE NORMAL COURSE OF BUSINESS.  WITHIN
FIFTEEN (15) DAYS AFTER DELIVERY OF THE NOTICE, THE RECEIVING PARTY SHALL SUBMIT
TO THE OTHER A WRITTEN RESPONSE.  THE NOTICE AND THE RESPONSE SHALL INCLUDE: 
(A) A STATEMENT OF EACH PARTY’S POSITION AND A SUMMARY OF ARGUMENTS SUPPORTING
THAT POSITION; AND, (B) THE NAME AND TITLE OF THE EXECUTIVE WHO WILL REPRESENT
THAT PARTY AND OF ANY OTHER PERSON WHO WILL ACCOMPANY THE EXECUTIVE.  WITHIN
THIRTY (30) DAYS AFTER DELIVERY OF THE DISPUTING PARTY’S NOTICE, THE EXECUTIVES
OF EACH MEMBER SHALL MEET AT A MUTUALLY ACCEPTABLE TIME AND PLACE, AND
THEREAFTER AS OFTEN AS THEY REASONABLY DEEM NECESSARY, TO ATTEMPT TO RESOLVE THE
DISPUTE.  ALL REASONABLE REQUESTS FOR INFORMATION MADE BY ONE PARTY TO THE OTHER
WILL BE HONORED.  ALL NEGOTIATIONS PURSUANT TO THIS CLAUSE ARE CONFIDENTIAL AND
SHALL BE TREATED AS COMPROMISE AND SETTLEMENT NEGOTIATIONS FOR PURPOSES OF
APPLICABLE RULES OF EVIDENCE.


 


17.1.2     MEDIATION WITH MUTUALLY AGREED-UPON NEUTRAL.  IF THE DISPUTE HAS NOT
BEEN RESOLVED BY NEGOTIATION WITHIN FORTY-FIVE (45) DAYS OF THE DISPUTING
PARTY’S NOTICE, OR IF THE MEMBERS FAIL TO MEET WITHIN TWENTY (20) DAYS, THE
MEMBERS SHALL SUBMIT THE DISPUTE TO NON-BINDING MEDIATION UNDER THE THEN-CURRENT
CPR INSTITUTE FOR DISPUTE RESOLUTION’S (“CPR”) MODEL MEDIATION PROCEDURE FOR
BUSINESS DISPUTES, AND ENDEAVOR (BUT NOT BE OBLIGATED) TO SETTLE THE DISPUTE IN
SUCH MEDIATION.  CPR’S ADDRESS AT THE TIME OF THIS AGREEMENT IS 366 MADISON
AVENUE, 14TH FLOOR, NEW YORK, NEW YORK 10017 (212-949-6490) AND ITS WEBSITE IS
“WWW.CPRADR.ORG.”  THE MEMBERS AGREE TO USE THEIR REASONABLE BEST EFFORTS AND
GOOD FAITH TO

 

39

--------------------------------------------------------------------------------


 


AGREE MUTUALLY ON A MEDIATOR, TO BE SELECTED FROM THE CPR TECHNOLOGY PANEL OF
NEUTRALS.  IF THE MEMBERS FAIL TO SELECT A MUTUALLY ACCEPTABLE MEDIATOR WITHIN
THIRTY (30) DAYS AFTER EITHER PARTY’S NOTICE TO THE OTHER PARTY THAT THEY
REQUEST NON-BINDING MEDIATION PURSUANT TO THIS SUBSECTION, CPR WILL APPOINT A
MEDIATOR FROM THE TECHNOLOGY PANEL.


 


17.1.3     ARBITRATION.  ALL DISPUTES ARISING OUT OF OR RELATING TO THIS
AGREEMENT NOT RESOLVED PURSUANT TO NON-BINDING MEDIATION WITHIN THIRTY (30) DAYS
OR AS THIS TIME PERIOD MAY BE EXTENDED BY WRITTEN AGREEMENT OF THE MEMBERS SHALL
BE SETTLED FINALLY IN AN ARBITRATION CONDUCTED UNDER THE RULES OF ARBITRATION OF
THE INTERNATIONAL CHAMBER OF COMMERCE (“ICC”) AND AS PROVIDED IN THIS
SECTION 17.1.3.


 

(A)                                  THE ARBITRATION PROCEEDINGS SHALL BE
CONDUCTED IN NEW YORK, NEW YORK, U.S.A.

 

(B)                                 THE ARBITRATION PROCEEDINGS SHALL BE
GOVERNED BY THE LAWS OF NEW YORK.

 

(C)                                  THE LANGUAGE OF THE ARBITRATION PROCEEDINGS
SHALL BE ENGLISH.

 

(D)                                 THE ARBITRAL TRIBUNAL SHALL CONSIST OF THREE
(3) ARBITRATORS, ONE (1) OF WHICH SHALL BE SELECTED BY SKT HOLDINGS AND ONE
(1) OF WHICH SHALL BE SELECTED BY EARTHLINK.  THE THIRD ARBITRATOR SHALL BE
SELECTED BY THE TWO (2) ARBITRATORS APPOINTED BY SKT HOLDINGS AND EARTHLINK.

 

(E)                                  THE INTERNATIONAL BAR ASSOCIATION’S
RULES ON THE TAKING OF EVIDENCE IN INTERNATIONAL COMMERCIAL ARBITRATION SHALL
APPLY TOGETHER WITH THE ICC RULES GOVERNING ANY SUBMISSION TO ARBITRATION
INCORPORATED IN THIS AGREEMENT.

 

(F)                                    EVERY AWARD SHALL BE BINDING ON THE
MEMBERS.  BY SUBMITTING THE DISPUTE TO ARBITRATION UNDER THE ICC RULES, THE
MEMBERS UNDERTAKE TO CARRY OUT ANY AWARD WITHOUT DELAY AND SHALL BE DEEMED TO
HAVE WAIVED THEIR RIGHT TO ANY FORM OF RECOURSE INSOFAR AS SUCH WAIVER CAN
VALIDLY BE MADE.

 

(G)                                 THIS AGREEMENT TO ARBITRATE SHALL BE BINDING
ON THE MEMBERS AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS AND AFFILIATES.

 

(H)                                 THE PREVAILING PARTY IN ANY ARBITRATION
PROCEEDING CONDUCTED PURSUANT TO THIS AGREEMENT MAY RECOVER ITS REASONABLE FEES
BOTH FOR LEGAL REPRESENTATION AND RELATED COSTS IN ANY ACTION TO ENFORCE THIS
AGREEMENT IN ANY JUDICIAL OR ARBITRATION PROCEEDING.

 

(I)                                     THE MEMBERS WAIVE ANY RIGHT OR CLAIM TO
PUNITIVE OR EXEMPLARY DAMAGES AND AGREE THAT PUNITIVE OR EXEMPLARY DAMAGES ARE
NOT WITHIN THE CONTEMPLATION OF THIS AGREEMENT.  NO ARBITRAL TRIBUNAL

 

40

--------------------------------------------------------------------------------


 

MAY ORDER AN AWARD CONSISTING IN WHOLE OR IN PART OF PUNITIVE OR EXEMPLARY
DAMAGES.

 


17.1.4     TOLLING OF STATUTES OF LIMITATION.  ALL APPLICABLE STATUTES OF
LIMITATION AND DEFENSES BASED ON THE PASSAGE OF TIME SHALL BE TOLLED WHILE THE
PROCEDURES SPECIFIED IN SECTION 17.1.2 AND SECTION 17.1.3 ARE PENDING.  THE
MEMBERS WILL TAKE SUCH ACTION, IF ANY, REQUIRED TO EFFECTUATE SUCH TOLLING.


 


17.2.       RIGHT TO INJUNCTIVE RELIEF BEFORE APPOINTMENT OF ARBITRATORS.  WITH
RESPECT TO ANY VIOLATIONS OF THIS AGREEMENT WHICH WOULD CAUSE OR MIGHT CAUSE
IRREPARABLE INJURY TO ANY ONE OF THE PARTIES TO THIS AGREEMENT, ANY PARTY MAY,
IN ADDITION TO ANY OTHER RIGHTS UNDER THIS AGREEMENT AND NOTWITHSTANDING THE
DISPUTE RESOLUTION PROCEDURES INCLUDING, PARTICULARLY, THE ARBITRATION AGREEMENT
CONTAINED IN THIS SECTION 17.2, SEEK SPECIFIC PERFORMANCE OF THIS AGREEMENT AND
INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION AGAINST ANY ONGOING
VIOLATION OF THIS AGREEMENT.  PRIOR TO THE APPOINTMENT OF THE ARBITRATORS
PURSUANT TO THE ARBITRATION AGREEMENT, ANY PARTY HERETO MAY SEEK PROVISIONAL OR
INTERIM MEASURES FROM ANY COURT OF COMPETENT JURISDICTION.  AFTER THE
APPOINTMENT OF THE ARBITRATORS, THE ARBITRATORS SHALL HAVE EXCLUSIVE POWER TO
CONSIDER AND GRANT REQUESTS FOR PROVISIONAL OR INTERIM MEASURES.


 


ARTICLE 18
MISCELLANEOUS


 


18.1.       GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
MEMBERS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH AND SUBJECT TO THE
LAWS OF THE STATE OF DELAWARE.


 


18.2.       NOTICES.  ALL NOTICES, REQUESTS, CLAIMS, DEMANDS AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN (I) ON
THE FIRST CALENDAR DAY FOLLOWING THE DATE OF DELIVERY IN PERSON OR BY TELECOPY
(IN EACH CASE WITH TELEPHONIC CONFIRMATION OF RECEIPT BY THE ADDRESSEE), (II) ON
THE FIRST CALENDAR DAY FOLLOWING TIMELY DEPOSIT WITH AN OVERNIGHT COURIER
SERVICE, IF SENT BY OVERNIGHT COURIER SPECIFYING NEXT DAY DELIVERY OR (III) ON
THE FIRST CALENDAR DAY THAT IS AT LEAST FIVE (5) DAYS FOLLOWING DEPOSIT IN THE
MAILS, IF SENT BY FIRST CLASS MAIL, TO THE PARTIES AT THE FOLLOWING ADDRESSES
(OR AT SUCH OTHER ADDRESS FOR A PARTY AS SHALL BE SPECIFIED BY LIKE NOTICE):


 

If to SKT Holdings:

 

SK Telecom USA Holdings, Inc.

c/o SK Telecom Co., Ltd.

11, Euljiro2-ga, Jung-gu

Seoul, 100-999, Korea

Attention:  Jin Woo So, President

Facsimile:  (822) 6100-7966

 

41

--------------------------------------------------------------------------------


 

with a copy to:

 

SK Telecom Co., Ltd.

11, Euljiro2-ga, Jung-gu

Seoul, 100-999, Korea

Attention:  Mr. Seung – Kook Synn

Facsimile:  (822) 6100-7966

 

with a copy to:

 

Paul Hastings Janofsky & Walker LLP

21-22/F Bank of China Tower

1 Garden Road

Bank of China

Hong Kong

Attention:  Jong Han Kim

Facsimile:  (852) 2524-2131

 

If to EarthLink:

 

EarthLink, Inc.

1375 Peachtree Street, N.E.

Atlanta, Georgia  30309

Attention: Charles G. Betty, Chief Executive Officer

Facsimile:  (404) 892-7616

Copy to:  General Counsel

 

with a copy to:

 

Hunton & Williams LLP

600 Peachtree Street, N.E., Suite 4100

Atlanta, Georgia 30308

Attention: Tinley W. Anderson, III

Facsimile: (404) 602-9050

 

 

If to the Operating Company:

 

HELIO LLC

10960 Wilshire Blvd., Ste. 600,

Los Angeles, CA 90024

Attention:  Sky D. Dayton, Chief Executive Officer

Facsimile:  (310) 996-1368

 

42

--------------------------------------------------------------------------------


 

with a copy to:

 

HELIO, Inc.

10960 Wilshire Blvd., Ste. 600,

Los Angeles, CA 90024

Attention:  Legal Department

Facsimile: (310) 312-8889

 

With a copy to:

 

Kirkpatrick & Lockhart Nicholson Graham LLP

10100 Santa Monica Blvd, Seventh Floor

Los Angeles, CA 90067

Attn:  Thomas J. Poletti

Facsimile: (310) 552-5001

 


18.3.       COMPLIANCE WITH APPLICABLE LAWS.  THE OPERATING COMPANY SHALL
PROVIDE EACH CLASS B MEMBER WITH ACCESS TO ALL OF THE BOOKS, RECORDS AND OTHER
INFORMATION OF THE OPERATING COMPANY NECESSARY TO PERMIT EACH SUCH CLASS B
MEMBER TO SATISFY ITS COMPLIANCE OBLIGATIONS UNDER THE SARBANES-OXLEY ACT OF
2002 AND UNDER ALL OTHER APPLICABLE STATE, FEDERAL AND FOREIGN LAWS.


 


18.4.       SEVERABILITY.  THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED
SEVERABLE AND THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF THE OTHER PROVISIONS HEREOF.  IF ANY
PROVISION OF THIS AGREEMENT, OR THE APPLICATION THEREOF TO ANY PERSON OR ANY
CIRCUMSTANCE, IS INVALID OR UNENFORCEABLE, (I) A SUITABLE AND EQUITABLE
PROVISION SHALL BE SUBSTITUTED THEREFOR IN ORDER TO CARRY OUT, SO FAR AS MAY BE
VALID AND ENFORCEABLE, THE INTENT AND PURPOSE OF SUCH INVALID OR UNENFORCEABLE
PROVISION AND (II) THE REMAINDER OF THIS AGREEMENT AND THE APPLICATION OF SUCH
PROVISION TO OTHER PERSONS OR CIRCUMSTANCES SHALL NOT BE AFFECTED BY SUCH
INVALIDITY OR UNENFORCEABILITY, NOR SHALL SUCH INVALIDITY OR UNENFORCEABILITY
AFFECT THE VALIDITY OR ENFORCEABILITY OF SUCH PROVISION, OR THE APPLICATION
THEREOF, IN ANY OTHER JURISDICTION.


 


18.5.       COUNTERPARTS.  FOR THE CONVENIENCE OF THE PARTIES HERETO, THIS
AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE
DEEMED TO BE AN ORIGINAL AND ALL OF WHICH SHALL TOGETHER CONSTITUTE THE SAME
AGREEMENT.


 


18.6.       HEADINGS.  ALL SECTION HEADINGS ARE FOR CONVENIENCE OF REFERENCE
ONLY AND ARE NOT PART OF THIS AGREEMENT, AND NO CONSTRUCTION OR REFERENCE SHALL
BE DERIVED THEREFROM.


 


18.7.       SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE MEMBERS AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS AND SHALL NOT BE ASSIGNABLE EXCEPT TO THE EXTENT EXPRESSLY
PERMITTED HEREBY AND ANY PURPORTED ASSIGNMENT OF THIS AGREEMENT OR OF ANY
MEMBERSHIP UNITS IN VIOLATION OF THIS AGREEMENT SHALL BE NULL AND VOID AND OF NO
FORCE OR EFFECT.  THE RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT SHALL BE
ASSIGNED BY A MEMBER TO A TRANSFEREE IN CONNECTION WITH THE TRANSFER TO SUCH
TRANSFEREE PURSUANT TO SECTION 4.

 

43

--------------------------------------------------------------------------------


 


18.8.       ENTIRE AGREEMENT; AMENDMENT; WAIVER.  THIS AGREEMENT (INCLUDING ANY
EXHIBITS AND SCHEDULES HERETO) AND THE ANCILLARY AGREEMENTS (INCLUDING ANY
EXHIBITS AND SCHEDULES THERETO), SUPERSEDE ALL PRIOR AGREEMENTS, WRITTEN OR
ORAL, AMONG THE MEMBERS WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF
AND CONTAIN THE ENTIRE AGREEMENT AMONG THE MEMBERS WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND THEREOF.  THIS AGREEMENT MAY NOT BE AMENDED, SUPPLEMENTED OR
MODIFIED, AND NO PROVISIONS HEREOF MAY BE MODIFIED OR WAIVED, EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED BY THE MANAGEMENT COMPANY AND EACH MEMBER OWNING
MORE THAN TEN PERCENT (10%) OF THE TOTAL OUTSTANDING SHARES.  NO WAIVER OF ANY
PROVISIONS HEREOF BY ANY MEMBER SHALL BE DEEMED A WAIVER OF ANY OTHER PROVISIONS
HEREOF BY ANY SUCH MEMBER, NOR SHALL ANY SUCH WAIVER BE DEEMED A CONTINUING
WAIVER OF ANY PROVISION HEREOF BY SUCH MEMBER.


 


18.9.       NO RELIEF OF LIABILITIES.  NO TRANSFER BY A MEMBER OF BENEFICIAL
OWNERSHIP OF ANY JV SECURITIES SHALL RELIEVE SUCH MEMBER OF ANY LIABILITIES OR
OBLIGATIONS TO THE OPERATING COMPANY OR THE OTHER MEMBER, THAT AROSE OR ACCRUED
PRIOR TO THE DATE OF SUCH TRANSFER.


 


18.10.     FURTHER ASSURANCES.  THE PARTIES HERETO SHALL AT ANY TIME, AND FROM
TIME TO TIME EXECUTE AND DELIVER SUCH ADDITIONAL INSTRUMENTS AND OTHER DOCUMENTS
AND SHALL AT ANY TIME, AND FROM TIME TO TIME TAKE SUCH FURTHER ACTIONS AS MAY BE
NECESSARY OR APPROPRIATE TO EFFECTUATE, CARRY OUT AND COMPLY WITH ALL OF THE
TERMS OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.


 


18.11.     THIRD PARTY BENEFICIARIES.  NOTHING IN THIS AGREEMENT, EXPRESS OR
IMPLIED, IS INTENDED TO CONFER UPON ANY THIRD PARTY ANY RIGHTS OR REMEDIES OF
ANY NATURE WHATSOEVER UNDER OR BY REASON OF THIS AGREEMENT AND THE MANAGEMENT
COMPANY SHALL HAVE NO DUTY OR OBLIGATION TO ANY CREDITOR OF THE OPERATING
COMPANY TO REQUEST AND THE MEMBERS SHALL HAVE NO OBLIGATION TO ANY CREDITOR TO
MAKE SCHEDULED OR ADDITIONAL CONTRIBUTIONS TO THE CAPITAL OF THE OPERATING
COMPANY.


 

[Signatures on following page]

 

44

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Initial Members have executed this Agreement as of the
date first above written.

 

 

 

EARTHLINK, INC.

 

 

 

/s/ Charles G. Betty

 

 

Charles G. Betty, Chief Executive Officer

 

 

 

 

 

SK TELECOM USA HOLDINGS, INC.

 

 

 

/s/ Jin Woo So

 

 

Jin Woo So, President

 

 

 

 

 

HELIO, Inc.

 

 

 

/s/ Sky D. Dayton

 

 

Sky D. Dayton, Chief Executive Officer

 

 

 

 

 

HELIO LLC

 

 

 

By:

SK-EarthLink Management Corp.

 

Its:

Manager

 

 

 

 

 

 

 

 

/s/ Sky D. Dayton

 

 

 

Sky D. Dayton, Chief Executive Officer

 

 

[Signature Page to Operating Agreement]

 

45

--------------------------------------------------------------------------------


 

Schedule 9.1.1

 

Initial Capital Contribution

 

Member

 

Percentage
Interest

 

Initial Cash
Contributions

 

Non-Cash
Contributions

 

Membership
Units

 

Type of
Membership
Unit

 

SKT Holdings

 

49.50495

%*

$

220,000,000

 

$

0

 

50,000,000

 

Preferred
Membership
Units

 

EarthLink

 

49.50495

%*

$

180,000,000

 

$

40,000,000

 

50,000,000

 

Preferred
Membership
Units

 

Management Company

 

0.99010

%*

$

1,950,000

 

$

0

 

1,000,002

 

Common
Membership
Units

 

TOTAL

 

100.00

%

$

401,950,000

 

$

40,000,000

 

101,000,002

 

 

 

 

--------------------------------------------------------------------------------

*The Percentage Interests are rounded to five decimal places.

 

--------------------------------------------------------------------------------